 



Exhibit 10.18
Sale-Purchase Agreement
(HQ Office Building)
Between
BANCO SANTANDER PUERTO RICO, as Seller
And
Corporación Hato Rey Uno, as Purchaser
Dated as of December 20, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
1.
  SALE OF PREMISES     1  
2.
  PURCHASE PRICE     2  
3.
  APPORTIONMENTS     3  
4.
  CLOSING DATE     4  
5.
  PERMITTED ENCUMBRANCES     4  
6.
  [INTENTIONALLY DELETED]     4  
7.
  REPRESENTATIONS AND WARRANTIES     4  
8.
  TRANSFER TAXES AND CLOSING COSTS     6  
9.
  CONDITIONS PRECEDENT TO CLOSING     6  
10.
  DOCUMENTS TO BE DELIVERED BY SELLER AT CLOSING     8  
11.
  DOCUMENTS TO BE DELIVERED BY PURCHASER AT CLOSING     9  
12.
  OPERATION OF THE PREMISES PRIOR TO THE CLOSING DATE     10  
13.
  POST-CLOSING COVENANTS     11  
14.
  AS-IS     13  
15.
  BROKER     15  
16.
  CASUALTY; CONDEMNATION     16  
17.
  REMEDIES     17  
18.
  PURCHASERS ACCESS TO THE PREMISES     18  
19.
  PURCHASER’S INDEMNITY     18  
20.
  DOWNPAYMENT     19  
21.
  ASSIGNMENT     19  
22.
  ACCESS TO RECORDS     19  
23.
  NOTICES     20  
24.
  PROPERTY INFORMATION AND CONFIDENTIALITY     21  
25.
  MISCELLANEOUS     22  

LIST OF SCHEDULES
Schedule 1 — Description of the Land
Schedule 2 — Excluded Personal Property
Schedule 3 — Permitted Encumbrances
Schedule 4 — Leases
LIST OF EXHIBITS
Exhibit A — Deed of Sale
Exhibit B — Assignment and Assumption of Licenses
Exhibit C — Bill of Sale
Exhibit D — Deed of Lease
Exhibit E — Deed of Easement
Exhibit F — Assumption of Purchaser=s Confidentiality Agreement by Purchaser=s
Representative

i 



--------------------------------------------------------------------------------



 



TABLE OF DEFINED TERMS
     The following capitalized terms are defined in the respective Section of
the Agreement identified below:
     “Agreement” — as such term is defined in the opening paragraph hereof.
     “Basic Sale Terms” — as such term is defined in Section 13(b)(ii) hereof.
     “Bill of Sale” — as such term is defined in Section 10(c) hereof.
     “Broker” — as such term is defined in Section 15 hereof.
     “Buildings” — as such term is defined in Section 1(a) hereof.
     “Change of Control” — as such term is defined in Section 13(b) hereof.
     “Closing” — as such term is defined in Section 4 hereof.
     “Closing Date” — as such term is defined in Section 4 hereof.
     “Control Group” — as such term is defined in Section 13(b) hereof.
     “Deed of Easement” as such term is defined in Section 11(f).
     “Deed of Lease” — as such term is defined in Section 10(d) hereof.
     “Deed of Sale” — as such term is defined in Section 10(a) hereof.
     “Downpayment” — as such term is defined in Section 2(a) hereof.
     “Election Notice” — as such term is defined in Section 13(b)(ii) hereof.
     “Election Period” — as such term is defined in Section 13(b)(ii) hereof.
     “First Refusal Purchase Price” — as such term is defined in
Section 13(b)(i) hereof.
     “First Refusal Right” — as such term is defined in Section 13(b) hereof.
     “Initial Period” — as such term is defined in Section 13(b)(iii) hereof.
     “Investigations” — as such term is defined in Section 18 hereof.
     “Land” — as such term is defined in Section 1(a) hereof.
     “Laws” — as such term is defined in Section 7(a)(i)(3) hereof.

 



--------------------------------------------------------------------------------



 



     “License Assignment” — as such term is defined in Section 10(b) hereof.
     “Licenses” — as such term is defined in Section 10(b) hereof.
     “Notice of Objection” — as such term is defined in Section 20(b)(i) hereof.
     “Offer Expiration Date” — as such term is defined in Section 20(a)(i)
hereof.
     “Offered Assets” — as such term is defined in Section 13(b) hereof.
     “Option Agreement” — as such term is defined in Section 13(a) hereof.
     “Parking Building” — as such term is defined in Section 13(a) hereof.
     “Parking Lease” as such term is defined in Section 13(a) hereof.
     “Parking Spaces” — as such term is defined in Section 13(a) hereof.
     “Permitted Encumbrances” — as such term is defined in Section 5 hereof.
     “Personal Property” — as such term is defined in Section 1(a) hereof.
     “Premises” — as such term is defined in Section 1(a) hereof.
     “Property Information” — as such term is defined in Section 24(e) hereof.
     “Purchase Price” — as such term is defined in Section 2(a) hereof.
     “Purchaser” — as such term is defined in the opening paragraph hereof.
     “Purchaser’s Documents” — as such term is defined in Section 7(b)(i)(2)
hereof.
     “Purchaser’s Representatives” — as such term is defined in Section 24(e)
hereof.
     “Quisqueya” — as such term is defined in Section 13(a) hereof.
     “Quisqueya Parcel” — as such term is defined in Section 13(a) hereof.
     “Sale Notice” — as such term is defined in Section 13(b)(i) hereof.
     “Seller” — as such term is defined in the opening paragraph hereof.
     “Seller’s Affiliates” — as such term is defined in Section 25(e) hereof.
     “Seller’s Documents” — as such term is defined in Section 7(a)(i)(2)
hereof.

ii 



--------------------------------------------------------------------------------



 



     “Transferor” — as such term is defined in Section 13(b) hereof.

iii 



--------------------------------------------------------------------------------



 



SALE -PURCHASE AGREEMENT
(HQ Office Building)
     SALE-PURCHASE AGREEMENT (this “Agreement”), dated as of the 20th day of
December, 2007, by and between BANCO SANTANDER PUERTO RICO, a banking
corporation organized under the laws of the Commonwealth of Puerto Rico
(“Seller”), and CORPORACIÓN HATO REY UNO, a corporation organized under the laws
of the Commonwealth of Puerto Rico (“Purchaser”).
WITNESSETH
     WHEREAS, Seller is the owner of the Premises more particularly described
below and has expressed its intent to sell the Premises to Purchaser and
Purchaser has expressed its intent to purchase the Premises from Seller;
     WHEREAS, Purchaser agrees to purchase the Premises in its “AS-IS-WHERE-IS”
condition and further acknowledges that, except as set forth herein, Seller has
made no representations or warranties to Purchaser regarding the Premises or the
operation thereof; and
     WHEREAS, Seller and Purchaser now desire to enter into an agreement
whereby, subject to the terms and conditions contained herein, Seller shall sell
the Premises to Purchaser and Purchaser shall purchase the Premises from Seller.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:
1. SALE OF PREMISES.
     (a) Seller agrees to sell and convey to Purchaser, and Purchaser agrees to
purchase from Seller, at the price and upon the terms and conditions set forth
in this Agreement, that certain parcel of land located in the Martín Peña Ward
of the Municipality of San Juan, Puerto Rico, as more particularly described in
Schedule “1” annexed hereto and made a part hereof (the “Land”), together with
(i) all buildings and other improvements situated on the Land (collectively, the
“Buildings”), (ii) all easements, rights of way, reservations, privileges,
appurtenances, and other estates and rights of Seller pertaining to the Land and
the Buildings, (iii) all right, title and interest of Seller in and to all
fixtures attached or appurtenant to the Land or the Buildings, as more
particularly described in Schedule “1” annexed hereto and made a part hereof
(collectively, the “Personal Property”), and (iv) subject to Section 13(a), all
right, title and interest of Seller in and to the Parking Spaces (the Land,
together with all of the foregoing items listed in clauses (i)-(iv) above being
hereinafter sometimes collectively referred to as the “Premises”).
     (b) Specifically excluded from the Premises and this sale are all items of
personal property, equipment and furniture not described in Section 1(a) and the
items described in Schedule “2” annexed hereto and made a part hereof.

 



--------------------------------------------------------------------------------



 



     (c) Anything herein to the contrary notwithstanding, Seller shall not be
deemed to have incurred or assumed any obligation to Purchaser hereunder unless
and until Seller shall have executed and delivered this Agreement to Purchaser
on or prior to the Offer Expiration Date (as hereafter defined in
Section 20(a)(i)).
2. PURCHASE PRICE.
     (a) The purchase price to be paid by Purchaser to Seller for the Premises
(the “Purchase Price”) is THIRTY SEVEN MILLION DOLLARS ($37,000,000.00) Dollars
which shall not be subject to adjustment for any reason (precio alzado). The
Purchase Price shall be payable as follows:

  (i)   SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($750,000.00) (the “Downpayment”),
simultaneously with the execution and delivery of this Agreement, by a bank wire
transfer of immediately available funds to an account of Seller. The Downpayment
shall be held and disbursed by Seller in accordance with the terms of
Section 20. If the Closing shall occur, Seller shall be entitled to receive the
Downpayment; and     (ii)   THIRTY SIX MILLION TWO HUNDRED FIFTY THOUSAND
DOLLARS ($36,250,000.00) at the Closing by bank wire transfer of immediately
available funds to Seller’s account or to the account or accounts of such other
party or parties as may be designated by Seller on or before the Closing Date.

     (b) The Purchase Price shall be allocated as follows:

      Property   Allocation
 
   
Premises (other than Parking Spaces)
  $31,500,000
 
   
Parking Spaces
  $5,500,000
 
  ($27,500 per Parking Space)

2



--------------------------------------------------------------------------------



 



     The parties hereto acknowledge and agree that the value of the Personal
Property, if any, transferred hereunder is de minimus and no part of the
Purchase Price is allocable thereto.
     (c) Purchaser acknowledges that Seller has no obligation to provide any
financing for the purchase of the Property by Purchaser.
     (d) Purchaser’s obligation to purchase the Property pursuant hereto is not
and shall not be:
          (i) contingent on Purchaser’s ability to obtain financing for any part
of the Purchase Price;
          (ii) subject to any regulatory approval or condition applicable to
Purchaser;
          (iii) contingent on the occurrence of events or conditions scheduled
or intended to occur following the Closing;
          (iv) subject to any claim or condition for any allowance or deduction
based upon any grounds, including, without limitation, that the Property has a
particular surface area or will be fit for any particular purpose, use or
development; or
          (v) contingent on the results of Purchaser’s investigations,
examinations or inspections of the Property.
     (e) The Purchase Price shall be fully earned by the Seller on the Closing
Date.
3. APPORTIONMENTS.
     (a) The following shall be apportioned between Seller and Purchaser at the
Closing:

  (i)   Real property taxes, if any, on the basis of the actual number days in
the fiscal year during which the Closing Date occurs, and Seller shall be liable
for the period on and before the Closing Date, and Purchaser shall be liable for
the period after the Closing Date;     (ii)   Any prepaid items, including,
without limitation, fees for licenses which are transferred to Purchaser at the
Closing and annual permit and inspection fees; and     (iii)   Such other items
as are customarily apportioned between sellers and purchasers of real properties
of a type similar to the Premises and located in San Juan, Puerto Rico.

     (b) If any of the items subject to apportionment under the foregoing
provisions of this Section 3 cannot be apportioned at the Closing because of the
unavailability of the information

3



--------------------------------------------------------------------------------



 



necessary to compute such apportionment, or if any errors or omissions in
computing apportionments at the Closing are discovered subsequent to the
Closing, then such item shall be reapportioned and such errors and omissions
corrected as soon as practicable after the Closing Date and the proper party
reimbursed, which obligation shall survive the Closing.
4. CLOSING DATE. The execution of the Deed and the consummation of the
transactions contemplated by this Agreement (the “Closing”) shall take place at
the offices of Seller’s counsel, Pietrantoni Méndez & Alvarez, LLP, in San Juan,
Puerto Rico, at 10:00 a.m. on December 20, 2007 (the “Closing Date”). Seller
will not grant Purchaser any extension of the Closing Date.
5. PERMITTED ENCUMBRANCES. Seller shall convey and Purchaser shall accept title
to the Premises subject to those matters set forth on Schedule “3” annexed
hereto and made a part hereof (collectively, the “Permitted Encumbrances”).
6. [INTENTIONALLY DELETED] .
7. REPRESENTATIONS AND WARRANTIES.
     (a) (i) Seller represents and warrants to Purchaser as follows:

  (1)   Seller is a duly formed and validly existing banking corporation under
the laws of the Commonwealth of Puerto Rico.     (2)   Seller has the full legal
right, power and authority to execute and deliver this Agreement and all
documents now or hereafter to be executed by Seller pursuant to this Agreement
(collectively, “Seller’s Documents”), to consummate the transaction contemplated
hereby, and to perform its obligations hereunder and under Seller’s Documents.  
  (3)   This Agreement and Seller’s Documents do not and will not contravene any
provision of the certificate of incorporation or the by-laws of Seller, any
judgment, order, decree, writ or injunction issued against Seller, or any
provision of any laws or governmental ordinances, rules, regulations, orders or
requirements (collectively, “Laws”) applicable to Seller. The consummation of
the transactions contemplated hereby will not result in a breach or constitute a
default or event of default by Seller under any agreement to which Seller or any
of its assets are subject or bound and will not result in a violation of any
Laws applicable to Seller.     (4)   To Seller’s knowledge, as of the date
hereof, there are no pending actions, suits, proceedings or investigations to
which Seller is a party before any court or other governmental authority which
may have an

4



--------------------------------------------------------------------------------



 



      adverse impact on the Premises or the transaction contemplated hereby.    
(5)   To Seller’s knowledge, as of the date hereof, the Land and the Building
are in compliance with all Laws applicable to Seller, as in effect on the date
hereof, concerning pollution and protection of the environment, including clean
up of hazardous materials, except for such non compliance as would not have a
material adverse effect on the physical condition of the Land and the Building
taken as a whole.     (6)   Seller is the owner in fee simple (“pleno dominio”)
of the Land and the Building, subject to no liens, encumbrances or rights of
third parties, except for the Permitted Encumbrances.

  (ii)   The representations and warranties of Seller set forth in
Section 7(a)(i) and elsewhere in this Agreement shall be true, accurate and
correct in all material respects upon the execution of this Agreement and shall
be deemed to be repeated on and as of the Closing Date (except as they relate
only to an earlier date). The representations and warranties (whether express or
implied) of Seller set forth in Section 7(a)(i) and elsewhere in this Agreement,
and/or the Seller’s Documents (including, without limitation, the Deed of Sale
and the Deed of Lease) shall expire on the Closing Date, and no action or claim
based thereon shall be commenced after the Closing Date, except that the
representations and warranties of Seller in Section 7(a)(i)(6) regarding title
to the Land and the Building shall survive the Closing Date and that the
representations and warranties of Seller in the Deed of Lease shall survive for
the terms specified therein.

     (b) (i) Purchaser represents and warrants to Seller as follows:

  (1)   Purchaser is a duly formed and validly existing corporation under the
laws of the Commonwealth of Puerto Rico and is qualified under the laws of the
Commonwealth of Puerto Rico to conduct business therein on the Closing Date.    
(2)   Purchaser has the full legal right, power, authority and financial ability
to execute and deliver this Agreement and all documents now or hereafter to be
executed by it pursuant to this Agreement (collectively, the “Purchaser’s
Documents”), to consummate the transactions contemplated hereby, and to perform
its obligations hereunder and under Purchaser’s Documents.     (3)   This
Agreement and Purchaser’s Documents do not and will not contravene any provision
of the organizational or governing documents of Purchaser, any judgment, order,
decree, writ or

5



--------------------------------------------------------------------------------



 



      injunction issued against Purchaser, or any provision of any Laws
applicable to Purchaser. The consummation of the transactions contemplated
hereby will not result in a breach or constitute a default or event of default
by Purchaser under any agreement to which Purchaser or any of its assets are
subject or bound and will not result in a violation of any laws applicable to
Purchaser.     (4)   There are no pending actions, suits, proceedings or
investigations to which Purchaser is a party before any court or other
governmental authority which may have an adverse impact on the transactions
contemplated hereby.

  (ii)   The representations and warranties of Purchaser set forth in
Section 7(b)(i) and elsewhere in this Agreement shall be true, accurate and
correct in all material respects upon the execution of this Agreement, shall be
deemed to be repeated on and as of the Closing Date (except as they relate only
to an earlier date) and shall expire on the Closing Date, except that the
representations and warranties of the Seller in the Deed of Lease and in the
Deed of Easement shall survive for the terms specified therein.

8. TRANSFER TAXES AND CLOSING COSTS.
     (a) With respect to the Deed of Sale, (i) Seller shall pay the cost of
internal revenue, notarial and legal assistance stamps required for the original
of the Deed of Sale; (ii) Purchaser shall pay the cost of internal revenue,
notarial and legal assistance stamps required for the first certified copy of
the Deed of Sale and all stamps and vouchers and other costs relating to the
recordation of such certified copy in the Registry of Property; and (iii) Seller
shall designate the notary public before whom the Deed of Sale shall be executed
and Seller shall pay the corresponding notarial tariff relating thereto.
     (b) With respect to each of the Deed of Lease, the Parking Lease and the
Deed of Easement, (i) Seller shall pay the cost of internal revenue, notarial
and legal assistance stamps required for the original and first certified copy
of each such deed and all stamps and vouchers and other costs relating to the
recordation of such certified copy in the Registry of Property; and (ii) Seller
shall designate the notary public before whom such Deed of Lease and Deed of
Easement shall be executed and shall pay the corresponding notarial tariff
relating thereto.
9. CONDITIONS PRECEDENT TO CLOSING.
     (a) Purchaser’s obligation under this Agreement to purchase the Premises
(other than the Parking Spaces) on the Closing Date is subject to the
fulfillment of each of the following conditions, subject, however, to the
provisions of Section 9(c):

6



--------------------------------------------------------------------------------



 



  (i)   The representations and warranties of Seller contained herein shall be
true, accurate and correct in all material respects as of the Closing Date
except to the extent they relate only to an earlier date;     (ii)   Seller
shall be ready, willing and able to deliver title to the Premises (other than
the Parking Spaces, which will be transferred to Purchaser in accordance with
Section 13(a)) in accordance with the terms and conditions of this Agreement;
and     (iii)   Seller shall have delivered all the documents and other items
required pursuant to Section 10, and shall have performed all other covenants,
undertakings and obligations, and complied with all conditions required by this
Agreement to be performed or complied with by the Seller at or prior to the
Closing.

     (b) Seller’s obligation under this Agreement to sell the Premises (other
than the Parking Spaces, which will be sold and transferred to Purchaser in
accordance with Section 13(a)) to Purchaser is subject to the fulfillment of
each of the following conditions, subject, however to the provisions of
Section 9(c):

  (i)   The representations and warranties of Purchaser contained herein shall
be true, accurate and correct in all material respects as of the Closing Date,
except to the extent that they relate to an earlier date;     (ii)   Purchaser
shall have delivered the funds required hereunder and all the documents to be
executed by Purchaser set forth in Section 11 and shall have performed all other
covenants, undertakings and obligations, and complied with all conditions
required by this Agreement to be performed or complied with by Purchaser at or
prior to the Closing;     (iii)   All consents and approvals of governmental
authorities and parties to agreements to which Purchaser is a party or by which
Purchaser’s assets are bound that are required with respect to the consummation
of the transactions contemplated by this Agreement shall have been obtained and
copies thereof shall have been delivered to Seller at or prior to the Closing;  
  (iv)   On or prior to the Closing Date, (A) Purchaser shall not have applied
for or consented to the appointment of a receiver, trustee or liquidator for
itself or any of its assets unless the same shall have been discharged prior to
the Closing Date, and no such receiver, liquidator or trustee shall have
otherwise been appointed, unless same shall have been discharged prior to the
Closing Date, (B) Purchaser shall not have admitted in writing an inability to
pay its debts as they mature, (C) Purchaser shall not have made a general
assignment for the benefit of creditors, (D) Purchaser shall not have been
adjudicated a bankrupt or insolvent, or had a petition for reorganization
granted with

7



--------------------------------------------------------------------------------



 



      respect to Purchaser, (E) Purchaser shall not have filed a voluntary
petition seeking reorganization or an arrangement with creditors or taken
advantage of any bankruptcy, reorganization, insolvency, readjustment or debt,
dissolution or liquidation law or statute, or filed an answer admitting the
material allegations of a petition filed against it in any proceedings under any
such law, or had any petition filed against it in any proceeding under any of
the foregoing laws unless the same shall have been dismissed, canceled or
terminated prior to the Closing Date; and     (v)   Purchaser shall have
delivered the funds required under the Sale-Purchase Agreement also dated as of
December 20, 2007 between the Seller and the Purchaser regarding the sale of the
real properties recorded at page 261 of volume 1295 of Río Piedras Norte,
property number 35,972 and all of the documents to be executed by the Purchaser
under said Sale-Purchase Agreement.

     (c) In the event that any condition contained in Section 9(a) or (b) is not
satisfied, the party entitled to the satisfaction of such condition as a
condition to its obligation to close title hereunder shall have as its sole
remedy hereunder the right to elect to (i) waive such unsatisfied condition
whereupon title shall close as provided in this Agreement or (ii) terminate this
Agreement. In the event such party elects to terminate this Agreement, this
Agreement shall be terminated and neither party shall have any further rights,
obligations or liabilities hereunder, except for the Surviving Obligations, and
except that if Purchaser terminates this Agreement because of a condition
contained in Section 9(a) is not satisfied, then Purchaser shall be entitled to
a return of the Downpayment subject to Section 24(d) and provided Purchaser is
not otherwise in default hereunder. Nothing contained in this Section 9(c) shall
be construed so as to bestow any right of termination upon a party for the
failure of a condition to be satisfied unless such party is expressly entitled
to the satisfaction of such condition as provided in Section 9(a) or (b).
10. DOCUMENTS TO BE DELIVERED BY SELLER AT CLOSING. At the Closing, Seller shall
execute, acknowledge and/or deliver, as applicable, the following to Purchaser:
     (a) A deed of grouping and purchase and sale in the form of Exhibit “A”
annexed hereto and made a part hereof (the “Deed of Sale”) conveying title to
the Premises (except for the Parking Spaces, which will be conveyed to Purchaser
in accordance with Section 13(a)) free of all liens, encumbrances and rights of
third parties except the Permitted Encumbrances;
     (b) The Assignment and Assumption of Licenses in the form of Exhibit “B”
annexed hereto and made a part hereof (the “License Assignment”) assigning
without warranty or representation all of Seller’s right, title and interest, if
any, in and to all of the assignable licenses, permits, certificates, approvals,
authorizations and variances issued for or with respect to the Premises by any
governmental authority (collectively, the “Licenses”);
     (c) A bill of sale in the form of Exhibit “C” annexed hereto and made a
part hereof (the “Bill of Sale”) conveying, transferring and selling to
Purchaser all right, title and interest of Seller in and to all Personal
Property;

8



--------------------------------------------------------------------------------



 



     (d) A lease agreement and a deed converting said lease agreement to a
public instrument, both documents in the form of Exhibit “D” annexed hereto and
made a part hereof (said lease agreement and the deed of conversion to public
deed, collectively, the “Deed of Lease”), whereby Purchaser, as landlord,
demises and leases to Seller, as tenant, the Premises;
     (e) To the extent in Seller’s possession and not already located at the
Premises, all Licenses;
     (f) To the extent in Seller’s possession, plans and specifications of the
Buildings;
     (g) (i) Copies of the resolutions of the board of directors of Seller
authorizing the execution, delivery and performance of this Agreement, the Deed
of Sale, the Deed of Lease and the consummation of the transactions contemplated
by this Agreement, certified as true and correct by the Secretary or Assistant
Secretary of Seller; and (ii) an incumbency certificate executed by the
Secretary or Assistant Secretary of Seller with respect to those officers of
Seller executing any documents or instruments in connection with the
transactions contemplated herein; and
     (h) All other documents Seller is required to deliver pursuant to the
provisions of this Agreement.
11. DOCUMENTS TO BE DELIVERED BY PURCHASER AT CLOSING. At the Closing, Purchaser
shall execute, acknowledge and/or deliver, as applicable, the following to
Seller:
     (a) The cash portion of the Purchase Price payable at the Closing pursuant
to Section 2(a)(ii), subject to apportionments, credits and adjustments as
provided in this Agreement;
     (b) the Deed of Sale;
     (c) the License Assignment;
     (d) the Bill of Sale;
     (e) the Deed of Lease;
     (f) a deed of easement in the form of Exhibit “E” annexed hereto and made a
part hereof (the “Deed of Easement”), whereby Purchaser constitutes a personal
easement in favor of Seller over a portion of the Land adjoining the Ponce de
León Avenue and on which an “almendro” tree is planted, restricting Purchaser or
any future owner, mortgagee or occupant of the Premises from removing, cutting
or in any way affecting said tree, except to the extent that said tree dies of
natural causes;
     (g) (i) copies of the organizational documents of Purchaser and of the
resolutions of the board of directors or other governing body Purchaser
authorizing the execution, delivery and performance of this Agreement, the Deed
of Sale, the Deed of Lease, the Deed of Easement and the consummation of the
transactions contemplated by this Agreement certified as true and correct by the
Secretary or Assistant Secretary of Purchaser; and (ii) an incumbency
certificate executed by the

9



--------------------------------------------------------------------------------



 



Secretary or Assistant Secretary of Purchaser with respect to those officers of
Purchaser executing any documents or instruments in connection with the
transactions contemplated herein; and
     (h) All other documents Purchaser is required to deliver pursuant to the
provisions of this Agreement;
12. OPERATION OF THE PREMISES PRIOR TO THE CLOSING DATE. Between the date hereof
and the Closing Date, Seller shall have the right to continue to operate and
maintain the Premises. In connection therewith, with respect to the tax year in
which the Closing occurs, and all prior tax years, Seller is hereby authorized
to commence, continue and control the progress of, and to make all decisions
with respect to, any proceeding or proceedings, whether or not now pending, for
the reduction of the assessed valuation of the Premises, and, in its sole
discretion, to try or settle the same. All net tax refunds and credits
attributable to any tax year prior to the tax year in which the Closing occurs
shall belong to and be the property of Seller. All net tax refunds and credits
attributable to any tax year subsequent to the tax year in which the Closing
occurs shall belong to and be the property of Purchaser. All net tax refunds and
credits attributable to the tax year in which the Closing occurs shall be
divided between Seller and Purchaser in accordance with the apportionment of
taxes pursuant to the provisions of this Agreement, after deducting therefrom a
pro rata share of all expenses, including, without limitation, counsel fees and
disbursements and consultant’s fees, incurred in obtaining such refund, the
allocation of such expenses to be based upon the total refund obtained in such
proceeding and in any other proceeding simultaneously involved in the trial or
settlement. Purchaser agrees to cooperate with Seller in connection with the
prosecution of any such proceedings and to take all steps, whether before or
after the Closing Date, as may be necessary to carry out the intention of the
foregoing, including, without limitation, the delivery to Seller, upon demand,
of any relevant books and records, including receipted tax bills and canceled
checks used in payment of such taxes, the execution of any and all consents or
other documents, and the undertaking of any act necessary for the collection of
such refund by Seller. The provisions of this Section 12(b) shall survive the
Closing.

10



--------------------------------------------------------------------------------



 



13. POST-CLOSING COVENANTS.
     (a) Parking Spaces. Seller hereby represents to Purchaser that pursuant to
a certain Option Agreement dated April 27, 2007 (the “Option Agreement”) among
CREFISA, Inc., D&D Investment Group, S.E. and Quisqueya 12, Inc. (“Quisqueya”),
Quisqueya agreed: (i) to construct, on a parcel of land with a superficial area
equal to 2,054.0303 square meters and recorded in the Registry of Property of
Puerto Rico, Second Section of San Juan at page (folio) 282 of volume (tomo)
1,140 of Río Piedras Norte, property number 32,442 (the “Quisqueya Parcel”), a
commercial multistory parking building (the “Parking Building”) containing no
less than 495 parking spaces; (ii) upon completion of the construction of the
Parking Building, at Quisqueya’s sole cost and expense, to submit the Quisqueya
Parcel and the Parking Building to the Puerto Rico Condominium Act to create a
condominium regime containing at least 495 separate and individual parking space
units; and (iii) to sell and transfer to Seller, within thirty (30) days after
the submission of the Quisqueya Parcel and the Parking Building to a condominium
regime, 200 parking space units (the “Parking Spaces”) located in the Parking
Building. Seller hereby agrees, subject to the representations, warranties,
agreements, limitations, disclaimers and other terms and conditions set forth in
this Agreement and as consideration for the purchase price set forth in
Section 2, to sell and transfer to Purchaser, and Purchaser agrees to purchase,
the Parking Spaces on or before October 31, 2009. The sale and transfer of the
Parking Spaces to Purchaser shall be effected pursuant to a deed of purchase and
sale in the form of Exhibit “A” annexed hereto and made a part hereof, and the
costs relating to the execution and recordation of said deed shall be borne by
the parties as set forth in Section 8(a). Seller’s obligation to sell the
Parking Spaces to purchaser is subject to the condition precedent that
(i) Purchaser shall have consummated the acquisition of the Premises (except for
the Parking Spaces) as contemplated in this Agreement and shall have complied
with all of its obligations arising hereunder; and (ii) Purchaser and Seller
shall have executed a deed of lease and/or a lease agreement and a deed
converting said lease agreement to a public instrument (the “Parking Lease”),
whereby Purchaser, as landlord, shall lease and demise the Parking Spaces to
Seller, as tenant. The Parking Lease shall contain all the applicable terms and
conditions set forth in the Deed of Lease, except that (i) the rent payable
under the Parking Lease shall be $25,000 per month, commencing on June 1, 2008,
(ii) the initial term of the Parking Lease shall be the initial term remaining
under the Deed of Lease at the time of the execution of the Parking Lease, and
(iii) Landlord and Tenant agree to amend Section 5.1 of the Deed of Lease so
that the $210,000 threshold set forth therein is allocated between the Deed of
Lease and the Parking Lease. Seller hereby agrees to pay said rent under the
Parking Lease commencing on June 1, 2008, even if the sale of the Parking Spaces
by the Seller to the Purchaser has not been consummated and the Parking Lease
has not been executed by the parties by said date. The Parking Lease shall be
recorded in the Registry of Property in favor of Seller as a first priority Lien
on the Parking Spaces.
     (b) Right of First Refusal. If Purchaser or one or more members of the
Control Group (Purchaser or such member, as applicable, the “Transferor”)
receive and determine to accept during the Term a bona fide offer from a third
party to (i) in the case of the Purchaser, purchase all or part of the Premises,
the Land, the Buildings, the Parking Spaces and any improvements thereon, or
(ii) in the case of such members of the Control Group, purchase all or part of
the outstanding direct or indirect ownership interest in the Purchaser resulting
in a Change of Control (such Premises or ownership interest, as applicable, the
“Offered Asset”), prior to accepting such bona fide offer,

11



--------------------------------------------------------------------------------



 



Transferor shall provide Seller (and, in the case of any member of the Control
Group, Purchaser shall cause such member to provide Seller) with a first refusal
right to purchase the Offered Asset for cash (the “First Refusal Right”) on and
subject to the following terms and conditions:

  (i)   Transferor shall give written notice (the “Sale Notice”) to Seller
setting forth the proposed purchase price (the “First Refusal Purchase Price”)
and the Basic Sale Terms for the Offered Asset set forth in the bona fide offer.
    (ii)   Seller shall have thirty (30) days (the “Election Period”) after the
delivery by Transferor to Seller of the Sale Notice to elect to exercise the
First Refusal Right with respect to the Offered Asset (such election to be made,
if at all, by giving written notice of Seller’s election to exercise the First
Refusal Right (the “Exercise Notice”) to Transferor within the Election Period).
    (iii)   If Seller fails to exercise the First Refusal Right, within the
Election Period, then, Seller shall have no further right to purchase the
Offered Asset, except as may be expressly provided for below in this clause
(iii), and Transferor shall have the right to enter into an agreement to sell,
and to sell, the Offered Asset to a third party at any time or times during a
two hundred and forty (240)-day period (the “Initial Period”) that commences on
the earlier of (x) the first day after the Election Period expires and (y) the
date on which Seller notifies Transferor that Seller will not be exercising the
First Refusal Right, for an aggregate consideration which is not less than 98%
of the First Refusal Purchase Price (excluding any customary pro-rations to such
consideration determined and effectuated as of the date of the closing of the
sale of the Offered Asset, transfer taxes and other closing costs or any
brokerage commissions that would actually be payable to any third-party broker),
and on Basic Sale Terms which when considered as a whole, are at least as
favorable to Seller as the Basic Sale Terms contained in the Sale Notice. If
such an agreement for a sale of the Offered Asset to a third party in accordance
with the preceding sentence is not entered into within the Initial Period, then
the First Refusal Right will apply to any sale of all or part of the Offered
Asset occurring subsequent to the Initial Period. Furthermore, if an agreement
is executed during the Initial Period but the closing under such agreement does
not occur within two hundred and forty (240) days after the end of the Initial
Period, the First Refusal Right will apply to any sale of the Offered Asset
occurring after such two hundred and forty (240)-day period.     (iv)   If
Seller exercises the First Refusal Right within the Election Period, then such
exercise shall be deemed to create a contract between Seller, on one hand, and
Transferor, on the other hand, pursuant to which Seller agrees to acquire and
Transferor agrees to sell the Offered Asset for the First Refusal Purchase Price
and on the Basic Sale Terms, except that the closing date for such sale shall be
the later of (x) the closing date set forth in the Sale Notice, and (y) the date
which is sixty (60) days after the making of such election

12



--------------------------------------------------------------------------------



 



      (which date may be extended by an additional period of time not to exceed
thirty (30) days if necessary to consummate financing for the purchase), and on
the closing date, Transferor shall execute such public deeds and instruments of
transfer as are customarily executed and reasonably requested to evidence and
consummate the transfer of the Offered Assets to Seller.     (v)   Each party
shall bear its own legal fees and expenses and Transferor and Seller (in the
case of a sale pursuant to clause (d) above) shall each indemnify the other
against claims for brokers’ fees and commissions. Unless otherwise provided in
the Sale Notice, in the case of a sale of all or part of the Premises to Seller
under this Section 13(b), Purchaser shall select the notary public and shall pay
the cost of all notarial tariffs and internal revenue, notarial and legal
assistance stamps required for the original of the deed transferring title of
the Offered Premises to Seller, and Seller shall pay for the cost of all
internal revenue, notarial and legal assistance stamps required for the first
certified copy of such deed and all stamps and vouchers and all other costs
relating to the recordation of such certified copy in the Registry of Property.
    (vi)   Seller and Purchaser agree that this Section 13(b) shall be included
and form part of the Deed of Lease and the Parking Lease and be recorded in the
Registry of Property as a real property right of first refusal (derecho de
tanteo) with respect to the Premises.     (vii)   As used herein, “Basic Sale
Terms” means sale commissions, the amount of cash payable by the purchaser at
the closing, and any other material economic, price-related terms of the
proposed sale; “Change of Control” means that the members of the Control Group
cease, in the aggregate, to (i) own less than 51% of the direct or indirect
ownership interest in the Purchaser, or (ii) have the sole and absolute right
and power to direct or cause the direction of the management and policies of the
Purchaser, whether by contract or otherwise; and “Control Group” means,
collectively, Jacobo Ortiz Murias, Basilio Dávila, Mario Oronoz and Matías
Fernández Guillermety, and their respective legal heirs.

     (c) The provisions of this Section 13 shall survive the Closing.
14. AS-IS.
     (a) Purchaser agrees to accept title to the Premises (including the Parking
Spaces) subject to such facts, circumstances, defects and problems which exist
at the time of the Closing on an “As-Is, Where-Is” basis and Purchaser declares,
agrees and accepts that it is not relying on any representations or warranties
of Seller or any other person as to the state of the Premises, except as
provided in Section 7 (a)(ii) this Agreement.

13



--------------------------------------------------------------------------------



 



     (b) This Agreement, as written, contains all the terms of the agreement
entered into between the parties as of the date hereof, and Purchaser
acknowledges that neither Seller nor any of Seller=s Affiliates, nor any of
their agents or representatives, nor Broker has made any representations or held
out any inducements to Purchaser, and Seller hereby specifically disclaims any
representation, oral or written, past, present or future, other than those
specifically set forth in Section 7(a) and Section 15. Without limiting the
generality of the foregoing, Purchaser has not relied on any representations or
warranties, and neither Seller nor any of Seller’s Affiliates, nor any of their
agents or representatives has or is willing to make any representations or
warranties, express or implied, other than as may be expressly set forth herein,
as to (i) the status of title to the Premises (including, without limitation,
the Parking Spaces) and the Personal Property, (ii) the Licenses, (iii) the
current or future real estate tax liability, assessment or valuation of the
Premises, but subject to apportionment as provided in Section 3(a)(i); (iv) the
potential qualification of the Premises for any and all benefits conferred by
any Laws whether for subsidies, special real estate tax treatment, insurance,
mortgages or any other benefits, whether similar or dissimilar to those
enumerated; (v) the compliance of the Premises in its current or any future
state with applicable Laws or any violations thereof, including, without
limitation, those relating to access for the handicapped, environmental or
zoning matters, and the ability to obtain a change in the zoning or a variance
in respect to the Premises’ non-compliance, if any, with zoning Laws; (vi) the
nature and extent of any access, egress, right-of-way, lease, possession, lien,
encumbrance, license, reservation, condition or otherwise; (vii) the
availability of any financing for the purchase, alteration, rehabilitation or
operation of the Premises from any source, including, without limitation, any
government authority or any lender; (viii) the current or future use of the
Premises, including, without limitation, the Premises’ use for commercial,
manufacturing or general office purposes; (ix) the present and future condition
and operating state of any Personal Property and the present or future
structural and physical condition of the Buildings, their suitability for
rehabilitation or renovation, or the need for expenditures for capital
improvements, repairs or replacements thereto; (x) the viability or financial
condition of any tenant; (xi) the status of the leasing market in Puerto Rico;
or (xii) the actual or projected income or operating expenses of the Premises.
     (c) Purchaser knowingly and expressly waives, and Seller hereby disclaims,
the warranties against latent and hidden defects imposed by the Civil Code of
Puerto Rico upon sellers of real property, including, but not limited to, the
warranties against latent and hidden defects set forth in Article 1363 of the
Civil Code of Puerto Rico. Purchaser declares and acknowledges that it has
agreed to the waiver of the warranties against latent and hidden defects set
forth in the preceding sentence with full and complete knowledge of the risks
and legal consequences which such waiver entails.
     (d) Purchaser acknowledges that Seller has afforded Purchaser the
opportunity for full and complete investigations, examinations and inspections
of the Premises and all Property Information. Purchaser acknowledges and agrees
that (i) the Property Information delivered or made available to Purchaser and
Purchaser’s Representatives by Seller or Seller’s Affiliates, or any of their
agents or representatives may have been prepared by third parties and may not be
the work product of Seller and/or any of Seller’s Affiliates; (ii) neither
Seller nor any of Seller’s Affiliates has made any independent investigation or
verification of, or has any knowledge of, the accuracy or completeness of, the
Property Information; (iii) the Property Information delivered or made available
to Purchaser and Purchaser’s Representatives is furnished to each of them at the
request, and for the

14



--------------------------------------------------------------------------------



 



convenience of, Purchaser; (iv) Purchaser is relying solely on its own
investigations, examinations and inspections of the Premises and those of
Purchaser’s Representatives and is not relying in any way on the Property
Information furnished by Seller or any of Seller’s Affiliates, or any of their
agents or representatives; (v) Seller expressly disclaims any representations or
warranties with respect to the accuracy or completeness of the Property
Information and Purchaser releases Seller and Seller’s Affiliates, and their
agents and representatives, from any and all liability with respect thereto; and
(vi) any further distribution of the Property Information is subject to
Section 24.
     (e) Purchaser or anyone claiming by, through or under Purchaser, hereby
fully and irrevocably releases Seller and Seller’s Affiliates, and their agents
and representatives, from any and all claims that it may now have or hereafter
acquire against Seller or Seller’s Affiliates, or their agents or
representatives for any cost, loss, liability, damage, expense, action or cause
of action, whether foreseen or unforeseen, arising from or related to any
construction defects, errors or omissions on or in the Premises, the presence of
environmentally hazardous, toxic or dangerous substances, or any other
conditions (whether patent, latent or otherwise) affecting the Premises, except
for claims against Seller based upon any obligations and liabilities of Seller
expressly provided in this Agreement. Purchaser further acknowledges and agrees
that this release shall be given full force and effect according to each of its
expressed terms and provisions, including, but not limited to, those relating to
unknown and suspected claims, damages and causes of action. As a material
covenant and condition of this Agreement, Purchaser agrees that in the event of
any such construction defects, errors or omissions, the presence of
environmentally hazardous, toxic or dangerous substances, or any other
conditions affecting the Premises, Purchaser shall have no claims against
Seller, except for claims against Seller based upon any obligations and
liabilities of Seller expressly provided in this Agreement.
     (f) Purchaser hereby acknowledges that it has inspected the Premises prior
to the date of this Agreement, is thoroughly acquainted with and accepts its
condition, and has reviewed, to the extent necessary in its discretion, all the
Property Information. Seller shall not be liable or bound in any manner by any
oral or written “setups” or information pertaining to the Premises or the rents
furnished by Seller, Seller’s Affiliates, their agents or representatives, any
real estate broker, including, without limitation, the Broker, or other person.
     (g) The provisions of this Section 14 shall survive the termination of this
Agreement and the Closing.
15. BROKER. Purchaser and Seller represent and warrant to each other that CB
Richard Ellis and Ríos Commercial Properties (collectively, the “Broker”) are
the sole brokers with whom it has dealt in connection with the Premises and the
transactions described herein. Seller shall be liable for, and shall indemnify
Purchaser against, all brokerage commissions or other compensation due to the
Broker arising out of the transaction contemplated in this Agreement, which
compensation shall be paid subject and pursuant to a separate agreement between
Seller and the Broker. Each party hereto agrees to indemnify, defend and hold
the other harmless from and against any and all claims, causes of action,
losses, costs, expenses, damages or liabilities, including reasonable attorneys’
fees and disbursements, which the other may sustain, incur or be exposed to, by
reason of any claim or claims by any broker, finder or other person, except (in
the case of Purchaser as indemnitor hereunder) the Broker, for fees, commissions
or other compensation arising out of the transactions

15



--------------------------------------------------------------------------------



 



contemplated in this Agreement if such claim or claims are based in whole or in
part on dealings or agreements with the indemnifying party. Notwithstanding any
provisions of this Agreement to the contrary, in no event shall Seller be liable
for, and the foregoing indemnity of Seller shall in no event apply to, claims by
any broker, finder or other person for such fees, commissions or other
compensation if such claims are based upon dealings or agreements with prior
owners of the Premises. The obligations and representations and warranties
contained in this Section 15 shall survive the termination of this Agreement and
the Closing.
16. CASUALTY; CONDEMNATION.
     (a) Casualty. If a “material” part (as hereinafter defined) of the Premises
is damaged or destroyed by fire or other casualty, Seller shall notify Purchaser
of such fact and, except as hereinafter provided, either party shall have the
option to terminate this Agreement upon notice to the other party given not
later than five (5) days after receipt of Seller’s notice. If this Agreement is
so terminated, the provisions of Section 16(d) shall apply. Notwithstanding the
foregoing, if a “material” part of the Premises is damaged or destroyed and
Purchaser elects to terminate this Agreement as provided above, Purchaser’s
election shall be ineffective if within ten (10) days after Seller’s receipt of
Purchaser’s election notice, Seller shall elect by notice to Purchaser to repair
such damage or destruction and shall thereafter complete such repair within
120 days after the then scheduled Closing Date at the time of Purchaser’s
election. If Seller makes such election to repair, Seller shall have the right
to adjourn the Closing Date one or more times for up to one hundred twenty
(120) days in the aggregate in order to complete such repairs and shall have the
right to retain all insurance proceeds which Seller may be entitled to receive
as a result of such damage or destruction. If (i) Purchaser does not elect to
terminate this Agreement, (ii) Purchaser elects to terminate this Agreement but
such election is ineffective because Seller elects to repair such damage and
completes such repair within such 120-day period provided above, or (iii) there
is damage to or destruction of an “immaterial” part (“immaterial” is herein
deemed to be any damage or destruction which is not “material”, as such term is
hereinafter defined) of the Premises, Purchaser shall close title as provided in
this Agreement and, at the Closing, Seller shall, unless Seller has repaired
such damage or destruction prior to the Closing, (x) pay over to Purchaser the
proceeds of any insurance collected by Seller, and (y) assign and transfer to
Purchaser all right, title and interest of Seller in and to any uncollected
insurance proceeds which Seller may be entitled to receive from such damage or
destruction. A “material” part of the Premises shall be deemed to have been
damaged or destroyed if the cost of repair or replacement shall be $500,000 or
more as reasonably as estimated by Seller.
     (b) Condemnation: If, prior to the Closing Date, all or any “significant”
portion (as hereinafter defined) of the Premises is taken by eminent domain or
condemnation (or is the subject of a pending taking which has not been
consummated), Seller shall notify Purchaser of such fact and either party shall
have the option to terminate this Agreement upon notice to the other party given
not later than five (5) days after receipt of the Seller’s notice. If this
Agreement is so terminated, the provisions of Section 16(d) shall apply. If
Purchaser does not elect to terminate this Agreement, or if an “insignificant”
portion (“insignificant” is herein deemed to be any taking which is not
“significant”, as such term is herein defined) of the Premises is taken by
eminent domain or condemnation, at the Closing Seller shall assign and turnover,
and Purchaser shall be entitled to receive and keep, all awards or other
proceeds for such taking by eminent domain or condemnation.

16



--------------------------------------------------------------------------------



 



A “significant” portion of the Premises means more than ten percent (10%) of the
surface area of the Land.
     (c) Notwithstanding anything contained in Section 16(a) and Section 16(b)
to the contrary, if this Agreement is not terminated as provided in
Section 16(a) or Section 16(b) and the insurance, eminent domain or condemnation
proceeds payable with respect to the Premises as a result of any casualty or
taking exceeds the Purchase Price, Seller’s obligation to pay over to Purchaser
those proceeds paid to Seller prior to the Closing shall be limited to the
amount of the Purchase Price and Seller shall be entitled to retain the
remainder of such proceeds. To the extent that payment of all or any portion of
such proceeds does not occur prior to the Closing, the parties agree that Seller
shall be entitled to that portion of the proceeds in excess of the Purchase
Price, which agreement shall survive the Closing. In such event, the provisions
of the Deed of Lease or the Parking Lease related to casualty or condemnation,
as applicable, shall apply to the relationship of the Seller and Purchaser, as
lessee and lessor.
     (d) If Purchaser elects to terminate this Agreement pursuant to
Section 16(a) or 16(b), this Agreement shall be terminated and neither party
shall have any further rights, obligations or liabilities hereunder, except for
the Surviving Obligations, and except that Purchaser shall be entitled to a
return of the Downpayment subject to Section 24(d) and provided Purchaser is not
otherwise in default hereunder.
17. REMEDIES.
     (a) If the Closing fails to occur by reason of Seller’s inability to
perform its obligations under this Agreement, then Purchaser, as its sole remedy
for such inability of Seller, may terminate this Agreement by written notice to
Seller. If Purchaser elects to terminate this Agreement, then this Agreement
shall be terminated and neither party shall have any further rights, obligations
or liabilities hereunder, except for the Surviving Obligations, and except that
Purchaser shall be entitled to a return of the Downpayment subject to
Section 24(d) and provided Purchaser is not otherwise in default hereunder.
Except as set forth in this Section 17(a), Purchaser hereby expressly waives,
relinquishes and releases any other right or remedy available to it at law, in
equity or otherwise by reason of Seller’s inability to perform its obligations
hereunder.
     (b) If the Closing fails to occur by reason of Purchaser’s failure or
refusal to perform its obligations hereunder, then Seller, as its sole remedy
hereunder, may (i) terminate this Agreement by written notice to Purchaser or
(ii) seek specific performance from Purchaser. If Seller elects to terminate
this Agreement, then this Agreement shall be terminated and Seller may retain
the Downpayment as liquidated damages for all loss, damage and expenses suffered
by Seller, it being agreed that Seller’s damages are impossible to ascertain,
and neither party shall have any further rights, obligations or liabilities
hereunder, except for the Surviving Obligations. Nothing contained herein shall
limit or restrict Seller’s ability to pursue any rights or remedies it may have
against Purchaser with respect to the Surviving Obligations.
     (c) If the Closing fails to occur by reason of Seller’s failure or refusal
to perform its obligations hereunder, then Purchaser, as its sole remedy
hereunder, may (i) terminate this

17



--------------------------------------------------------------------------------



 



Agreement by notice to Seller or (ii) seek specific performance from Seller. If
Purchaser elects to terminate this Agreement, then this Agreement shall be
terminated and neither party shall have any further rights, obligations or
liabilities hereunder, except for the Surviving Obligations, and except that
Purchaser shall be entitled to a return of the Downpayment subject to Section
24(d) and provided Purchaser is not otherwise in default hereunder. Except as
set forth in this Section 17(c), Purchaser hereby expressly waives, relinquishes
and releases any other right or remedy available to it at law, in equity or
otherwise by reason of Seller’s inability to perform its obligations hereunder.
As a condition precedent to Purchaser exercising any right it may have to bring
an action for specific performance as the result of Seller’s failure or refusal
to perform its obligations hereunder, Purchaser must commence such an action
within ninety (90) days after the occurrence of such default. Purchaser agrees
that its failure to timely commence such an action for specific performance
within such ninety (90) day period shall be deemed a waiver by it of its right
to commence such an action.
18. PURCHASER=S ACCESS TO THE PREMISES. (a) The parties hereto hereby
acknowledge that prior to the date of execution of this Agreement, Purchaser and
Purchaser’s Representatives have entered upon the Premises for the sole purpose
of inspecting the Premises and making surveys, soil borings, engineering tests
and other investigations, inspections and tests (collectively,
“Investigations”). As a condition precedent to the Investigations, Purchaser has
agreed to furnish to Seller, at no cost or expense to Seller, copies of all
surveys, soil test results, engineering, asbestos, environmental and other
studies and reports relating to the Investigations which Purchaser obtained with
respect to the Premises promptly after Purchaser’s receipt of same.
     (b) Purchaser hereby agrees to indemnify Seller and Seller’s Affiliates and
hold Seller and Seller’s Affiliates harmless from and against any and all
claims, demands, causes of action, losses, damages, liabilities, costs and
expenses (including, without limitation, attorneys’ fees and disbursements),
suffered or incurred by Seller or any of Seller’s Affiliates and arising out of
or in connection with (i) Purchaser’s and/or Purchaser’s Representatives’ entry
upon the Premises, (ii) any Investigations or other activities conducted thereon
by Purchaser or Purchaser’s Representatives, (iii) any liens or encumbrances
filed or recorded against the Premises as a consequence of the Investigations or
any and all other activities undertaken by Purchaser or Purchaser’s
Representatives, and/or (iv) any and all other activities undertaken by
Purchaser or Purchaser’s Representatives with respect to the Premises.
     For purposes of this Section 18, the term “Premises” shall exclude the
Parking Spaces.
     The provisions of this Section 18 shall survive the termination of this
Agreement and the Closing.
     19. PURCHASER=S INDEMNITY. Except to the extent provided in the Deed of
Lease, Purchaser hereby agrees to indemnify Seller and Seller’s Affiliates
against, and to hold Seller and Seller’s Affiliates harmless from all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including, without limitation, attorneys’ fees and disbursements) asserted
against or incurred by Seller or any of Seller’s Affiliates in connection with
or arising out of (a) acts or omissions of Purchaser or Purchaser’s
Representatives, or other matters or occurrences that take place after the
Closing and relate to the ownership, maintenance or operation of the Premises,
or

18



--------------------------------------------------------------------------------



 



(b) a breach of any representation, warranty or covenant of Purchaser contained
in this Agreement. Purchaser’s obligations under this Section 19 shall survive
the Closing.
20. DOWNPAYMENT. Seller shall hold the Downpayment, without being required to
pay any interest thereon, and shall dispose of the Downpayment only in
accordance with the following provisions:
     (a) Seller shall disburse the Downpayment as follows:

  (i)   To Purchaser, without interest, if Seller has not executed a counterpart
of this Agreement and delivered same to Purchaser on or before December 20, 2007
(the “Offer Expiration Date”);     (ii)   To Seller, simultaneously upon
completion of the Closing;     (iii)   To Seller, in the event that
(A) Purchaser has defaulted under this Agreement, or (B) this Agreement has been
otherwise terminated or canceled, and Seller is thereby entitled to receive the
Downpayment pursuant to the terms of this Agreement; or     (iv)   To Purchaser,
without interest, in the event that (A) Seller has defaulted under this
Agreement, or (B) this Agreement has been otherwise terminated or canceled, and
Purchaser is thereby entitled to receive the Downpayment pursuant to the terms
of this Agreement.

     (b) In the event of any dispute whatsoever among the parties with respect
to disposition of the Downpayment, Purchaser and Seller shall each have such
remedies as are available at law or in equity with respect thereto.
     (c) The provisions of this Section 20 shall survive the termination of this
Agreement and the Closing.
21. ASSIGNMENT. This Agreement may not be assigned by Purchaser without the
express written consent of Seller, which consent Seller shall have the right to
withhold or grant in its sole and absolute discretion; provided, however,
Purchaser shall be entitled, upon giving prior written notice to Seller, to
assign its rights under this Agreement to an affiliate that is one hundred
percent (100%) owned and controlled by Purchaser, which assignment shall not
relieve Purchaser of any of its obligations under this Agreement.
22. ACCESS TO RECORDS. For a period of five (5) years subsequent to the Closing
Date, Seller, Seller’s Affiliates and their employees, agents and
representatives shall be entitled to access during business hours to all
documents, books and records given to Purchaser by Seller at the Closing for tax
and audit purposes, regulatory compliance, and cooperation with governmental
investigations upon reasonable prior notice to Purchaser, and shall have the
right, at its sole cost and expense, to make copies of such documents, books and
records.

19



--------------------------------------------------------------------------------



 



23. NOTICES.
     (a) All notices, elections, consents, approvals, demands, objections,
requests or other communications which Seller or Purchaser may be required or
desire to give pursuant to, under or by virtue of this Agreement must be in
writing and sent by (i) first class U.S. certified or registered mail, return
receipt requested, with postage prepaid, or (ii) express mail or courier (for
next business day delivery), addressed as follows:
If to Seller:
Banco Santander Puerto Rico
207 Ponce de León Avenue
San Juan, Puerto Rico 00917
Attention: General Counsel
With a copy to:
Pietrantoni Méndez & Alvarez LLP
Popular Center, 19th Floor
209 Muñoz Rivera Avenue
San Juan, Puerto Rico 00918
Attention: Javier D. Ferrer, Esq.
If to Purchaser:
Colgate-Palmolive Building
Suite 308
Metro Office Park
Guaynabo, Puerto Rico 00968-1705
Attention: Jacobo Ortiz-Murias, Esq.
With a copy to:
Oronoz & Oronoz
Colgate-Palmolive Building
Suite 308
Metro Office Park
Guaynabo, Puerto Rico 00968-1705
Attention: Mario Oronoz, Esq.
     (b) Seller or Purchaser may designate another addressee or change its
address for notices and other communications hereunder by a notice given to the
other parties in the manner provided in this Section 23. A notice or other
communication sent in compliance with the provisions of this Section 23 shall be
deemed given and received on (i) the third (3rd) day following the date it is

20



--------------------------------------------------------------------------------



 



deposited in the U.S. mail, or (ii) the date it is delivered to the other party
if sent by express mail or courier.
24. PROPERTY INFORMATION AND CONFIDENTIALITY.
     (a) Purchaser agrees that, prior to the Closing, all Property Information
has been and will continue to be kept strictly confidential and shall not,
without the prior consent of Seller, be disclosed by Purchaser or Purchaser’s
Representatives, in any manner whatsoever, in whole or in part, and will not be
used by Purchaser or Purchaser’s Representatives, directly or indirectly, for
any purpose other than evaluating the Premises. Moreover, Purchaser agrees that,
prior to the Closing, the Property Information has been and will be transmitted
only to Purchaser’s Representatives (i) who need to know the Property
Information for the purpose of evaluating the Premises, and who are informed by
the Purchaser of the confidential nature of the Property Information and
(ii) who agree in writing to be bound by the terms of this Section 24 and
Section 14(d). Prior to the delivery or disclosure of any Property Information
to Purchaser’s Representatives at any time prior to the Closing, Purchaser
agrees to notify Seller as to their identity and to furnish Seller with their
written assumption and adoption of the terms of this Section 24 and
Section 14(d), all in the form annexed hereto as Exhibit “F” and made a part
hereof. The provisions of this Section 24(a) shall in no event apply to Property
Information which is a matter of public record and shall not prevent Purchaser
from complying with Laws, including, without limitation, governmental
regulatory, disclosure, tax and reporting requirements.
     (b) Purchaser and Seller, for the benefit of each other, hereby agree that
between the date hereof and the Closing Date, they will not release or cause or
permit to be released any press notices, publicity (oral or written) or
advertising promotion relating to, or otherwise announce or disclose or cause or
permit to be announced or disclosed, in any manner whatsoever, the terms,
conditions or substance of this Agreement or the transactions contemplated
herein, without first obtaining the written consent of the other party hereto.
It is understood that the foregoing shall not preclude either party from
discussing the substance or any relevant details of the transactions
contemplated in this Agreement, subject to the terms of Section 24(a), with any
of its attorneys, accountants, professional consultants or potential lenders, as
the case may be, or prevent either party hereto from complying with Laws,
including, without limitation, governmental regulatory, disclosure, tax and
reporting requirements.
     (c) Purchaser shall indemnify and hold Seller and Seller’s Affiliates
harmless from and against any and all claims, demands, causes of action, losses,
damages, liabilities, costs and expenses (including, without limitation,
attorneys’ fees and disbursements) suffered or incurred by Seller or any of
Seller’s Affiliates and arising out of or in connection with a breach by
Purchaser or Purchaser’s Representatives of the provisions of this Section 24.
     (d) In the event this Agreement is terminated, Purchaser and Purchaser’s
Representatives shall promptly deliver to Seller all originals and copies of the
Property Information referred to in clause (i) of Section 24(e) in the
possession of Purchaser and Purchaser’s Representatives. Notwithstanding
anything contained herein to the contrary, in no event shall Purchaser be
entitled to receive a return of the Downpayment or the accrued interest thereon,
if any, if and when otherwise

21



--------------------------------------------------------------------------------



 



entitled thereto pursuant to this Agreement until such time as Purchaser and
Purchaser’s Representatives shall have performed the obligations contained in
the preceding sentence.
     (e) As used in this Agreement, the term “Property Information” shall mean
(i) all information and documents in any way relating to the Premises, the
operation thereof or the sale thereof (including, without limitation, Licenses)
furnished to, or otherwise made available for review by, Purchaser or its
directors, officers, employees, affiliates, partners, brokers, agents or other
representatives, including, without limitation, attorneys, accountants,
contractors, consultants, engineers and financial advisors (collectively,
“Purchaser’s Representatives”), by Seller or any of Seller’s Affiliates, or
their agents or representatives, including, without limitation, their attorneys,
accountants, consultants, brokers or advisors, and (ii) all analyses,
compilations, data, studies, reports or other information or documents prepared
or obtained by Purchaser or Purchaser’s Representatives containing or based, in
whole or in part, on the information or documents described in the preceding
clause (i), or the Investigations, or otherwise reflecting their review or
investigation of the Premises.
     (f) In addition to any other remedies available to Seller, Seller shall
have the right to seek equitable relief, including, without limitation,
injunctive relief or specific performance, against Purchaser or Purchaser’s
Representatives in order to enforce the provisions of this Section 24.
     (g) The provisions of this Section 24 shall survive the termination of this
Agreement and the Closing.
25. MISCELLANEOUS.
     (a) This Agreement shall not be altered, amended, changed, waived,
terminated or otherwise modified in any respect or particular, and no consent or
approval required pursuant to this Agreement shall be effective, unless the same
shall be in writing and signed by or on behalf of the party to be charged.
     (b) This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and to their respective heirs, executors, administrators,
successors and permitted assigns.
     (c) All prior statements, understandings, representations and agreements
between the parties, oral or written, are superseded by and merged in this
Agreement, which alone fully and completely expresses the agreement between them
in connection with this transaction and which is entered into after full
investigation, neither party relying upon any statement, understanding,
representation or agreement made by the other not embodied in this Agreement.
This Agreement shall be given a fair and reasonable construction in accordance
with the intentions of the parties hereto, and without regard to or aid of
canons requiring construction against Seller or the party drafting this
Agreement.
     (d) Except as otherwise expressly provided herein and in the Deed of Lease,
Purchaser’s acceptance of the Deed of Sale shall be deemed a discharge of all of
the obligations of Seller hereunder and all of Seller’s representations,
warranties, covenants and agreements herein shall merge in the documents and
agreements executed at the Closing and shall not survive the Closing.

22



--------------------------------------------------------------------------------



 



     (e) Purchaser agrees that it does not have and will not have any claims or
causes of action against any disclosed or undisclosed officer, director,
employee, trustee, shareholder, partner, principal, parent, subsidiary or other
affiliate of Seller, or any officer, director, employee, trustee, shareholder,
partner or principal of any such parent, subsidiary or other affiliate
(collectively, “Seller’s Affiliates”), arising out of or in connection with this
Agreement or the transactions contemplated hereby. Purchaser agrees to look
solely to Seller and its assets for the satisfaction of any liability or
obligation arising under this Agreement or the transactions contemplated hereby,
or for the performance of any of the covenants, warranties or other agreements
contained herein, and further agrees not to sue or otherwise seek to enforce any
personal obligation against any of Seller’s Affiliates with respect to any
matters arising out of or in connection with this Agreement or the transactions
contemplated hereby. Without limiting the generality of the foregoing provisions
of this Section 25(e), Purchaser hereby unconditionally and irrevocably waives
any and all claims and causes of action of any nature whatsoever it may now or
hereafter have against Seller’s Affiliates, and hereby unconditionally and
irrevocably releases and discharges Seller’s Affiliates from any and all
liability whatsoever which may now or hereafter accrue in favor of Purchaser
against Seller’s Affiliates, in connection with or arising out of this Agreement
or the transactions contemplated hereby. The provisions of this Section 25(e)
shall survive the termination of this Agreement and the Closing.
     (f) Purchaser agrees that, wherever this Agreement provides that Purchaser
must send or give any notice, make an election or take some other action within
a specific time period in order to exercise a right or remedy it may have
hereunder, time shall be of the essence with respect to the taking of such
action, and Purchaser’s failure to take such action within the applicable time
period shall be deemed to be an irrevocable waiver by Purchaser of such right or
remedy.
     (g) No failure or delay of either party in the exercise of any right or
remedy given to such party hereunder or the waiver by any party of any condition
hereunder for its benefit (unless the time specified herein for exercise of such
right or remedy has expired) shall constitute a waiver of any other or further
right or remedy nor shall any single or partial exercise of any right or remedy
preclude other or further exercise thereof or any other right or remedy. No
waiver by either party of any breach hereunder or failure or refusal by the
other party to comply with its obligations shall be deemed a waiver of any other
or subsequent breach, failure or refusal to so comply.
     (h) Neither this Agreement nor any memorandum thereof shall be recorded and
any attempted recordation hereof shall be void and shall constitute a default.
     (i) Delivery of this Agreement shall not be deemed an offer and neither
Seller nor Purchaser shall have any rights or obligations hereunder unless and
until both parties have signed and delivered an original of this Agreement. This
Agreement may be executed in one or more counterparts, each of which so executed
and delivered shall be deemed an original, but all of which taken together shall
constitute but one and the same instrument.
     (j) Each of the Exhibits and Schedules referred to herein and attached
hereto is incorporated herein by this reference.

23



--------------------------------------------------------------------------------



 



     (k) The caption headings in this Agreement are for convenience only and are
not intended to be a part of this Agreement and shall not be construed to
modify, explain or alter any of the terms, covenants or conditions herein
contained.
     (l) This Agreement shall be interpreted and enforced in accordance with the
laws of the Commonwealth of Puerto Rico without reference to principles of
conflicts of laws.
     (m) If any provision of this Agreement shall be unenforceable or invalid,
the same shall not affect the remaining provisions of this Agreement and to this
end the provisions of this Agreement are intended to be and shall be severable.
Notwithstanding the foregoing sentence, if (i) any provision of this Agreement
is finally determined by a court of competent jurisdiction to be unenforceable
or invalid in whole or in part, (ii) the opportunity for all appeals of such
determination have expired, and (iii) such unenforceability or invalidity alters
the substance of this Agreement (taken as a whole) so as to deny either party,
in a material way, the realization of the intended benefit of its bargain, such
party may terminate this Agreement within thirty (30) days after the final
determination by notice to the other. If such party so elects to terminate this
Agreement, then this Agreement shall be terminated and neither party shall have
any further rights, obligations or liabilities hereunder, except for the
Surviving Obligations, and except that Purchaser shall be entitled to a return
of the Downpayment (together with all interest accrued thereon, if any) subject
to Section 24(d) and provided Purchaser is not otherwise in default hereunder.
     (n) SELLER AND PURCHASER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY,
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY RIGHT EACH MAY HAVE TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR CONTRACT)
BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED AND DELIVERED BY
EITHER PARTY IN CONNECTION HEREWITH (INCLUDING ANY ACTION TO RESCIND OR CANCEL
THIS AGREEMENT ON THE GROUNDS THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS
OTHERWISE VOID OR VOIDABLE).
[Signature Page Follows]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto as of the day and year first above written.

            BANCO SANTANDER PUERTO RICO,
Seller
      By:           Name:   Rafael Samuel Bonilla Rodríguez        Title:  
Senior Vice President              By:           Name:   Carlos Miguel García
Rodríguez        Title:   Senior Executive Vice President        CORPORACIÓN
HATO REY UNO,
Purchaser
      By:           Name:   Jacobo Ortiz Murias        Title:   President   

25



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
DESCRIPTION OF THE LAND
“URBANA: Propiedad en el Barrio Martín Peña del término municipal de San Juan,
Puerto Rico, que tiene una cabida superficial de CUATRO MIL CUATROCIENTOS
CUARENTA Y UNO PUNTO SIETE MIL QUINIENTOS CUARENTA Y TRES (4,441.7543) METROS
CUADRADOS, equivalentes a UNO PUNTO TRECE (1.13) CUERDAS, en lindes por el
NORTE, con la Avenida Quisqueya (Carretera Estatal Número Cuarenta (40)); por el
SUR, con terrenos de Santesson Management Trust; por el ESTE, con la Avenida
Ponce de León (Carretera Estatal Número Veinticinco (25)); y por el OESTE, con
la calle Haití.”
     The Land was formed by the grouping of the following parcels of land:
property number 33,783, recorded in the Registry of Property of Puerto Rico,
Second Section of San Juan (the “Registry”) at page (folio) 82 of volume (tomo)
1,181 of Río Piedras Norte; property number 4,489, recorded in the Registry at
overleaf of page (folio) 173 of volume (tomo) 982 of Río Piedras Norte; property
number 2,859, recorded in the Registry at page (folio) 180 of volume (tomo) 231
of Río Piedras Norte; and property number 2,863, recorded in the Registry at
overleaf of page (folio) 184 of volume (tomo) 1,007 of Río Piedras Norte. Said
grouping was effected pursuant to Deed Number 24, executed in San Juan, Puerto
Rico on the date hereof before Notary Public Antonio Rafael Molina Machargo.

Sch. 1-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
EXCLUDED PERSONAL PROPERTY

1.   All signs and logos of “Santander” attached to the Building.   2.   All
equipment, furniture and fixtures in the Building, other than the fixtures
included in Schedule 1 hereto.

Sch. 2-1



--------------------------------------------------------------------------------



 



SCHEDULE 3
PERMITTED ENCUMBRANCES
Purchaser shall take title to the Premises subject to:

  1.   Present and future zoning laws, ordinances, resolutions, orders and
regulations of all local municipal, state, commonwealth or federal governments
having jurisdiction over the Premises and the use of improvements thereon.    
2.   All covenants, restrictions, easements, encumbrances, liens and agreements
of record.     3.   Beams and beam rights and party walls and party wall
agreements.     4.   Such state of facts as a current, accurate survey of the
Premises would disclose.     5.   Such state of facts as a physical inspection
of the Premises and of the appurtenances, fixtures, equipment and personal
property included in this sale would disclose.     6.   The lien of any unpaid
real estate taxes, water charges and sewer rents for the fiscal year(s) or other
applicable period in which the Closing occurs, provided same are apportioned at
the Closing in accordance with this Agreement.     7.   (a) The lien of all
unpaid tax assessments encumbering the Premises on the date of this Agreement,
and installments thereof, due and payable on or after the Closing Date, and
(b) the lien of all unpaid tax assessments which first encumber the Premises
subsequent to the date of this Agreement, and installments thereof, whether due
and payable prior to, on or after the Closing Date, subject to Section 3(a)(i)
of this Agreement.     8.   All liens and encumbrances resulting from the
Investigations or any and all other activities undertaken by Purchaser or
Purchaser’s Representatives.     9.   Rights, if any, of any utility company to
construct and/or maintain lines, pipes, wires, cables, poles, conduits and
distributions boxes and equipment in, over, under, and/or upon the Premises or
any portion thereof.     10.   Building codes and restrictions heretofore or
hereafter adopted by any public agency.     11.   Encroachments of stoops,
areas, cellar, steps, trim, cornices, retaining walls, windows, window sills,
ledges, fire escapes, doors, door caps, projecting air conditioner units or
equipment, hedges, railings, coping, cellar doors or fences, if

Sch. 3-1



--------------------------------------------------------------------------------



 



      any, upon any street, highway, sidewalk or adjoining premises; variations
between record line and retaining walls; encroachments of adjoining premises
upon the Premises.     12.   Variations between the description contained in
Schedule “1” and the tax map description of the Premises.     13.   Right, lack
of right or restricted right of any owner of the Premises to construct and/or
maintain fuel tanks, coal chutes, electric transformers, sidewalk elevators,
gratings, manholes, hoists or excavations under, in, upon or over any street,
highway, sidewalk or adjoining Premises.     14.   The printed standard
exceptions listed in Schedule “B” of the Title Commitment.     15.   The right
and obligations of the Seller under the surface right and right-of-way easement
in favor of property number 33,781, constituted pursuant to Deed No. 20,
executed in San Juan, Puerto Rico on March 16, 1983 before Notary Public Manuel
Correa Calzada and recorded in the Registry of Property of Puerto Rico, Second
Section of San Juan at overleaf of page (folio) 82 of volume (tomo) 1,181 of Río
Piedras Norte, property number 33,783, second inscription.

Sch. 3-2



--------------------------------------------------------------------------------



 



SCHEDULE 4
LEASES
None.

Sch. 4-1



--------------------------------------------------------------------------------



 



EXHIBIT A
DEED OF SALE

Exh. A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT AND ASSUMPTION OF LICENSES
     ASSIGNMENT AND ASSUMPTION LICENSES, dated December 20, 2007, between BANCO
SANTANDER PUERTO RICO, a banking corporation organized and existing under the
laws of the Commonwealth of Puerto Rico (“Assignor”), and CORPORACIÓN HATO REY
UNO, a corporation organized and existing under the laws of the Commonwealth of
Puerto Rico (“Assignee”).
WITNESSETH
     WHEREAS, Assignor has this day sold and conveyed to assignee the real
property more particularly described in Schedule “1” annexed hereto and made a
part hereof (the “Premises”).
     NOW, THEREFORE, in consideration of good and valuable consideration paid by
Assignee to Assignor, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby assigns, transfers and conveys to Assignee all of
Assignor’s right, title and interest, if any, in and to (i) all of the licenses,
permits, certificates, approvals, authorizations and variances issued for or
with respect to the Premises by any governmental authority set forth on Schedule
“2” annexed hereto and made a part hereof (collectively, the “Licenses”); and
(ii) Deed Number 20 of Surface Right executed in San Juan, Puerto Rico on
March 16, 1983 before Notary Manuel Correa Calzada and recorded at page 62 of
volume 1181 of Río Piedras Norte, property number 33,783 (the “Deed”).
     TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns,
forever, from and after the date hereof, subject to the terms, covenants,
conditions and provisions of the Licenses and the Deed.
     ASSIGNEE HEREBY ACCEPTS the foregoing assignment and assumes and agrees to
perform all of the obligations of Assignor under the Licenses and the Deed
accruing from and after the date hereof; and
     ASSIGNEE FURTHER AGREES to defend and indemnify Assignor and any disclosed
or undisclosed officer, director, employee, trustee, shareholder, partner,
principal, parent, subsidiary or other person or entity affiliated with Assignor
(collectively, “Assignor’s Affiliates”) against, and to hold Assignor and
Assignor’s Affiliates harmless from, any and all claims, demands, causes of
action, losses, damages, liabilities, and costs and expenses (including, without
limitation, attorney’s fees and disbursements), whether foreseen or unforeseen,
asserted against or incurred by Assignor or any of Assignor’s Affiliates in
connection with or arising out of acts or omissions of Assignee or its
directors, officers, employees, affiliates, partners, brokers, agents,
contractors, consultants and/or representatives, or other matters or occurrences
that take place, from and after the date hereof relating to the Licenses and the
Deed.

Exh. B-1



--------------------------------------------------------------------------------



 



     Assignee hereby unconditionally and irrevocably waives any and all claims
and causes of action of any nature whatsoever it may now or hereafter have
against Assignor or Assignor’s Affiliates, and hereby unconditionally and
irrevocably fully releases and discharges Assignor and Assignor’s Affiliates
from any and all liability whatsoever which may now or hereafter accrue in favor
of Assignee against Assignor or Assignor’s Affiliates, in connection with or
arising out of the Licenses and the Deed.
     This Assignment and Assumption of Licenses is made without any covenant,
warranty or representation by, or recourse against, Assignor or Assignor’s
Affiliates of any kind whatsoever.
     IN WITNESS WHEREOF, this Assignment and Assumption of Contracts and
Licenses has been executed on the date and year first above written.

            ASSIGNOR:

BANCO SANTANDER PUERTO RICO
      By:           Name:   Rafael Samuel Bonilla Rodríguez        Title:  
Senior Vice President              By:           Name:   Carlos Miguel García
Rodríguez        Title:   Senior Executive Vice President          ASSIGNEE:

CORPORACIÓN HATO REY UNO
      By:           Name:   Jacobo Ortiz Murias        Title:   President   

Exh. B-2



--------------------------------------------------------------------------------



 



         

Affidavit No.                     
     Acknowledged and subscribed before me, by the following persons, personally
known to me, in San Juan, Puerto Rico, this 20th day of December, 2007: Rafael
Samuel Bonilla Rodríguez, of legal age, married, executive and resident of San
Juan, Puerto Rico, in his capacity as Senior Vice President of Banco Santander
Puerto Rico; Carlos Miguel García Rodríguez, of legal age, married, executive
and resident of Guaynabo, Puerto Rico, in his capacity as Senior Executive Vice
President of Banco Santander Puerto Rico and Jacobo Ortiz Murias, of legal age,
married, attorney-at-law and resident of Dorado, Puerto Rico, in his capacity as
President of Corporación Hato Rey Uno.

     
 
   
 
   
 
  Notary Public

Exh. B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
BILL OF SALE
     KNOW ALL MEN BY THESE PRESENTS, that BANCO SANTANDER PUERTO RICO, a banking
corporation organized and existing under the laws of the Commonwealth of Puerto
Rico (“Seller”), for good and valuable consideration paid to Seller by
CORPORACIÓN HATO REY UNO, a corporation organized and existing under the laws of
the Commonwealth of Puerto Rico (“Purchaser”), the receipt and sufficiency of
which are hereby acknowledged, does hereby sell, grant, convey and transfer to
Purchaser all of Seller’s right, title and interest, if any, in and to all the
fixtures, machinery, equipment, supplies and other articles of personal property
described in Schedule “1” annexed hereto and made a part hereof which are
attached or appurtenant to, or used in connection with, the real property more
particularly described in Schedule “1” annexed hereto and made a part hereof
(the “Premises”), but excluding property (i) removable by any tenants pursuant
to their respective leases, licenses or other occupancy agreements covering
portions of the Premises, (ii) owned by public utility suppliers and (iii) owned
by any cleaning or other independent contractors (collectively, the “Personal
Property”).
     TO HAVE AND TO HOLD the same unto Purchaser, its successors and assigns,
forever, from and after the date hereof.
     Purchaser hereby unconditionally waives any and all claims and causes of
action of any nature whatsoever it may now or hereafter have against Seller or
any disclosed or undisclosed officer, director, employee, trustee, shareholder,
partner, principal, parent, subsidiary or other person or entity affiliated with
Seller (collectively, “Seller’s Affiliates”), and hereby unconditionally and
irrevocably fully releases Seller and Seller’s Affiliates from any and all
liability whatsoever which may now or hereafter accrue in favor of Purchaser
against Seller or Seller’s Affiliates, in connection with or arising out of the
Personal Property.
     This Bill of Sale is made without any covenant warranty or representation
by, or recourse against, Seller or Seller’s Affiliates of any kind whatsoever.
     IN WITNESS WHEREOF, Seller and Purchaser have executed this Bill of Sale on
December 20, 2007.

            SELLER:

BANCO SANTANDER PUERTO RICO
      By:           Name:   Rafael Samuel Bonilla Rodríguez        Title:  
Senior Vice President   

Exh. C-1



--------------------------------------------------------------------------------



 



                  By:           Name:   Carlos Miguel García Rodríguez       
Title:   Senior Exectuive Vice President          PURCHASER:

CORPORACIÓN HATO REY UNO
      By:           Name:   Jacobo Ortiz Murias        Title:   President     

Affidavit No. _____
     Acknowledged and subscribed before me, by the following persons, personally
known to me, in San Juan, Puerto Rico, this 20th day of December, 2007: Rafael
Samuel Bonilla Rodríguez, of legal age, married, executive and resident of San
Juan, Puerto Rico, in his capacity as Senior Vice President of Banco Santander
Puerto Rico; Carlos Miguel García Rodríguez, of legal age, married, executive
and resident of Guaynabo, Puerto Rico, in his capacity as Senior Executive Vice
President of Banco Santander Puerto Rico and Jacobo Ortiz Murias, of legal age,
married, attorney-at-law and resident of Dorado, Puerto Rico, in his capacity as
President of Corporación Hato Rey Uno.

     
 
   
 
   
 
  Notary Public

Exh. C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
DEED OF LEASE

Exh. D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
DEED OF EASEMENT

Exh. E-1



--------------------------------------------------------------------------------



 



EXHIBIT F
ASSUMPTION OF PURCHASER=S CONFIDENTIALITY AGREEMENT
BY PURCHASER=S REPRESENTATIVE
[Letterhead of Purchaser’s Representative]
[Date]
Banco Santander Puerto Rico
207 Ponce de León Avenue
San Juan, Puerto Rico 00917

Re:    [Name or other description of property and street address or other
description of location] (the “Premises”)

Ladies/Gentlemen:
     Reference is made to a certain Sale-Purchase Agreement dated
                              , 2007 (the “Sale-Purchase Agreement”) between
Banco Santander Puerto Rico (“Seller”) and                               
(“Purchaser”) relating to Purchaser’s acquisition of the Premises from Seller
(the “Transaction”). Except as otherwise defined herein, all capitalized terms
used herein shall have the same meanings as set forth in the Sale-Purchase
Agreement.
     In consideration of Seller giving the undersigned access to the Premises
and/or to the Property Information, the undersigned agrees for the benefit of
Seller and Seller’s Affiliates as follows:

  1.   In connection with the Transaction, the undersigned is acting as a
Purchaser’s Representative. The undersigned acknowledges that it has been
furnished by Purchaser with a copy of the relevant provisions of the
Sale-Purchase Agreement and agrees to comply with, and to be bound by, those
terms and provisions of the Sale-Purchase Agreement applicable in any way to the
undersigned’s performance of its activities as a Purchaser’s Representative,
including, without limitation, those contained in Section 24 thereof, with the
same full force and effect as if the undersigned were a party to the
Sale-Purchase Agreement, and such terms are hereby incorporated into this letter
agreement by this reference and made a part hereof. Without limiting the
operation of the foregoing provisions of this Paragraph 1, the undersigned
hereby agrees, with regard to the undersigned’s performance of its activities as
a Purchaser’s Representative, to indemnity and hold harmless Seller and Seller’s
Affiliates in the manner and to the same extent as provided in Section 24(c) of
the Sale-Purchase Agreement.

Exh. F-1



--------------------------------------------------------------------------------



 



  2.   The undersigned further expressly acknowledges and agrees to the
provisions of Section 14(c) and Sections 25(a), (b), (e), (g), (l) and (n) of
the Sale-Purchase Agreement, all with the same force and effect as if the
undersigned were a party to the Sale-Purchase Agreement, and such Sections are
hereby incorporated into this letter agreement by this reference and made a part
hereof.     3.   The provisions of Paragraph 1 and 2 above shall survive the
termination of this letter agreement and the Sale-Purchase Agreement, and the
Closing.

            Very truly yours,

[PURCHASER=S REPRESENTATIVE]
                     By:           Name:           Title:        

Exh. F-2



--------------------------------------------------------------------------------



 



I CERTIFY: That on the date of execution I issued a FIRST CERTIFIED COPY of this
Deed to Jacobo Ortiz Murias, I ATTEST AND GIVE FAITH. -----------
NOTARY PUBLIC
-------------- NUMBER TWENTY-FOUR (24) -------------
DEED OF GROUPING AND PURCHASE AND SALE
(HQ Office Building)
--- In the Municipality of San Juan, Commonwealth of Puerto Rico, this twentieth
(20th) day of December, two thousand seven (2007). -------------------------
--------------------- BEFORE ME --------------------
--- ANTONIO R. MOLINA MACHARGO, Attorney-at-Law and Notary in and for the
Commonwealth of Puerto Rico, with residence in San Juan, Puerto Rico and offices
on the nineteenth (19th) floor of the Banco Popular Center Building, two hundred
nine (209) Muñoz Rivera Avenue, in the Hato Rey Ward of the Municipality of San
Juan, Puerto Rico. -----------------------------
----------------------- APPEAR -----------------------
--- AS PARTY OF THE FIRST PART: BANCO SANTANDER PUERTO RICO, a banking
corporation organized and existing under the laws of the Commonwealth of Puerto
Rico (hereinafter referred to as the “Seller”), Employer Identification Number
66-0312389, represented herein by its Senior Executive Vice President, Carlos
Miguel García Rodríguez, who is of legal age, married, banker and resident of
Guaynabo, Puerto Rico, and by its Senior Vice President, Rafael Samuel Bonilla
Rodríguez, who is of legal age, married, attorney-at-law and resident of San
Juan, Puerto Rico, who have been duly authorized to execute this Deed pursuant
to a resolution of the Board of Directors of the Seller, as evidenced by a
Certificate of Resolution executed on December eighteen (18), two thousand seven
(2007) by the Secretary of the Seller, Rafael Samuel Bonilla Rodríguez, before
Notary Public Xiomara I. Cebollero Dávila.
--------------------------------------------
--- AS PARTY OF THE SECOND PART: CORPORACIÓN HATO REY

1



--------------------------------------------------------------------------------



 



UNO, a corporation organized and existing under the laws of the Commonwealth of
Puerto Rico (hereinafter referred to as the “Purchaser”), Employer
Identification Number 66-0705064, represented herein by its President, Jacobo
Ortiz Murias, who is of legal age, married, attorney-at-law and resident of
Dorado, Puerto Rico, who has been duly authorized to execute this Deed pursuant
to a resolution of the Board of Directors of the Purchaser, as evidenced by a
Certificate of Corporate Resolution executed on December nineteen (19), two
thousand seven (2007) by the Secretary of the Purchaser, Mario M. Oronoz
Rodríguez, before Notary Public Jacobo Ortiz Murias.
--- I, the Notary, do hereby certify that I personally know the appearing
parties of the FIRST AND SECOND PARTS, and I further certify from their
statements as to their age, civil status, occupation and residence. They assure
me that they have, and in my judgment they do have, the necessary legal capacity
for this act, and they freely and voluntarily ---------------
----------------------- STATE -----------------------
--- FIRST: Title, Liens and Encumbrances. The Seller represents and warrants
that it is the owner in fee simple (pleno dominio) of a the following parcels of
land (the AProperties@) located in the Municipality of San Juan, Puerto Rico,
described in the Registry of Property of Puerto Rico, Second Section of San Juan
(the ARegistry@), as follows: -------------
Property Number 33,783. ----------------------------
----- “URBANA: Precio de terreno radicado en el Barrio Martín Peñas del
Municipio de San Juan, Puerto Rico, con una cabida superficial de mil
novecientos sesenta y tres punto dos seis cuatro cuatro (1,963.2644) metros
cuadrados y en lindes por el NORTE, con terreno propiedad del señor Don
Santesson y su esposa Carmelina Martínez de Santesson; por el SUR, con terrenos
propiedad del Banco de Santander —

2



--------------------------------------------------------------------------------



 



Puerto Rico, a todo lo largo de su colindancia; por el ESTE, en treinta y tres
punto nueve dos tres uno (33.9231) metros, con la Calle Haití; y por el OESTE,
en veinte punto tres tres nueve cuatro (20.3394) metros, con la Avenida Ponce de
León.” -------------
----- The real property described above (“Property No. 33,783”) is recorded in
the Registry at page (folio) eighty-two (82) of volume (tomo) one thousand one
hundred eighty-one (1,181) of Río Piedras Norte, property number thirty-three
thousand seven hundred eighty-three (33,783). -----------------------------
----- The Seller acquired Property No. 33,783 by grouping pursuant to Deed
Number Nineteen (19), executed in San Juan, Puerto Rico on March sixteen (16),
nineteen hundred eighty-three (1983) before Notary Public Manuel Correa Calzada,
recorded in the Registry at page (folio) eighty-two (82) of volume (tomo) one
thousand one hundred eighty-one (1,181) of Río Piedras Norte, property number
thirty-three thousand seven hundred eighty-three (33,783), first (1st)
inscription. ----------------------------------
----- Property No. 33,783 is subject to the following liens and encumbrances of
record:-------------------------
------- (a) By its origin: Free and clear of liens and encumbrances.
------- (b) By itself: Right-of-way easement and perpetual surface right
constituted pursuant to Deed Number Twenty (20), executed in San Juan, Puerto
Rico on March sixteen (16), nineteen hundred eighty-three (1983) before Notary
Public Manuel Correa Calzada, recorded in the Registry at overleaf of page
(folio) eighty-two (82) of volume (tomo) one thousand one hundred eighty-one
(1,181) of Río Piedras Norte, property number thirty-three thousand seven
hundred eighty-three (33,783), second (2nd) inscription. ------

3



--------------------------------------------------------------------------------



 



Property Number 4,489. ---------------------------
----- “URBANA: En el Barrio Martín Peña del término municipal de Río Piedras hoy
San Juan capital de Puerto Rico, con un área de mil ciento dieciocho punto cero
uno uno siete (1,118.0117) metros cuadrados, equivalentes a cero punto dos ocho
cuatro cinco (0.2845) cuerdas que se describe así: comenzando en el punto número
cinco (5) que es la esquina Suroeste del solar y con un rumbo Norte veinticuatro
(24) grados treinta y nueve (39) minutos siete (7) segundos Oeste y una
distancia de veinte punto dos cinco cuatro (20.254) metros, colinda con terrenos
del Sr. Santenson al punto número Seis (6) con rumbo Norte veinticuatro
(24) grados veintiocho (28) minutos cuarenta y dos (42) segundos Oeste, una
distancia de catorce punto setecientos ochenta y seite (14.787) metros y
colindando en todo su lado con solares número uno (1) de la Sucesión Matos
Molfulleda, al punto número Doce (12), que es un clavo de acero en la esquina
del edificio existente; con rumbo Norte ochenta y dos (82) grados veintiocho
(28) minutos veintiún (21) segundos Este y una distancia de treinta y seis punto
cinco uno nueve (36.519) metros colindando con la calle Quisquella al punto
número cuatro (4) que es un clavo en la esquina del solar; con rumbo Sur
veinticinco (25) grados treinta y cinco (35) minutos ocho (8) segundos Este y y
una distancia de trece punto ocho uno cinco (13.815) metros colindando con la
calle Haití al punto número tres (3), que es la esquina del edificio existente y
con un rumbo Sur treinta y cuatro (34) grados cincuenta (50) minutos treinta y
uno (31) segundos Este, distancia de catorce punto ocho siete dos (14.872)
metros con la calle Haití al punto número dos (2) que es la esquina de la verja
de bloques, con rumbo Sur setenta y dos (72) grados veintisiete (27) minutos
cincuenta y un (51) segundos Oeste y distancia de treinta y cinco punto cuatro
nueve dos (35.492) metros colindado en todo su largo con el solar número dos (2)
de la Sucesión de Mateo Molfulleda al punto número cinco (5) que es el punto de
origen.” ----------------------------------------
----- The real property described above (“Property No. 4,489”) is recorded in
the Registry at overleaf of page (folio) one hundred seventy-three (173) of
volume (tomo) nine hundred eighty-two (982) of Río Piedras Norte, property
number four thousand four hundred eighty-nine (4,489). -----------------------
----- The Seller acquired Property No. 4,489 pursuant to Deed Number Ninety-Four
(94), executed in San Juan, Puerto Rico on May thirty-one (31), nineteen hundred
seventy-eight (1978) before Notary Public Manuel Correa Calzada, recorded in the
Registry at

4



--------------------------------------------------------------------------------



 



overleaf of page (folio) one hundred seventy-three (173) of volume (tomo) nine
hundred eighty-two (982) of Río Piedras Norte, property number four thousand
four hundred eighty-nine (4,489), fourteenth (14th) inscription.
----------------------------------------
----- Property No. 4,489 is subject to the following liens and encumbrances of
record: -----------------
------- (a) By its origin: Free and clear of liens and encumbrances.
----------------------------------
------- (b) By itself: Free and clear of liens and encumbrances.
---------------------------------------
Property Number 2,859. ----------------------------
----- “URBANA: Solar o predio de terreno compuesto de seiscientos noventa y uno
punto cero cero (691.00) metros cuadrados, marcado con el número veintiuno
(21) del lote A del plano levantado por B.S. Jiménez en marzo de mil novecientos
quince (1915) para modificar la situación de la Avenida en los planos de la
finca Buenavista, hechos por Don Gandía Córdova, el cual solar esté situado en
el Barrio Hato Rey de Río Piedras, término Municipal de San Juan, Puerto Rico,
colindante por el NORTE en treinta y cuatro punto cero cuatro (34.04) metros con
terrenos de Don Benjamin Otero que forman el solar número uno (1) del mencionado
lote A; por el SUR en treinta y cinco punto cero cero (35.00) metros con
terrenos de Rafael Fabián, Antonio Daulet y Josefina S. viuda de Riera; por el
Este en veinte punto cero cero (20.00) metros con la finca principal de Mateo
Molfulleda Pascual; y por el Oeste en veinte punto cero dos (20.02) metros con
la Carretera central, o sea, la que une San Juan y Ponce. Contiene una casa de
hormigón, terrera, techada de hierro galvanizado con un anexo de los mismos
materiales para garaje y habitación para la servidumbre.”
---------------------------------------
----- The real property described above (“Property No. 2,859”) is recorded in
the Registry at page (folio) thirty-one (31) of volume (tomo) one thousand
seventeen (1,017) of Río Piedras Norte, property number two thousand eight
hundred fifty-nine (2,859).
The Seller acquired Property No. 2,859 pursuant to Deed Number Twenty (20),
executed in San Juan, Puerto Rico on March sixteen (16), nineteen hundred
eighty-three (1983) before Notary Public Manuel

5



--------------------------------------------------------------------------------



 



Correa Calzada, recorded in the Registry at page (folio) thirty-one (31) of
volume (tomo) one thousand seventeen (1,017) of Río Piedras Norte, property
number two thousand eight hundred fifty-nine (2,859), ninth (9th) inscription.
------------------------------
----- Property No. 2,859 is subject to the following liens and encumbrances of
record: ------------------
------- (a) By its origin: Free and clear of liens and encumbrances.
----------------------------------
------- (b) By itself: Free and clear of liens and encumbrances.
---------------------------------------
Property Number 2,863. ----------------------------
----- “URBANA: Propiedad en el Barrio Martín Peña del término municipal de Río
Piedras, hoy San Juan, Capital de Puerto Rico, que consta de un área superficial
de seiscientos sesenta y nueve punto cuatro siete ocho dos (669.4782) metros
cuadrados equivalentes a cero punto uno siete cero tres (0.1703) cuerdas y que
se describe como sigue: Comenzando en el punto número diez (10) que es un clavo
de acero en la esquina SURESTE del solar y con un rumbo N veintiocho grados
nueve pies veinticuatro pulgadas O (N 28º9’24“O) y con una distancia de
veinticuatro punto cuatro uno uno (24.411) metros, colindando con la Avenida
Ponce de León, al punto número once (11), que es un clavo de acero en la
esquina; con rumbo N ochenta y un grados quince pies veintiuna pulgadas E (N 81º
15’21” E) y con una distancia de treinta y seis punto cinco seis uno (36.561)
metros y colindando con la Calle Quisquella, al punto número doce (12) que es un
clavo en la esquina del edificio existente; con rumbo S veinticuatro grados
veintiocho pies cuarenta y dos pulgadas E (S 24º 28’42” E) y con una distancia
de catorce punto siete ocho cinco (14.785) metros y colindando con todo su largo
con el solar número tres (3) de la Sucesión Mateo Molfulleda al punto número
seis (6) que es la esquina del solar con un rumbo S sesenta y seis grados seis
pies diez pulgadas O (S 66º 6’10” O), con una distancia de treinta y tres punto
seis dos siete (33.627) metros y colindando en todo su largo con un predio de
terreno propiedad del Sr. Santesson al punto número diez (10) que es su punto
origen de esta descripción.” -----------------
----- The real property described above (“Property No. 2,863”) is recorded in
the Registry at overleaf of page (folio) one hundred eighty-four (184) of volume
(tomo) one thousand seven (1,007) of Río Piedras Norte, property number two
thousand eight hundred

6



--------------------------------------------------------------------------------



 



sixty-three (2,863). -------------------------------
----- The Seller acquired Property No. 2,863 pursuant to Deed Number Ninety-Four
(94), executed in San Juan, Puerto Rico on May thirty-one (31), nineteen hundred
seventy-eight (1978) before Notary Public Manuel Correa Calzada, recorded in the
Registry at overleaf of page (folio) one hundred eighty-four (184) of volume
(tomo) one thousand seven (1,007) of Río Piedras Norte, property number two
thousand eight hundred sixty-three (2,863), fourteenth (14th) inscription.
---------------------------------------
----- Property No. 2,863 is subject to the following liens and encumbrances of
record: ------------------
------- (a) By its origin: Free and clear of liens and encumbrances.
----------------------------------
------- (b) By itself: Free and clear of liens and encumbrances.
---------------------------------------
----- For purposes of this Deed, Property No. 33,783, Property No. 4,489,
Property No. 2,859 and Property No. 2,863 are hereinafter referred to
collectively as the “Properties.” -----------------------------------
--- SECOND: Grouping of the Properties. ---------------
----- One. Grouping. The Seller hereby represents that the Properties are
adjacent and contiguous to each other, and thus the Seller proceeds in this act
to group the Properties to form a single and independent parcel, with the
following description (hereinafter referred to as the “Grouped Parcel”): ---
----- “URBANA: Propiedad en el Barrio Martín Peña del término municipal de San
Juan, Puerto Rico, que tiene una cabida superficial de CUATRO MIL CUATROCIENTOS
CUARENTA Y UNO PUNTO SIETE MIL QUINIENTOS CUARENTA Y TRES (4,441.7543) METROS
CUADRADOS, equivalentes a UNO PUNTO TRECE (1.13) CUERDAS, en lindes por el
NORTE, con la Avenida Quisqueya (Carretera Estatal Número Cuarenta (40)); por el
SUR, con terrenos de Santesson Management Trust; por el ESTE, con la Avenida
Ponce de León (Carretera Estatal Número

7



--------------------------------------------------------------------------------



 



Veinticinco (25)); y por el OESTE, con la calle Haití.”
---------------------------------------------
----- Two. Liens and Encumbrances Affecting the Grouped Parcel. The Grouped
Parcel, by its origin, will be subject to the liens and encumbrances affecting
each of the Properties that are described in Article FIRST of this Deed.
-----------------------
----- Three. Valuation. For purposes of recordation in the Registry, the Seller
assigns a value to the Grouped Parcel equal to the purchase price set forth in
Section Two of Article THIRD of this Deed. -----------
--- THIRD: Purchase and Sale. The Seller has agreed to sell, convey and transfer
the Grouped Parcel to the Purchaser, and the Purchaser has agreed to purchase
and acquire the Grouped Parcel from the Seller, in accordance with the following
----------------------
---------------- TERMS AND CONDITIONS ---------------
----- One. Sale and Transfer. The Seller hereby sells, conveys and transfers to
the Purchaser, free and clear of any liens and encumbrances, except for the
liens and encumbrances described in Article SECOND of this Deed and the
Permitted Encumbrances (as such term is defined in the Sale Agreement described
below), and the Purchaser hereby purchases and acquires from the Seller, the
Grouped Parcel together with all of its rights, buildings, structures,
improvements, easements, servitudes and appurtenances thereto.
-----------------------------
----- Two. Purchase Price. The purchase price of the Grouped Parcel is the
amount of THIRTY-ONE MILLION FIVE HUNDRED THOUSAND DOLLARS ($31,500,000) which
shall not be subject to adjustment for any reason (precio alzado), which amount
the Seller acknowledges having received from the Purchaser prior to this act

8



--------------------------------------------------------------------------------



 



to the Seller=s full satisfaction, and, consequently, the Seller acknowledges
receipt of payment in full of the purchase price for the Grouped Parcel.
---------
----- Three. Sale Agreement. The Seller and the Purchaser hereby agree that this
Deed is entered into and is subject to that certain Sale-Purchase Agreement,
dated as of December twenty (20), two thousand seven (2007)(the “Sale
Agreement”), by and between the Seller and the Purchaser. All of the
representations, warranties, indemnities, agreements, limitations and
disclaimers made and/or agreed to by the Seller and the Purchaser in the Sale
Agreement are hereby expressly ratified and confirmed and shall survive the
execution of this Deed for the periods set forth therein.
-----------------------------------
----- Four. WAIVER OF WARRANTIES. NOTWITHSTANDING ANYTHING SET FORTH HEREIN AND
IN THE SALE AGREEMENT, THE SELLER HEREBY DISCLAIMS, AND THE PURCHASER WAIVES AND
RELEASES THE SELLER OF, THE WARRANTY AGAINST LATENT AND HIDDEN DEFECTS IMPOSED
UPON SELLERS OF REAL PROPERTY PURSUANT TO ARTICLE ONE THOUSAND THREE HUNDRED AND
SIXTY-THREE (TWO) (1,363(2)) OF THE CIVIL CODE OF PUERTO RICO. THE PURCHASER
DECLARES AND ACKNOWLEDGES THAT IT HAS AGREED TO THE WAIVER OF THE WARRANTY
AGAINST LATENT AND HIDDEN DEFECTS SET FORTH IN THE PRECEDING SENTENCE WITH FULL
AND COMPLETE KNOWLEDGE OF THE RISKS AND LEGAL CONSEQUENCES WHICH SUCH WAIVER
ENTAILS. THE PURCHASER HEREBY ACCEPTS TITLE TO THE GROUPED PARCEL SUBJECT TO THE
FACTS, CIRCUMSTANCES, DEFECTS AND PROBLEMS WHICH EXIST AT THIS TIME AND AS OF
THE DATE OF THE AGREEMENT ON AN “AS-IS, WHERE-IS” BASIS AND THE PURCHASER
DECLARES, AGREES AND ACCEPTS THAT IT IS NOT RELYING ON ANY

9



--------------------------------------------------------------------------------



 



REPRESENTATION OR WARRANTIES OF THE SELLER OR ANY OTHER PERSON AS TO THE STATE
OF THE GROUPED PARCEL, OTHER THAN AS SET FORTH HEREIN AND IN THE SALE AGREEMENT.
------------------------------------------
----- Five. Taxes; Apportionment. All real property taxes and assessments
corresponding to the Grouped Parcel up to the date prior to the date of
execution of this Deed shall be for the account of the Seller and, thereafter,
for the account of the Purchaser.
----- Six. Right to Possession. This Deed shall entitle the Purchaser to enter
into immediate possession of the Grouped Parcel without any additional formality
or request. -------------------
----- Seven: Expenses of Deed. The Internal Revenue and Legal Assistance stamps
required for the original of this Deed shall be for the account of the Seller,
and the Internal Revenue stamps and Legal Assistance for the first certified
copy of this Deed and the fees for its recordation in the Registry shall be for
the account of the Purchaser. The notarial tariff incurred in connection with
the execution of this Deed shall be for the account of the Seller. -------
----- Eight: Successors and Assigns. All of the terms, conditions and provisions
of this Deed shall apply to and be binding upon the successors and assigns of
the appearing parties and all the persons claiming under or through them.
-----------------------------------
--- FOURTH: Headings. The headings of the Articles of this Deed are for
convenience and are not to be deemed to be controlling over the text of any such
Article. -------------------------------------------
--- FIFTH: Further Assurances. The parties hereto agree to execute and deliver
any additional

10



--------------------------------------------------------------------------------



 



instruments and documents which may be necessary to record the transaction
contemplated by this Deed in the Registry. Any costs and expenses incurred in
connection with the execution of any additional instruments and documents shall
be for the account of the party or parties at fault, except that each party
shall pay the fees of their respective counsel. ----
--- SIXTH: Interpretation. This Deed shall be interpreted without regard to any
presumption or rule requiring construction against the party causing this Deed
to be drafted. --------------------------------
--- SEVENTH: Request to the Registrar. The Honorable Registrar of the Property
is respectfully requested to record (i) grouping of the Properties to form the
Grouped Parcel as a separate and independent parcel in the records of the
Registry, and (ii) the sale to the Purchaser of the Grouped Parcel and the
transfer of fee simple (pleno dominio) title thereto in favor of the Purchaser
as set forth in Article THIRD of this Deed.
-------------------------------------------
--------- ACCEPTANCE, WARNINGS AND EXECUTION--------
--- The appearing parties fully ratify and confirm the statements contained
herein, and find this Deed as drafted to their entire satisfaction, having I,
the Notary, made to the appearing parties the necessary legal warnings
concerning the execution of this Deed, including, but not limited to (i) the
meaning and legal effects of the execution of this Deed; (ii) the fact that this
Deed was prepared in reliance on four title abstracts prepared on December six
(6), two thousand seven (2007), December seven (7), two thousand seven
(2007) and December eleven (11), two thousand seven (2007) by Hato Rey Title
Insurance

11



--------------------------------------------------------------------------------



 



Agency, Inc., an independent contractor, and not by the Notary, and, therefore,
the Notary is released from any and all liability with respect to any error or
omission committed in the preparation of such title abstracts; (iii) that
subsequent to the date of such title abstracts and before the presentation for
recording of this Deed other documents may be presented or recorded in the
Registry that may affect the title to the Properties and/or achieve priority
over this Deed; (iv) of the convenience of accrediting the state of liens and
encumbrances of the Properties with the corresponding certification of the
Registry or direct corroboration by examining the books of the Registry, and
that the negative certification of the Registry does not exclude the possibility
of liens recorded after the date of the certification; (v) that if any of the
Properties is located in a flood zone, the owner or party in possession of such
Property is required to observe and comply with the regulations applicable to
flood zone areas, including, without limitation, the provisions contained in 23
L.P.R.A. $225 et. seq.; (vi) of the importance of recording a certified copy of
this Deed in the Registry and the costs relating thereto; (vii) of the
consequences that would result if a certified copy of this Deed is not recorded
in the Registry; (viii) of the desirability of performing a search of the
records of the Municipal Revenue Collection Center (CRIM) to the determine the
payment status of the real property taxes applicable to the Properties;
(ix) that real property taxes for the last five (5) years and the current tax
year constitute a senior, preferred statutory lien on the

12



--------------------------------------------------------------------------------



 



Properties; and (x) that the transactions effected pursuant to this Deed are
subject to the applicable tax statutes and regulations. ----------------------
--- I, the Notary, warned the Purchaser of the risks and legal consequences
related to the waiver of warranty against latent or hidden defects made by the
Purchaser in Section Four of Article THIRD of this Deed.
----------------------------------------------
--- I, the Notary, hereby certify that this Deed was read by the persons
appearing herein; that I advised them of their right to have witnesses present
at the execution hereof, which right they waived; that they acknowledged that
they understood the contents of this Deed and the legal effect thereof; and that
thereupon they signed this Deed before me and affixed their initials to each and
every page hereof. ------
--- I the Notary, do hereby certify as to everything stated or contained in this
instrument. I, the Notary, ATTEST AND GIVE FAITH. ---------------------

13



--------------------------------------------------------------------------------



 



--- Signed: JACOBO ORTIZ MURIAS, CARLOS MIGUEL GARCÍA RODRÍGUEZ and RAFAEL
SAMUEL BONILLA RODRÍGUEZ. -------------------------
--- Signed, sealed, marked and flourished: ANTONIO R. MOLINA MACHARGO.
----------------------------------------------------
--- The corresponding internal revenue and notarial stamps have been canceled on
the original. -----------------------------------------
--- The initials of the appearing parties have been affixed on each page (folio)
of the original. ---------------------------
--- I, the Notary, certify that the foregoing is a true and exact copy of Deed
Number Twenty-Four (24), the original of which forms part of my protocol of
public instruments for the year two thousand and seven (2007), which contains
thirteen (13) pages (folios).
----------------------------------------------------
--- IN WITNESS WHEREOF, and at the request of Jacobo Ortiz Murias, I issue the
FIRST certified copy of this Deed, in San Juan, Puerto Rico, this twentieth
(20th) day of December, two thousand seven (2007).
---------------------------------------

            Notary Public
                       

14



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
(HQ Office Building)
Between
CORPORACIÓN HATO REY UNO, as Landlord
And
BANCO SANTANDER PUERTO RICO, as Tenant
December 20, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
ARTICLE I
  DEMISE OF PREMISES     1  
 
           
ARTICLE II
  DELIVERY OF POSSESSION     1  
 
           
ARTICLE III
  LEASE TERM     1  
 
           
ARTICLE IV
  RENT     3  
 
           
ARTICLE V
  TAXES     5  
 
           
ARTICLE VI
  UTILITIES     6  
 
           
ARTICLE VII
  USE AND COMPLIANCE WITH REQUIREMENTS     7  
 
           
ARTICLE VIII
  MAINTENANCE AND REPAIRS; IMPROVEMENTS; PERSONAL PROPERTY AND FIXTURES     8  
 
           
ARTICLE IX
  INSURANCE     9  
 
           
ARTICLE X
  DAMAGE OR DESTRUCTION     11  
 
           
ARTICLE XI
  CONDEMNATION     12  
 
           
ARTICLE XII
  SELF HELP     14  
 
           
ARTICLE XIII
  DEFAULT     14  
 
           
ARTICLE XIV
  QUIET ENJOYMENT     16  
 
           
ARTICLE XV
  SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT     16  
 
           
ARTICLE XVI
  TRANSFERS BY LANDLORD     17  
 
           
ARTICLE XVII
  SIGNAGE     17  
 
           
ARTICLE XVIII
  ASSIGNMENT AND SUBLETTING; LEASEHOLD MORTGAGES     18  
 
           
ARTICLE XIX
  HAZARDOUS SUBSTANCES     20  
 
           
ARTICLE XX
  LANDLORD’S REPRESENTATIONS AND WARRANTIES     22  
 
           
ARTICLE XXI
  RIGHT OF FIRST REFUSAL     23  
 
           
ARTICLE XXII
  MISCELLANEOUS     24  

          Exhibits        
 
       
Exhibit “A”
  —   Legal Description of the Land
Exhibit “B”
  —   Permitted Exceptions
Exhibit “C”
  —   Form of Estoppel Certificate

i



--------------------------------------------------------------------------------



 



TABLE OF DEFINED TERMS
     The following capitalized terms are defined in the respective Section of
the Agreement identified below:
     “Annex Building” — as such term is defined in Article I hereof.
     “Annex Improvements” — as such term is defined in Section 8.2 hereof.
     “Appraiser” — as such term is defined in Section 4.3(a) hereof.
     “Buildings” — as such term is defined in Article I hereof.
     “Change of Control” — as such term is defined in Section 21.1 hereof.
     “Control Group” — as such term is defined in Section 21.1 hereof.
     “CPI” — as such term is defined in Section 4.2 hereof.
     “Effective Date” — as such term is defined in the opening paragraph hereof.
     “Election Period” — as such term is defined in Section 21.1(b) hereof.
     “Exercise Notice” — as such term is defined in Section 21.1(b) hereof.
     “FMRV” — as such term is defined in Section 4.3 hereof.
     “First Refusal Purchase Price” — as such term is defined in Section 21.1(a)
hereof.
     “First Refusal Right” — as such term is defined in Section 21.1 hereof.
     “Hazardous Substances” — as such term is defined in Section 19.1 hereof.
     “Initial Period” — as such term is defined in Section 21.1(c) hereof.
     “Interest Rate” — as such term is defined in Article XII hereof.
     “Land” — as such term is defined in Article I hereof.
     “Landlord” — as such term is defined in the opening paragraph hereof.
     “Lease” — as such term is defined in the opening paragraph hereof.
     “Lease Year” — as such term is defined in Section 3.1 hereof.

ii



--------------------------------------------------------------------------------



 



     “Leasehold Mortgage” — as such term is defined in Section 18.2 hereof.
     “Leasehold Mortgagee” — as such term is defined in Section 18.2 hereof.
     “Landlord’s Restoration Obligations” — as such term is defined in Article X
hereof.
     “Main Office Building” — as such term is defined in Article I hereof.
     “Mortgage” — as such term is defined in Section 15.1 hereof.
     “Mortgagee” — as such term is defined in Section 15.1 hereof.
     “Offered Asset” — as such term is defined in Section 21.1 hereof.
     “Option Term or Option Terms” — as such terms are defined in Section 3.2(a)
hereof.
     “Permitted Exceptions” — as such term is defined in Article XIV hereof.
     “Premises” — as such term is defined in Article I hereof.
     “Real Estate Taxes” — as such term is defined in Section 5.1(a) hereof.
     “Rent” — as such term is defined in Section 4.1 hereof.
     “Requirements” — as such term is defined in Section 7.2(a) hereof.
     “Sale Notice” — as such term is defined in Section 21.1(a) hereof.
     “Tenant” — as such term is defined in the opening paragraph hereof.
     “Term” — as such term is defined in Section 3.1 hereof.
     “Transferor” — as such term is defined in Section 21.1 hereof.
     “Vault” — as such term is defined in Section 8.3 hereof.

iii



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
(HQ Office Building)
     THIS LEASE AGREEMENT (this “Lease”) is made and entered into as of
December 20, 2007 (the “Effective Date”) by and between CORPORACIÓN HATO REY
UNO, a corporation organized and existing under the laws of the Commonwealth of
Puerto Rico (“Landlord”), and BANCO SANTANDER PUERTO RICO, a banking corporation
organized and existing under the laws of the Commonwealth of Puerto Rico
(“Tenant”).
ARTICLE I
DEMISE OF PREMISES
     For and in consideration of the covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord, upon the following terms and conditions, approximately
4,441.7543 square meters, equivalent to 1.13 cuerdas of land (the “Land”) lying
and being in the Martín Peña Ward of the Municipality of San Juan, Puerto Rico,
and being more particularly described or depicted on Exhibit “A” attached
hereto, together with all rights, easements and appurtenances pertaining
thereto, including, without limitation, any and all rights of ingress and egress
to streets, street beds and roadways, if any, associated therewith and all
improvements (including, without limitation, the Buildings as such term is
defined below) located thereon. The Land, the Buildings and all other
improvements now or hereafter located thereupon and the rights, easements and
appurtenances pertaining thereto are hereinafter collectively referred to as the
“Premises”. The seven (7) floor office building currently located on the
Premises is hereinafter referred to as the “Main Office Building” and the three
(3) floor building structure currently located on the Premises is hereinafter
referred to as the “Annex Building”. The Main Office Building and the Annex
Building are hereinafter referred to collectively as the “Buildings”.
ARTICLE II
DELIVERY OF POSSESSION
     Landlord shall tender exclusive possession of the Premises to Tenant on the
Effective Date. Upon delivery, the Premises shall be free of any right or claim
to right of possession by any entity or person other than Tenant.
ARTICLE III
LEASE TERM
     3.1 Term. The initial term of this Lease (said term, together with any
exercised Option Terms (as defined in Section 3.2 hereof), is hereinafter
referred to as the “Term”), shall commence on the Effective Date hereof and
shall terminate at the end of the sixteenth (16th) Lease Year on December 31,
2022. For purposes of this Lease, the term “Lease Year” shall

1



--------------------------------------------------------------------------------



 



mean the period beginning on the Effective Date and ending on December 31, 2007
and each twelve (12) month period commencing on each January 1 thereafter.
     3.2 Extension Options.
          (a) Tenant shall have two (2) successive options to extend the Term
for a period of five (5) years each (collectively, the “Option Terms” or each an
“Option Term”), on the same terms and conditions then in effect, except as
expressly otherwise provided herein. Tenant may exercise any such extension
option for one or more Option Terms by written notice to Landlord not less than
twelve (12) months prior to the expiration of the Term; provided, however, that
if Tenant shall fail to give any such notice within such time limit, Tenant’s
right to exercise its option shall nevertheless continue until thirty (30) days
after Landlord shall have given Tenant notice of Landlord’s election to
terminate such option, and Tenant may exercise such option at any time prior to
the expiration of such thirty (30) day period.
          (b) The parties intend to avoid forfeiture of Tenant’s rights to
extend the Term under any of the Option Terms set forth in this Section 3.2
through failure to give notice of exercise thereof within the time limits
prescribed. Accordingly, if Tenant shall fail to give notice to Landlord of
Tenant’s election to extend the Term for any of the Option Terms and Landlord
shall fail to give notice to Tenant of Landlord’s election to terminate Tenant’s
right to extend this Lease under the option applicable thereto, then the Term
shall be automatically extended from month to month upon all of the terms and
conditions then in effect, subject to Tenant’s right under such option to extend
the Term for the remainder of the Option Term covered thereby and to Landlord’s
right to place the thirty (30) day limit on such option by notice in the manner
provided in this Section 3.2.
     3.3 Surrender Upon Extension. Upon the exercise by Tenant of its option to
extend the Term for any of the Option Terms, Tenant shall have the right, at its
sole discretion, to surrender any portion of the Premises to Landlord in the
manner set forth in Section 3.4, provided that notice of such surrender is given
by Tenant in its notice to Landlord extending the Term, specifying which portion
of the Premises shall be surrendered by Tenant, and provided further, that
Tenant may only surrender whole floors in the Premises and that the floors
retained by Tenant in the Main Office Building shall be contiguous to one
another (excluding the banking branch of Tenant located in the Main Office
Building, which does not have to be contiguous to the other floors in the Main
Office Building retained by Tenant). In the event that Tenant surrenders any
portion of the Premises as set forth in the preceding sentence, Landlord and
Tenant agree as follows: (a) the terms and conditions of this Lease, as amended
pursuant to clause (b) of this Section 3.3, shall continue to apply during such
Option Term to the portion of the Premises retained by Tenant and not
surrendered to Landlord; (b) Landlord and Tenant shall, no later than thirty
(30) days prior to the date on which such Option Term commences, execute and
deliver an amendment to this Lease, in public deed form, to: (i) amend the
definition of the term “Premises” to exclude the surrendered portion thereof,
(ii) reduce the Rent payable under this Lease in proportion to the total amount
of square feet of the surrendered portion of the Premises (including the common
areas of the Building), (iii) provide that Tenant shall retain four (4) parking
spaces for every one thousand (1,000) square feet of the rentable floor area of
the portion of the Premises retained by Tenant, the location of which shall be
agreed to by Landlord and Tenant, (iv) establish which items of maintenance,
repair, insurance, utilities and other

2



--------------------------------------------------------------------------------



 



services with respect to the Premises and the Buildings shall be undertaken and
performed singly by each of Tenant and Landlord, and provide that Tenant shall
only be liable for a fraction of the costs and expenses incurred by Landlord in
connection therewith, the numerator of which shall be the total rentable square
feet in the Premises (excluding the surrendered portion) and the denominator of
which shall be the total rentable square feet in the Buildings, whether occupied
or not, (v) grant to Tenant reasonable audit rights with respect to such costs
and expenses to be incurred by Landlord, (vi) prohibit Landlord from leasing or
permitting the use of all or part of the surrendered portion of the Premises to
or by an entity engaged in the banking and/or financial services business,
provided that Tenant retains at least fifty-one percent (51%) of the total
rentable square feet in the Buildings, (vii) modify Section 7.1 of this Lease
with respect to the purposes for which Tenant may use the Premises, provided
that such modifications shall not eliminate or restrict the purposes currently
contemplated in said Section 7.1, and (viii) include, eliminate or modify any
provision in the Lease, to the extent that such inclusion, elimination or
modification is necessary or convenient to reflect the different character of
this Lease resulting from excluding from its scope the surrendered portion of
the Premises; and (c) Landlord shall, at Tenant’s option and at Tenant’s sole
cost and expense, no later than thirty (30) days prior to the date on which such
Option Term commences, execute a deed of edification requesting the Registrar of
the Property to record as part of the Land the Buildings and all other
improvements located thereon, and file such deed for recordation in the Registry
of Property of Puerto Rico, Second Section of San Juan together with the payment
of the corresponding filing and recording fees.
     3.4 Surrender Upon Expiration. Upon the expiration of the Term, Tenant
shall surrender to Landlord the Premises, free and clear of all liens created by
Tenant, and in broom-clean condition and good repair, normal wear and tear and
casualty damage excepted. Tenant shall have the right to remove such structures,
trade fixtures, furniture, equipment, systems, vault doors and other personal
property as Tenant sees fit. Title to improvements remaining on the Premises
upon the expiration of the Term shall automatically pass to Landlord without the
necessity for the execution of any instrument of conveyance.
ARTICLE IV
RENT
     4.1 Rent. Starting on the Effective Date and continuing throughout the
Term, Tenant agrees to pay Landlord at the address referenced on Section 21.4 of
this Lease, or such other place as Landlord shall designate in writing, a
monthly rent of TWO HUNDRED TWENTY-FOUR THOUSAND TWO HUNDRED SEVENTY DOLLARS
($224,270) (the “Rent”), without any deduction, set-off or counterclaim (except
as set forth in Articles VI, X and XVIII of this Lease). Rent shall be payable
in advance, in equal monthly installments, on the first (1st) day of each and
every calendar month subsequent to the Effective Date during the Term hereof and
shall be proportionately reduced for any partial month during the Term. If any
party to whom Tenant shall not then be paying Rent under this Lease shall demand
payment of Rent or other amounts from Tenant alleging the right to receive such
Rent or other amount as a result of a transfer of Landlord’s interest in this
Lease or for any other reason, or if conflicting demands are made on Tenant
concerning the payment of Rent by parties comprising Landlord, Tenant shall not
be obligated to honor such demand unless Tenant shall receive written
instructions to do so

3



--------------------------------------------------------------------------------



 



from the person to whom Tenant shall then be paying Rent or shall otherwise
receive evidence satisfactory to Tenant of the right of the person or entity
making the demand. The withholding of Rent, or any other amount payable by
Tenant under this Lease, by Tenant pending the determination of the right of the
party making the demand shall not be deemed to be a default on the part of
Tenant.
     4.2 CPI Percentage Increase. Commencing on the first (1st) day of the
second Lease Year, and on the first (1st) day of each Lease Year thereafter
during the Term (excluding the first Lease Year of the first and second Option
Terms), Rent shall be increased by an amount equal to the product of (i) the
Rent payable by Tenant during the preceding Lease Year and (ii) the percentage
increase which occurred in the CPI (as defined below) for the most recent twelve
(12) month period for which the CPI is published. As used herein, “CPI” shall
mean the Consumer Price Index for All Urban Consumers, All Items (1982 — 84 =
100) published by the Bureau of Labor Statistics of the U.S. Department of
Labor, or an equivalent successor official index then in effect. In the event
that the CPI is discontinued with no successor or comparable successor index, a
reliable governmental or other non-partisan publication of Tenant’s choice
evaluating substantially the same information previously used in determining the
CPI shall be used.
     4.3 Rent During Option Terms. The Rent payable by Tenant during the first
Option Term and during the second Option Term shall be equal to the fair market
rental value (the “FMRV”) for the Premises as determined in this Section 4.3,
and shall be payable by Tenant as set forth in Section 4.1. The FMRV shall be
negotiated between Landlord and Tenant and the FMRV shall be based on the actual
rental rates for comparable space in other comparable buildings in the vicinity
of the Premises for a comparable term and for non-renewal, non-encumbered,
non-equity space that tenants comparable to Tenant would pay and are paying to a
willing landlord comparable to Landlord at arm=s length. The FMRV shall be
further based on all tenant concessions and inducements that a tenant comparable
to Tenant is receiving for space comparable to the Premises, including one
hundred percent (100%) of the following concessions: (i) limitations provided to
tenants in connection with the payment of operating and tax expenses,
(ii) rental abatement concessions being given such tenants, (iii) tenant
improvement allowances and (iv) all other tenant inducements and landlord
concessions. FMRV shall be determined pursuant to the preceding factors and
shall mean the FMRV in effect as of the first day of the first month of the
first Option Term and the second Option Term, respectively. If Landlord and
Tenant are unable to agree as to the amount of the FMRV within ninety (90) days
of Tenant=s delivery of notice to Landlord of Tenant=s exercise of either Option
Term, as provided in Section 3.2, then the FMRV shall be determined as follows:
          (a) Each party, at its cost and by giving notice to the other party,
shall appoint a licensed real estate broker (hereinafter referred to as
AAppraiser@) with at least five years of full-time commercial real estate
brokerage experience in San Juan, Puerto Rico to appraise and set the FMRV. If a
party does not appoint an Appraiser within fifteen (15) days after the other
party has given notice of the name of its Appraiser, the single Appraiser
appointed shall be the sole Appraiser and shall set the FMRV.
          (b) If two (2) Appraisers are appointed by the parties, they shall
meet promptly and within thirty (30) days after the second Appraiser has been
appointed, each Appraiser shall render his/her written appraisal as to the FMRV
for the Premises, and thereafter,

4



--------------------------------------------------------------------------------



 



the two appraisals shall be added together and their total divided by two (2);
the resulting amount shall be the FMRV. If, however, there is more than a ten
percent (10%) difference in the two (2) appraisals, and the two Appraisers are
then unable to agree as to the FMRV within such thirty (30) day period, the two
Appraisers shall select a third Appraiser meeting the qualifications stated
above, within fifteen (15) days after the last day the two (2) Appraisers are
given to set the FMRV. The third Appraiser selected, however, shall be a person
who has not previously acted in any capacity for either party.
          (c) Within thirty (30) days after the selection of the third
Appraiser, the third Appraiser shall set the FMRV in the manner set forth below.
The third Appraiser shall select one of the two written appraisals submitted by
the first two Appraisers, which appraisal shall be the one that is closer to the
FMRV determined by the third Appraiser, and third Appraiser shall not adopt a
compromise. The appraisal so selected shall be the FMRV.
          (d) The decision of the first two Appraisers, or if necessary the
decision of the third Appraiser, shall be final and binding on Landlord and
Tenant, and the parties shall immediately after receiving the written decision
of the Appraisers execute an amendment to this Lease (to be drafted by Tenant)
stating the Rent for the first Option Term or the second Option Term,
respectively. Landlord and Tenant shall share the cost of the third Appraiser
equally and each party shall pay for the cost of its own Appraiser. Until the
determination of the FMRV, Tenant shall continue to pay Landlord the amount of
Rent then last in effect.
ARTICLE V
TAXES
     5.1 Real Estate Taxes.
          (a) Landlord represents to Tenant that the Land is a separate legal
parcel with its own parcel identification number and that the Premises are
separately assessed for the purpose of paying all real estate taxes and
assessments for betterments and improvements that are levied or assessed by any
lawful authority on the Premises (“Real Estate Taxes”). From and after the
Effective Date, Landlord shall pay, without contribution from Tenant, all Real
Estate Taxes on the Premises (including the Buildings and any improvements or
additions thereto made or constructed after the Effective Date, including,
without limitation, the Annex Improvements) on or prior to the last day on which
Real Estate Taxes can be paid without interest or penalty; provided, however,
that (i) Tenant shall pay to Landlord any increases in Real Estate Taxes that
occur during the first six (6) Lease Years of the Term based on the highest
available discount for early payment which are, in the aggregate, in excess of
TWO HUNDRED AND TWENTY THOUSAND DOLLARS ($220,000). Tenant shall pay such
excess, if any, to Landlord during the Term of the Lease on or prior to the last
date on which such excess can be paid with the highest available discount for
early payment and without interest or penalty. Any increases in Real Estate
Taxes that occur after the first six (6) Lease Years of the Term will be payable
by Landlord.
          (b) In addition to Real Estate Taxes described in Section 5.1(a),
Landlord shall be responsible for paying, without contribution from Tenant:
(i) income, intangible,

5



--------------------------------------------------------------------------------



 



franchise, capital stock, estate or inheritance taxes or taxes substituted for
or in lieu of the foregoing exclusions; (ii) except as provided in Section 5.3,
taxes on gross receipts or revenues (other than rent) of Landlord from the
Premises; or (iii) any rollback, greenbelt or similar deferred taxes which are
assessed after the Effective Date, but relate to time periods prior to the
Effective Date by reason of a change in zoning, use or ownership.
          (c) If Landlord shall sell or otherwise transfer its interest in the
Premises and as a result thereof, there shall be a reassessment of the Premises,
then Tenant shall not be required to pay any increase in Real Estate Taxes due
to such reassessment. All Real Estate Taxes due to such reassessment shall
instead be paid by Landlord in the year of such reassessment and all subsequent
years during the Term.
     5.2 Personal Property Taxes. Tenant shall pay all personal property taxes
assessed on Tenant’s personal property on the Premises. If Landlord has paid any
such tax in the first instance, as required by the applicable taxing authority,
Tenant shall reimburse Landlord upon Tenant’s receipt of paid invoices for such
taxes, provided that Landlord shall give Tenant notice of any such tax prior to
paying same.
     5.3 Other Taxes. In the event that any taxing authority having jurisdiction
over the Premises impose a tax and/or assessment of any kind or nature upon,
against, measured by or with respect to the rentals payable by Tenant under this
Lease, Tenant shall, together with each payment of Rent hereunder, pay to
Landlord such tax and/or assessment relating to such payment of Rent, and
Landlord shall deliver such tax and/or assessment to the relevant taxing
authority in accordance with applicable law.
     5.4 Right to Contest. Tenant may contest, by appropriate proceedings, the
amount or validity, in whole or in part, of any tax or assessment payable by it
under Sections 5.1(a) and 5.3, in any manner permitted by applicable law,
provided that (i) such contest is conducted by Tenant diligently and in good
faith, (ii) such contest shall not subject Landlord to any liability (criminal,
civil or otherwise) or create any lien against the Premises or pose an imminent
threat to the title of the Premises, and (iii) Landlord is provided with notice
of such contest prior to its commencement. Upon the termination of such contest,
Tenant shall pay such taxes and assessments or part thereof (to the extent then
unpaid), as finally determined in such proceedings. Any refunds or rebates on
account of such taxes and assessments paid by Tenant under the provisions of
this Lease shall belong to Tenant, and any such refunds or rebates received by
Landlord shall be deemed trust funds and as such shall be received by Landlord
in trust and paid to Tenant forthwith.
ARTICLE VI
UTILITIES
     From and after the Effective Date, Tenant shall pay directly to the
applicable utility companies or governmental agencies for all utilities
(including, but not limited to, electric, gas, water, sewage or telephone)
consumed on the Premises by Tenant during the Term. Landlord shall not take or
permit any person claiming under Landlord to take any action which shall
interrupt or interfere with any utility service to the PremiseS. In the event
that any such

6



--------------------------------------------------------------------------------



 



interruption or interference caused by Landlord occurs and continues for longer
than one (1) day, Rent shall be fully abated for each additional day that such
interruption or interference continues.
ARTICLE VII
USE AND COMPLIANCE WITH REQUIREMENTS
     7.1 Use, No Obligation to Construct, Open or Operate.
          (a) The Premises may be used for any lawful purpose. Without limiting
the generality of the foregoing, Tenant shall have the right to use the entire
Premises as Tenant sees fit for general office purposes, administrative and
executive use, the operation of retail banking or other banking and/or financial
services business, and any other incidental use relating to the foregoing,
including without limitation, the right (i) to use the sidewalks adjacent to the
Buildings for any lawful purpose, including, without limitation, providing food
and beverage to employees and customers for promotional events; (ii) to maintain
employee lunchrooms and kitchenettes; and (iii) to install and operate pay
telephones or automatic teller machines and other self-serve banking facilities
on the exterior wall of the Building or sidewalk in front of the Building or
elsewhere on the Premises. Notwithstanding any provision contained herein or in
any other documents, Tenant shall not have any obligation to construct any
improvements on the Premises or open or operate in the Premises.
          (b) In no event shall Tenant or the Premises be bound by or subject to
any exclusive, restrictive or prohibited use agreement granted by Landlord after
the Effective Date.
     7.2 Compliance with Requirements.
          (a) Landlord shall comply with and shall cause the Premises to be in
compliance with all Requirements applicable to the Premises. Subject to the
preceding sentence, Tenant shall comply with all applicable Requirements with
respect to its use and occupancy of the Premises and its construction of the
Annex Improvements, as set forth in Section 8.2; provided, however, that Tenant
shall only be responsible for making improvements to the Premises mandated by
applicable Requirements if the necessity arises from Tenant’s specific use of
the Premises; and provided, further, that Landlord shall be responsible for
making structural or non-structural improvements to the Premises (excluding the
Annex Improvements) mandated by applicable Requirements if such improvements
would have been required irrespective of the nature of the current tenancy. The
term “Requirements” shall mean all requirements of all current and future laws,
orders, ordinances, rules and regulations of federal, Puerto Rico and municipal
authorities, and of any certificate of occupancy, use permit, or other direction
issued pursuant to law by any public officer or officers, which shall relate to
the Premises or the use, occupancy or control thereof or the conduct of any
business thereon, including those relating to or which necessitate structural
changes or improvements or alteration, repair or removal of any improvements on
any part of the Premises. Notwithstanding the foregoing, Landlord, not Tenant,
shall be responsible for any violations or breaches of the Requirements arising
after the Effective Date and caused by Landlord.
          (b) Tenant shall have the right, at its own cost and expense, to
contest or review by legal proceedings the validity, legality or applicability
of any Requirement, and during

7



--------------------------------------------------------------------------------



 



such contest, Tenant may refrain from complying therewith, provided that such
compliance may be deferred only if (i) neither Tenant nor Landlord will thereby
be subjected to civil or criminal liability for failure to comply therewith;
(ii) compliance may be so deferred without the incurrence of any lien, charge or
liability of any kind against the Premises or any interest therein or part
thereof; and (iii) Tenant prosecutes the contest in good faith and with due
diligence. Landlord shall at all times during the Term cooperate with Tenant, at
Tenant’s expense, in requesting such modifications, changes in zoning,
variances, special use permits and such other changes in Requirements affecting
the Premises, as Tenant may request.
ARTICLE VIII
MAINTENANCE AND REPAIRS; IMPROVEMENTS;
PERSONAL PROPERTY AND FIXTURES
     8.1 Maintenance. Except as set forth in Article X, Tenant shall maintain
the Premises, including the parking lot(s) and parking buildings, landscaping
and drainage system located thereon, in reasonably good condition and shall be
responsible for all repairs to the Premises, except repairs or replacements
necessitated by damage caused by the willful acts or negligence of Landlord, its
employees, agents and contractors (which repairs may be made by Tenant at
Landlord’s cost). All development and construction on and to the Premises and
all maintenance, repair and other work with respect thereto required hereunder
shall be Tenant’s sole responsibility and Landlord shall have no obligation with
respect thereto, except as may be specifically otherwise set forth herein and in
Section 7.2(a).
     8.2 Construction of Improvements. Tenant shall have the right, at its sole
cost and without the necessity of obtaining Landlord’s consent, to make at any
time and from time to time, improvements and alterations to the Premises
(including the construction and installation from time to time of one or more
signs (including Tenant’s existing signs on the Premises as of the Effective
Date and the substitution or replacement thereof from time to time in Tenant’s
sole discretion) and the installation of one or more sets of satellite receiving
equipment or the like on or near the Land and/or the Buildings), and to
construct other improvements on the Premises, so long as Tenant complies with
all applicable Requirements. Landlord shall cooperate with Tenant and shall
execute all instruments necessary or appropriate to obtain, and shall join in
the application for, all permits, licenses and other approvals from the
applicable governmental authorities to make such alterations and improvements to
satisfy the Requirements. Without limiting the generality of the foregoing,
Tenant shall have the right, at any time and from time to time during the Term,
at its sole cost and without the necessity of obtaining Landlord’s consent, to
construct the Annex Improvements, and to make such changes and alterations,
structural or otherwise, to the Annex Improvements as Tenant shall deem
necessary or desirable, including, without limitation, the right to increase or
reduce the height of the Annex Improvements. Any improvements made by Tenant to
the Premises under this Section 8.2 (including without limitation, the Annex
Improvements) shall belong to Tenant for the duration of the Term and the cost
thereof shall be depreciated by Tenant during the Term. Notwithstanding anything
to the contrary in this Section 8.2, any improvement or alteration made by
Tenant to the Premises which affects the external appearance of the Buildings or
the Annex Improvements, or which affect the structural integrity of the
Buildings (excluding the Annex Improvements), shall require the prior consent of
Landlord, which consent shall be not be unreasonably conditioned, withheld

8



--------------------------------------------------------------------------------



 



or delayed. Landlord agrees to cooperate with Tenant and shall execute all
instruments necessary or appropriate to obtain, and shall join in the
application for, all permits, licenses, endorsements and other approvals from
the applicable governmental authorities to make the Annex Improvements comply
with the Requirements. Tenant shall provide to Landlord a copy of the plans and
specifications relating to any improvements or alterations made by Tenant to the
Premises (whether or not such improvements or alterations require Landlord’s
consent), and a reasonable estimate of the cost thereof, prior to commencing
such improvements or alterations. As used herein, “Annex Improvements” shall
mean any and all improvements and alterations to the Annex Building for the
conversion to office use of an area equal to approximately 7,000 square feet of
the second floor thereof, which area is currently used for the parking of motor
vehicles. Nothing in this Lease shall be deemed to obligate Tenant to make the
Annex Improvements.
     8.3 Personal Property and Fixtures. All articles of personal property,
trade fixtures, furniture, equipment, systems and other personal property,
including, without limitation, movable partitions, all signs and signage,
vaults, vault doors, safes, night depositories, safe deposit booths, teller
lines, cabinetry, business machines and equipment, and communication equipment
that Tenant places or installs in the Premises, at its expense prior to or
during the Term hereof (including, without limitation, those placed or installed
in the Premises as of the Effective Date), shall remain Tenant’s property and
may be removed at any time and from time to time by Tenant. Landlord
acknowledges and agrees that, notwithstanding anything in this Lease to the
contrary, Tenant shall have the right, at Tenant’s sole cost and expense, to
utilize the vault which exists at the Premises as of the date hereof (the
“Vault”). In addition, Landlord agrees that Tenant may relocate the Vault within
the Premises and/or install such other vaults in the Premises as Tenant may
require. Notwithstanding anything in this Lease to the contrary, upon the
expiration or earlier termination of this Lease, Landlord may request Tenant, at
Tenant’s sole cost and expense, to remove any vault (excluding the Vault)
installed by Tenant in the Premises after the Effective Date.
ARTICLE IX
INSURANCE
     9.1 Tenant’s Insurance. From and after the Effective Date, Tenant shall
maintain the following insurance coverages:
          (a) commercial general liability insurance, including, but not limited
to contractual liability, covering the Premises against claims for bodily
injury, personal injury and damage to property with minimum limits of TWO
MILLION DOLLARS ($2,000,000) combined single limit;
          (b) “all risk” property damage insurance covering the Buildings for
damage or other loss caused by fire, and such other risks as may be included in
the standard form of extended coverage insurance from time to time available, in
an amount equal to eighty percent (80%) of replacement value of the Buildings
and all improvements on the Premises other than foundations, such amount to be
adjusted every three (3) years; and

9



--------------------------------------------------------------------------------



 



          (c) workers’ compensation or similar coverage for the benefit of
Tenant’s employees.
The insurance required to be maintained by Tenant under subsections (a) and
(b) of this Section 9.1, shall be issued by an insurance company having a
financial rating of class “A-” or better in Best’s Insurance Guide and, if
required by law, licensed to do business in the Commonwealth of Puerto Rico.
     9.2 Insurance Certificates. Tenant shall name Landlord as an additional
insured under the policies carried pursuant to Section 9.1(a) and (b) above. All
of the foregoing insurance policies required pursuant to Section 9.1 above will
be written with companies of recognized standing and will provide that the party
named as an additional insured shall be given a minimum of ten (10) days written
notice by any such insurance company prior to the cancellation, termination or
alteration of the terms or limits of such coverage. Tenant will deliver to
Landlord copies of the foregoing insurance policies or certificates thereof
within thirty (30) days after the Effective Date and evidence of all renewals or
replacements of same not less than ten (10) days prior to the expiration date of
such policies. As an alternative to delivering a certificate of insurance,
Tenant may provide Landlord with a website address maintained by Tenant’s
insurance consultant which shall enable Landlord to electronically review all
insurance maintained by Tenant from time to time during the term to confirm
Tenant’s compliance with the terms of this Lease related to insurance. All such
policies may be maintained under a blanket insurance policy of the insuring
party (or by self-insurance as to Tenant, as aforesaid).
     9.3 Mutual Release; Waiver of Subrogation. Landlord and Tenant hereby each
release the other party and anyone claiming through or under the other party by
way of subrogation or otherwise from any and all insured loss of or damage to
Premises, or Tenant’s personal property, whether or not caused by the negligence
or fault of the other party. In addition, Tenant shall cause any property
insurance policy carried by it insuring the Premises or the contents thereof to
be written to provide that the insurer waives all rights of recovery by way of
subrogation against Landlord in connection with any loss or damage covered by
the policy.
     9.4 Mutual Indemnification. Subject to the terms of Section 9.3 above, each
of Landlord and Tenant covenants and agrees to indemnify, defend, protect and
hold the other harmless against and from any and all damages, losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
judgments, suits, proceedings, costs, disbursements or expenses of any kind or
of any nature whatsoever (including, without limitation, attorneys’ and experts’
fees and disbursements) which may at any time be imposed upon, incurred by or
asserted or awarded against the other arising from or in connection with the
loss of life, personal injury and/or damage to property occasioned by any
negligent or willful act or omission of the indemnifying party or its agents,
contractors, servants or employees. In addition, Tenant covenants and agrees to
indemnify, defend, protect and hold the Landlord harmless against and from any
and all damages, losses, liabilities, obligations, penalties, claims,
litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements or expenses of any kind or of any nature whatsoever (including,
without limitation, attorneys’ and experts’ fees and disbursements) which may at
any time be imposed upon, incurred by or asserted or awarded against the
Landlord and arising from or in connection with the loss of life, personal
injury and/or damage to property arising from or out of any occurrence in or
upon the Premises, unless caused by any negligent or

10



--------------------------------------------------------------------------------



 



willful act or omission of Landlord or its agents, contractors, servants or
employees, or a default of Landlord with respect to its obligations hereunder.
If an indemnified party shall, without fault, be made a party to any litigation
commenced by or against the other party, or if a party shall, in its reasonable
discretion, determine that it must intervene in such litigation to protect its
interest hereunder, the indemnifying party shall defend such other party using
attorneys reasonably satisfactory to such other party and shall pay all costs,
expenses and reasonable attorneys’ fees and costs in connection with such
litigation.
ARTICLE X
DAMAGE OR DESTRUCTION
     In the event that any of the Buildings and/or the Premises are damaged or
destroyed (partially or totally) by fire or casualty, Landlord shall promptly
and diligently complete the repair and reconstruction of such Building and/or
the Premises (excluding any improvements made by Tenant at Tenant’s cost, and
Tenant’s Property) to their condition and character immediately prior to such
fire or casualty (collectively, “Landlord’s Restoration Obligations”), and all
proceeds from Tenant’s insurance carried in accordance with this Lease shall be
applied by Tenant for Landlord’s Restoration Obligations. Within thirty
(30) days after the casualty, Landlord shall deliver to Tenant a certificate
from Landlord’s architect or engineer specifying the time it shall take Landlord
to complete Landlord’s Restoration Obligations. If Landlord’s Restoration
Obligations can not be completed within one hundred eighty (180) days following
the date of damage or destruction, Tenant may, within thirty (30) days after
receipt of Landlord’s notice, terminate this Lease by delivering written notice
thereof to Landlord. In the event that Landlord fails to complete Landlord’s
Restoration Obligations within one hundred eighty (180) days after the date of
damage or destruction, Tenant shall have the right to terminate this Lease by
delivering notice thereof to Landlord and this Lease shall terminate on the
thirtieth (30th) day after Landlord’s receipt of such notice; provided, however,
if Landlord completes Landlord’s Restoration Obligations prior to the end of
such thirty (30) day period, Tenant’s election to terminate this Lease shall be
null and void and this Lease shall continue in full force and effect.
Notwithstanding the foregoing, if during or after the thirteenth (13th) Lease
Year of the initial Term or during the last Lease Year of any Option Term, the
Premises are damaged or destroyed either Landlord or Tenant may, within sixty
(60) days following the date such damage or destruction occurs, terminate this
Lease by written notice to the other party. The provisions of this Article X to
the contrary notwithstanding, if this Lease is terminated in accordance with
this Article X, and Landlord elects to rebuild the Buildings or substantially
similar improvements in the Premises within two (2) years after the date of such
damage or destruction, Landlord shall first offer such space in the Premises to
Tenant before marketing such space in any other manner on terms no less
favorable than those under which Landlord will market such space. If this Lease
is terminated pursuant to this Article X, Tenant shall surrender possession of
the Premises within sixty (60) days after notice of termination is duly given,
and all obligations of either party hereunder, including any obligation of
Tenant to pay Rent or other charges, shall terminate as of the date of such
damage or destruction, except for obligations (such as indemnity obligations)
which, by their terms survive the expiration or termination of this Lease.
Landlord shall promptly refund to Tenant any unearned Rent paid, or Tenant shall
promptly pay to Landlord any unpaid Rent then accrued. Following the date of any
damage or destruction and during the period in which Landlord’s Restoration
Obligations have not been completed, all Rent shall abate from the

11



--------------------------------------------------------------------------------



 



date of such damage or destruction until the date which is ninety (90) days
after Landlord has completed Landlord’s Restoration Obligations, in proportion
to the part of the Premises that is unfit for use by Tenant. During the period
between Landlord’s completion of Landlord’s Restoration Obligations and the
recommencement of Tenant’s obligation to pay Rent without abatement, Tenant and
Tenant’s employees, agents and contractors shall have the right to enter upon
the Premises for the purpose of erecting, constructing, or installing such
improvements, alterations, fixtures, equipment and furniture as Tenant deems
necessary for resuming business in the Premises. In the event Rent shall
completely abate for any period pursuant to the provisions of this Lease, the
Term shall toll for the period of such abatement, in which event, the monthly
installments of Rent following the end of the period of such abatement shall
recommence and thereafter continue at the same Rent rate that was in effect at
the time of such abatement; the remaining scheduled increases of Rent shall be
postponed for the period of such abatement to reflect such tolling, the
expiration date of the then applicable Term (whether the initial Term or any
Option Term) and the commencement and expiration dates of any subsequent Option
Terms shall be extended for the period of such abatement.
ARTICLE XI
CONDEMNATION
     11.1 Total Taking. If the entire Premises shall be taken under power of
eminent domain by any public or private authority or conveyed by Landlord to
said authority in lieu of such taking, then this Lease shall terminate as of the
date of such taking or conveyance, subject, however, to the right of Tenant, at
its election, (i) to continue to occupy the Premises, subject to the terms and
provisions of this Lease, for all or such part, as Tenant may determine, of the
period between the date of such taking or conveyance and the date when
possession of the Premises shall be taken by or conveyed to the appropriating
authority, and any unearned Rent or other charges, if any, paid in advance,
shall be refunded to Tenant; and (ii) to keep this Lease in full force and
effect in accordance with all Requirements, if termination hereof would reduce
any award for a taking, as set forth below in this Article XI. In the event of
any such termination, this Lease shall be of no further force or effect and
neither party hereto shall have any further rights, duties or liabilities
hereunder other than those rights, duties and liabilities which have arisen or
accrued hereunder prior to the effective date of such termination. Landlord
shall not convey all or a portion of the Premises to the appropriating authority
in lieu of a taking without Tenant’s consent, which shall not be unreasonably
conditioned, withheld or delayed.
     11.2 Partial Taking. If any taking under the power of eminent domain by a
public or private authority or any conveyance by Landlord in lieu thereof shall
result in:
          (a) any reduction of the floor area of any of the Buildings;
          (b) a taking of a portion of the access roads to the Premises which,
in Tenant’s reasonable business judgment, impedes or interferes with access to
the Premises or materially adversely affects the conduct of Tenant’s business as
theretofore conducted at the Premises;

12



--------------------------------------------------------------------------------



 



          (c) the reduction of the parking serving the Premises to below the
greater of (i) the amount required by law; or (ii) four (4) parking spaces for
every one thousand (1,000) square feet of floor area of the Premises; or
          (d) the closing of any entrance or exit to the Premises;
and such taking or conveyance has a material affect on Tenant’s ability to
continue its operations on the Premises in substantially the same manner, then
Tenant may, at its election, terminate this Lease by giving Landlord notice of
the exercise of Tenant’s election within thirty (30) days after Tenant shall
receive actual written notice of such taking or conveyance. In the event of
termination by Tenant under the provisions of this Section 11.2, this Lease
shall terminate as of the date of such taking, subject to the right of Tenant,
at its election, to continue to occupy the Premises, subject to the terms and
provisions of this Lease (including the payment of Rent to Landlord and the Real
Estate Taxes payable by Tenant for such period of occupation by Tenant), for all
or such part, as Tenant may determine, of the period between the date of such
taking and the date when possession of the Premises shall be taken by the
appropriating authority. In the event of any such termination, this Lease shall
be of no further force or effect and neither party hereto shall have any further
rights, duties or liabilities hereunder other than those rights, duties and
liabilities which have arisen or accrued hereunder prior to the effective date
of such termination. All Rent or other charges paid by Tenant for periods after
the date of such taking or conveyance in lieu thereof shall be promptly
refunded. Notwithstanding anything in the foregoing to the contrary, if any
condemnation award for any taking would be reduced by the termination of this
Lease with respect to a taking, as hereinabove set forth, then Tenant may elect
to keep this Lease in full force and effect so as to obtain the highest possible
award from the condemning authority. Landlord shall not convey all or any
portion of the Premises to the appropriating authority in lieu of a taking
without Tenant’s consent, which shall not be unreasonably conditioned, withheld
or delayed.
     11.3 Restoration. In the event of a taking or conveyance in respect of
which Tenant shall not have the right to elect to terminate this Lease or, in
the event Tenant, having such right, shall not elect to terminate this Lease,
Tenant, at Tenant’s sole cost and expense, shall promptly and diligently proceed
to restore the remaining portions of the Premises (or raze the Building and any
other improvements on the Premises and place the Premises in a safe condition).
An equitable proportion of the Rent reserved hereunder and any other charges
payable by Tenant hereunder, according to the nature and extent of the injury to
the Premises and to Tenant’s business, shall be abated until the completion of
such restoration and thereafter the Rent and any other charges shall be reduced
to equitably reflect the effect of such taking on Tenant’s business.
     11.4 Award. All compensation awarded for any taking of the Premises shall
belong to the party to whom such award was made. If only one award is made as to
the Premises, such award shall be allocated between Landlord and Tenant in
accordance with their respective interests. Notwithstanding the foregoing, any
award attributable or applicable to the Annex Improvements and/or any other
improvements on the Premises made by Tenant shall belong to Tenant.

13



--------------------------------------------------------------------------------



 



ARTICLE XII
SELF HELP
     If Landlord (i) defaults in the performance of any obligation imposed on it
by this Lease; (ii) breaches any representation or warranty set forth in
Article XIX hereof; or (iii) makes a representation in Article XIX hereof which
is or becomes inaccurate, and does not cure such default, breach or inaccuracy
within thirty (30) days after written notice from Tenant specifying the default,
breach or inaccuracy, Tenant shall have the right at any time thereafter to cure
such default, breach or inaccuracy for the account of Landlord, and Landlord,
within ten (10) days of the receipt of a statement therefor, shall reimburse
Tenant for any amount paid and any expense or contractual liability so incurred.
Any sum not paid when due shall accrue interest thereafter at a rate equal to
the rate announced by The Wall Street Journal from time to time as the “prime
rate” plus 2% per annum, but not to exceed the highest rate permitted by law
(the interest rate determined hereby is referred to as the “Interest Rate”). In
the event of an emergency, or where necessary to prevent injury to persons or
damage to Premises, Tenant may cure any such default, breach or inaccuracy by
Landlord before the expiration of the cure period set forth above, with such
written or oral notice to Landlord as is appropriate under the circumstances.
DEFAULT
     12.1 Remedies Upon Tenant’s Default. In the event (i) Tenant shall at any
time fail to pay Rent or other monetary amounts herein required to be paid by
Tenant, such failure shall continue for ten (10) days after receipt by Tenant of
an initial written notice from Landlord (provided that such cure period and
notice shall not apply if in a single Lease Year such failure occurs more than
once), or (ii) Tenant shall fail to observe or perform any of the other
covenants and agreements required to be performed and observed by Tenant
hereunder and any such default shall continue for a period of thirty (30) days
after receipt by Tenant of written notice from Landlord and Tenant shall not
thereafter cure such default (if such default is by its nature not reasonably
susceptible of being cured within such thirty (30) day period, such thirty
(30) day period shall be extended as necessary to provide Tenant the opportunity
to cure the default, provided Tenant within said period commences and thereafter
diligently proceeds to cure such default without interruption until such cure is
completed), then Landlord shall be entitled at its election, to exercise
concurrently or successively, any one or more of the following rights: (i) to
bring suit for collection of Rent or other amounts for which Tenant may be in
default, or for performance of any other covenant or agreement of Tenant;
(ii) to re-enter the Premises upon order of a court with competent jurisdiction
after due notice and hearing and dispossess Tenant and any occupants thereof,
remove their personal property not previously removed by them and hold the
Premises free from this lease; and/or (iii) to relet the Premises or any part or
parts thereof in the name of Landlord for a term or terms which may be less than
or exceed the balance of the Term, and Tenant shall pay to Landlord any
deficiency between the (x) Rent plus the reasonable costs of reletting the
Premises and (y) the amount of rent and other charges collected on account of
the new lease or leases of the Premises for each month of the period which would
otherwise have constituted the balance of the Term (not including any Option
Term, the commencement of which shall not have occurred prior to such
dispossession or removal). Such deficiency shall be paid by Tenant in monthly
installments on the dates specified in the Lease for payment of Rent, and any
suit brought to collect the amount of the deficiency for any month

14



--------------------------------------------------------------------------------



 



shall not prejudice in any way the right of Landlord to collect the deficiency
for any subsequent month by a similar proceeding. Landlord shall be obligated to
mitigate its damages and in no event shall Landlord have the right to accelerate
Rent payable hereunder. In no event shall Tenant be liable to Landlord for
consequential, indirect, speculative or punitive damages in connection with or
arising out of any default by Tenant.
          Notwithstanding anything herein to the contrary, if Landlord asserts a
monetary default arising out of Tenant’s exercise of its abatement right under
Article VI, X or XVIII which is disputed by Landlord and it is ultimately
determined by court of competent jurisdiction that such abatement was not
proper, Landlord shall not be entitled to exercise any rights or remedies if
Tenant pays to Landlord the amount the court determined to be due and owing
within ten (10) business days after such judicial determination, together with
interest accruing from the date said amount is due to the date of payment at a
rate equal to the Interest Rate.
     12.2 Remedies Upon Landlord’s Default. In the event that Landlord shall at
any time be in default in the observance or performance of any of the covenants
and agreements required to be performed and observed by Landlord hereunder and
any such default shall continue for a period of thirty (30) days after written
notice to Landlord (provided that, if such default is by its nature not
reasonably susceptible of being cured within such thirty (30) day period, such
thirty (30) day period shall be extended as necessary to provide Landlord the
opportunity to cure the default, provided Landlord within said period commences
and thereafter diligently proceeds to cure such default without interruption
until such cure is completed), Tenant shall be entitled at its election, in
addition to all remedies otherwise provided in this Lease and otherwise
available at law or in equity under the laws of the United States or the State
in which the Premises is located: (i) to bring suit for the collection of any
amounts for which Landlord may be in default, or for the performance of any
other covenant or agreement devolving upon Landlord, without terminating this
Lease; and/or (ii) to terminate this Lease without waiving Tenant’s rights to
damages for Landlord’s failure to perform any of its covenants or agreements
hereunder. In the event Tenant shall elect to terminate this Lease, all rights
and obligations of Tenant, and of any permitted successors or assigns, shall
cease and terminate, except that Tenant shall have and retain full right to sue
for and collect all amounts for the payment of which Landlord shall then be in
default and all damages to Tenant by reason of any such breach.
     12.3 Indemnification for Breach. Subject to the terms of Section 9.3 above,
each of Landlord and Tenant covenants and agrees to indemnify, defend, protect
and hold the other harmless against and from any and all damages, losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
judgments, suits, proceedings, costs, disbursements or expenses of any kind or
of any nature whatsoever (including, without limitation, attorneys’ and experts’
fees and disbursements) which may at any time be imposed upon, incurred by or
asserted or awarded against the other arising from or in connection with the
loss of life, personal injury and/or damage to property in connection with the
failure to comply with the provisions of this Lease or the breach of any
warranty or representation of the indemnifying party contained herein.
     12.4 Remedies Cumulative. All remedies of Landlord and Tenant herein
created or remedies otherwise existing at law or in equity are cumulative and
the exercise of one or more rights or remedies shall not be taken to exclude or
waive the right to the exercise of any other, but in no event shall Landlord
have the right to accelerate Rent payable hereunder. All such

15



--------------------------------------------------------------------------------



 



rights and remedies may be exercised and enforced concurrently and whenever and
as often as either Landlord or Tenant shall, as applicable, deem necessary.
ARTICLE XIII
QUIET ENJOYMENT
     Landlord covenants and warrants that Landlord is the true and lawful owner
in fee simple (pleno dominio) of the Premises subject only to those liens and
encumbrances set forth in Exhibit “B” attached hereto (the “Permitted
Exceptions”) and has good right and full power to let and lease the same.
Landlord agrees that, contingent upon Tenant’s compliance with the terms of this
Lease, Tenant shall quietly and peaceably hold, possess and enjoy the Premises
for the full Term of this Lease without any hindrance or molestation by any
party whomsoever. Landlord will defend the title to the Premises and the use and
occupancy of the same by Tenant against the lawful claims of all persons
whomsoever, except those claiming by or through Tenant, and indemnify, defend,
protect and hold Tenant harmless against and from any and all damages, losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
judgments, suits, proceedings, costs, disbursements or expenses of any kind or
of any nature whatsoever (including, without limitation, attorneys’ and experts’
fees and disbursements) which may at any time be imposed upon, incurred by or
asserted or awarded against Tenant and arising from or attributable to a breach
by Landlord of the covenants and warranties set forth in this Article XIII.
ARTICLE XIV
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
     14.1 Tenant=s Rights. This Lease shall be recorded in the Registry of
Property of Puerto Rico, Second Section of San Juan as set forth in
Section 21.3, and shall constitute a first priority lien on the Premises;
provided, however, that this Lease shall become subject and subordinate to any
existing or future mortgage (hereinafter, the “Mortgage”) of the Premises or all
or any portion thereof, and any renewals, modifications, replacements or
extensions thereof, only if and when a non-disturbance and attornment agreement
is entered into in respect of such Mortgage by the holder thereof (hereinafter,
the “Mortgagee”) acknowledging Tenant’s possession and providing that: (a) so
long as Tenant is not in default after the expiration of any applicable notice
and grace period, the Term shall not be terminated or modified in any respect
whatsoever nor shall the rights or remedies of Tenant hereunder or its use,
quiet enjoyment or occupancy of the Premises be disturbed or interfered with or
otherwise affected in any manner as a result of any act or omission of Landlord,
including any breach of or default under the Mortgage, or otherwise; (b) all
condemnation awards and proceeds of insurance shall be applied in the manner
provided in this Lease; (c) no such Mortgagee shall name or join Tenant as a
party defendant or otherwise in any suit, action or proceeding to enforce, nor
will this Lease or the Term hereof be terminated (except as permitted by the
provisions of this Lease) or otherwise affected by foreclosure or enforcement
of, any rights given to any such Mortgagee pursuant to the terms, covenants or
conditions contained therein or in any other documents held by any such
Mortgagee or otherwise given to any such Mortgagee as a matter of law or equity;
and (d) such Mortgagee will give Tenant notice of any default by Landlord under
such Mortgage concurrently

16



--------------------------------------------------------------------------------



 



with any notice given to Landlord thereunder. Such non-disturbance and
attornment agreement shall be set forth in the subordination agreement referred
to in Section 14.2 and shall be binding upon such Mortgagee and any successor in
interest thereto, including any purchaser at any trustee’s or foreclosure sale,
or other party claiming by, through or under such Mortgagee
     14.2 Attornment Agreement. Upon request of the holder of a Mortgage to
which this Lease becomes subordinate, Tenant shall execute, acknowledge and
deliver to such Mortgagee an agreement: (a) to attorn to such Mortgagee as
Landlord if such Mortgagee becomes Landlord hereunder; and/or (b) not to make
any payment of Rent for a period of more than one month in advance; and/or
(c) to subordinate this Lease to such Mortgage; provided, however, that Tenant
shall not be obligated to execute any such agreement until such Mortgagee shall
have executed and delivered to Tenant a non-disturbance and attornment agreement
as provided in Section 14.1 above; and, further provided, that in no event shall
any of Tenant’s Property be or become subject or subordinate to any Mortgage or
other lien of any kind in favor of Landlord or granted by Landlord to any
Mortgagee or other person.
     14.3 Certain Limitations. Tenant shall not be required to execute or
deliver any instrument or document which, by its proposed terms, would
(i) increase the amount of Rent or any other monetary obligation of Tenant under
this Lease, or (ii) require any modification or change of this Lease, or
(iii) require Tenant to obtain the consent or approval of any Mortgagee or other
mortgagee or purchaser (or proposed mortgagee or purchaser) in order for Tenant
to exercise any of its existing rights, benefits or privileges under this Lease.
ARTICLE XV
TRANSFERS BY LANDLORD
     Subject to Tenant’s right of first refusal set forth in Section 20.1,
Landlord shall have the unfettered right to transfer its fee simple interest
(pleno dominio) in the Premises from time to time, but no such transfer or sale
of Landlord’s interest hereunder shall release Landlord from any of its
obligations or duties under this Lease, unless Tenant consents in writing to the
assignment by Landlord of its rights and obligations under this Lease to the
purchaser or transferee in such sale or transfer, which consent shall not be
unreasonably conditioned, withheld or delayed. Landlord and Tenant hereby agree
to record this Lease in the Registry of Property of Puerto Rico, Second Section
of San Juan as set forth in Section 21.3. Upon the expiration of this Lease,
Tenant shall, at its sole cost and expense, execute any and all public
instruments required to cancel this Lease and file any such public instrument
for recordation in the Registry of Property together with the payment of the
corresponding filing and recording fees.
ARTICLE XVI
SIGNAGE
     Tenant shall have the right to install such directional signs and signs on
the interior and exterior of the Building as may be desired by Tenant, subject
to compliance with the Requirements. Landlord agrees to cooperate with Tenant in
obtaining any permits and approvals required by the Requirements, as well as any
waivers, special use permits and other special

17



--------------------------------------------------------------------------------



 



permits as may be required in order for Tenant to install any signs which exceed
or differ from the signs permitted by the Requirements.
ARTICLE XVII
ASSIGNMENT AND SUBLETTING; LEASEHOLD MORTGAGES
     17.1 Assignment and Subletting. Tenant shall have the right to assign this
Lease or to sublet all or any portion of the Premises, without Landlord’s
consent, and provided that Tenant remains liable for all of its obligations
under this Lease, to (i) any corporation or other entity with which Tenant is
merged or consolidated or which is a subsidiary of Tenant or of which Tenant is
a subsidiary or with which Tenant is owned or commonly controlled, (ii) any
corporation or other entity which acquires all or substantially of the assets of
Tenant or any successor to Tenant’s assets or business by reason of merger,
consolidation, reorganization, purchase of assets or action of governmental or
regulatory authority, or (iii) any subsidiary or affiliate of Grupo Santander or
Santander BanCorp, including, without limitation, Santander Mortgage
Corporation, Santander Securities Corporation, Santander Asset Management
Corporation, Santander Insurance Agency and Santander Financial Services, Inc.
Tenant shall have the right to assign this Lease or to sublet all or any portion
of the Premises to any other third party not specified in the preceding
sentence, subject to obtaining Landlord’s prior written consent, which shall not
be unreasonably withheld, conditioned or delayed. Such consent shall be deemed
granted unless, within ten (10) calendar days after Tenant has requested
Landlord’s consent, Landlord disapproves such request in writing specifying the
reason or all of the reasons therefor and any curative actions which may be
taken. Tenant shall be entitled to any and all rent and other consideration
relating to any such subleasing or assignment contemplated in this Section 17.1.
     17.2 Leasehold Mortgages. Notwithstanding anything to the contrary in this
Lease, Tenant may at any time execute and deliver one or more mortgages, deeds
to secure debt or deeds of trust (any such mortgage, deed to secure debt or deed
of trust is herein called a “Leasehold Mortgage”) granting a lien or security
interest in Tenant’s leasehold estate and rights hereunder without the consent
of Landlord; provided, however, that Tenant shall remain liable hereunder for
the payment of Rent and any additional rent payable hereunder and for
performance of all the obligations of Tenant under this Lease. In no event shall
any such Leasehold Mortgage encumber Landlord’s fee interest in the Premises. If
either Tenant or the holder of any such Leasehold Mortgage notifies Landlord of
the existence of such Leasehold Mortgage and the address of the holder
thereunder for the service of notices, such holder shall be deemed to be a
“Leasehold Mortgagee” as such term is used in this Lease. Landlord shall be
under no obligation under this provision to any holder of a Leasehold Mortgage
of whom Landlord has not received such notice.
          (a) If an event of default by Tenant under this Lease occurs, Landlord
shall give written notice thereof to any Leasehold Mortgagee, and Landlord shall
take no action to terminate this Lease or to interfere with the occupancy, use
or enjoyment of the Premises, provided that (A) if such event of default is a
default in the payment of any installment of Rent or any additional rent, such
Leasehold Mortgagee cures such default not later than thirty (30) days after
receipt of such notice; (B) if such event of default is a default in observing
or

18



--------------------------------------------------------------------------------



 



performing any other covenant or condition to be observed or performed by Tenant
hereunder, and such default can be cured by such Leasehold Mortgagee without
obtaining possession of the Premises, such Leasehold Mortgagee remedies such
default within thirty (30) days after receipt of such notice; provided, however,
in the case of a default that cannot with diligence be cured, or the curing of
which cannot be commenced, within such thirty (30) days, such Leasehold
Mortgagee shall have such additional period as may be necessary to cure such
default with diligence and continuity; or (C) if such event of default is a
default that can only be remedied by such Leasehold Mortgagee upon obtaining
possession of the Premises, such Leasehold Mortgagee obtains such possession
with diligence and continuity, through a receiver or otherwise, and cures such
default within thirty (30) days after obtaining such possession; provided,
however, in the case of a default that cannot with diligence be cured, or the
curing of which cannot be commenced, within such period of thirty (30) days,
such Leasehold Mortgagee shall have such additional period as may be necessary
to cure such default with diligence and continuity.
          (b) If any Leasehold Mortgagee or a person designated by such
Leasehold Mortgagee either becomes the owner of the interest of Tenant hereunder
upon the exercise of any remedy provided for in the Leasehold Mortgage, or
enters into a new lease with Landlord as provided in clause (c) below, such
Leasehold Mortgagee or such person shall have the right to assign to any person
such interest or such new lease.
          (c) If this Lease terminates for any reason or is rejected or
disaffirmed pursuant to bankruptcy law or other law affecting creditors’ rights,
any Leasehold Mortgagee or a person designated by such Leasehold Mortgagee shall
have the right, exercisable by notice to Landlord, within thirty (30) days after
the effective date of such termination, to enter into a new lease of the
Premises with Landlord. The term of said new lease shall begin on the date of
the termination of this Lease and shall continue for the remainder of the Term
(including the right to exercise all extension options pursuant to Section 3.2
above). Such new lease shall otherwise contain the same terms and conditions as
those set forth herein, except for requirements that are no longer applicable or
have already been performed, provided that such Leasehold Mortgagee shall have
cured all defaults on the part of Tenant hereunder that are susceptible of being
cured by the payment of money, and that such new lease shall require the tenant
thereunder promptly to commence, and expeditiously to continue, to cure all
other defaults on the part of Tenant hereunder to the extent susceptible of
being cured. This provision shall survive the termination of this Lease and
shall continue in full force and effect thereafter to the same extent as if this
provision were a separate and independent contract among Landlord, Tenant and
each Leasehold Mortgagee.
          (d) No Leasehold Mortgagee shall become personally liable for the
performance or observation of any covenants or conditions to be performed or
observed by Tenant unless and until such Leasehold Mortgagee becomes the owner
of Tenant’s interest hereunder upon the exercise of any remedy provided for in
any Leasehold Mortgage or enters into a new lease with Landlord pursuant to
clause (c) above. Thereafter, such Leasehold Mortgagee shall be liable for
(A) the performance and observance of such covenants and conditions only so long
as such Leasehold Mortgagee owns such interest or is the lessee under such new
lease, and (B) any defaults by such Leasehold Mortgagee occurring during the
period it owned such interest or was the lessee under such new lease.

19



--------------------------------------------------------------------------------



 



          (e) Upon the reasonable request of any Leasehold Mortgagee, Landlord
and Tenant shall cooperate in including in this Lease by suitable amendment from
time to time any provision for the purpose of implementing the protective
provisions contained in this Lease for the benefit of such Leasehold Mortgagee
in allowing such Leasehold Mortgagee reasonable means to protect or preserve the
lien of its proposed Leasehold Mortgage on the occurrence of a default under the
terms of the Lease. Landlord and Tenant shall execute, deliver and acknowledge
any amendment reasonably necessary to effect any such requirement; provided,
however, that any such amendment shall not in any way affect the Term or rental
under this Lease nor otherwise in any material respect adversely affect any
rights of Landlord under this Lease.
ARTICLE XVIII
HAZARDOUS SUBSTANCES
     18.1 Definition of Hazardous Substances. “Hazardous Substances” for
purposes of this Lease shall be interpreted broadly to include, but not be
limited to, any material or substance that is defined, regulated or classified
under any environmental law or other applicable federal, state or local laws and
the regulations promulgated thereunder as (i) a “hazardous substance” pursuant
to section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §9601(14), the Federal Water Pollution Control Act, 33
U.S.C. §1321(14), as now or hereafter amended; (ii) a “hazardous waste” pursuant
to section 1004 or section 3001 of the Resource Conservation and Recovery Act,
42 U.S.C. §§6903(5), 6921, as now or hereafter amended; (iii) toxic pollutant
under Section 307(a)(1) of the Federal Water Pollution Control Act, 33 U.S.C.
§1317(a)(1) as now or hereafter amended; (iv) a “hazardous air pollutant” under
Section 112 of the Clean Air Act, 42 U.S.C. §7412(a)(6), as now or hereafter
amended; (v) a “hazardous material” under the Hazardous Materials Transportation
Uniform Safety Act of 1990, 49 U.S.C. §5102(2), as now or hereafter amended;
(vi) toxic or hazardous pursuant to regulations promulgated now or hereafter
under the aforementioned laws or any Puerto Rico counterpart to any of the
aforementioned laws; or (vii) presenting a risk to human health or the
environment under other applicable federal, state or local laws, ordinances or
regulations, as now or as may be passed or promulgated in the future. “Hazardous
Substances” shall also mean any substance that after release into the
environment or upon exposure, ingestion, inhalation or assimilation, either
directly from the environment or directly by ingestion through food chains, will
or may reasonably be anticipated to cause death, disease, behavior
abnormalities, cancer or genetic abnormalities and specifically includes, but is
not limited to, asbestos, polychlorinated biphenyls (“PCBs”), radioactive
materials, including radon and naturally occurring radio nuclides, natural gas,
natural gas liquids, liquefied natural gas, synthetic gas, oil, petroleum and
petroleum-based derivatives and urea formaldehyde.
     18.2 Landlord’s Remediation Obligation. If at any time Hazardous Substances
are determined to be present on the Premises (other than Hazardous Substances
introduced by Tenant or parties claiming under Tenant as of the Effective Date),
Landlord shall take all steps necessary to promptly remove or otherwise abate
all such Hazardous Substances in accordance with all applicable Requirements.
Landlord shall use its best efforts not to interfere with the conduct of
Tenant’s business during any such removal or abatement process. If Tenant
determines, in its sole judgment, that Landlord is unable or unwilling to take
such steps to

20



--------------------------------------------------------------------------------



 



remove or abate the Hazardous Substances condition, and that said condition has
or will have a negative impact upon the conduct of Tenant’s business or the
safety and health of its employees or customers, then Tenant may, after giving
Landlord at least thirty (30) days’ advance notice, and Landlord has failed
within such thirty (30) days period to remove or abate the Hazardous Substances
condition, elect to (i) terminate this Lease without further liability to
Tenant; or (ii) expend such sums as Tenant reasonably determines are necessary
to remove or abate the condition and to offset said amounts against the next
Rent and other charges due under this Lease. Notwithstanding the foregoing, if
Landlord is able to demonstrate to Tenant’s sole satisfaction that Landlord is
able to remove or abate the Hazardous Substances condition within a reasonable
period of time and Landlord is diligently pursuing such removal or abatement,
Tenant shall have no right to terminate the Lease, but Tenant’s Rent and other
charges payable hereunder shall be equitably reduced to take into account the
economic loss to Tenant during the period in which the Hazardous Substances
condition is being removed or abated unless the subject Hazardous Substances
were introduced by Tenant or parties claiming under Tenant. Nothing herein shall
be deemed to limit any other rights or remedies to which Tenant may be entitled
by reason of the existence of Hazardous Substances. If Tenant terminates this
Lease, then this Lease shall be of no further force or effect and neither party
hereto shall have any further rights, duties or liabilities hereunder other than
those rights, duties and liabilities which have arisen or accrued hereunder
prior to the effective date of such termination.
     18.3 Landlord’s Indemnity. Landlord further covenants and agrees to
indemnify, defend, protect and hold Tenant harmless against and from any and all
damages, losses, liabilities, obligations, penalties, claims, litigation,
demands, defenses, judgments, suits, proceedings, costs, disbursements or
expenses of any kind or of any nature whatsoever (including, without limitation,
attorneys’ and experts’ fees and disbursements) which may at any time be imposed
upon, incurred by or asserted or awarded against Tenant and arising from or out
of any Hazardous Substances on, in, under or affecting all or any portion of the
Premises (other than any Hazardous Substances introduced by Tenant or parties
claiming under Tenant) including, without limitation, (i) the costs of removal
of any and all Hazardous Substances from all or any portion of the Premises;
(ii) additional costs required to take necessary precautions to protect against
the release of Hazardous Substances on, in, under or affecting the Premises into
the air, any body of water, any other public domain or any surrounding areas;
and (iii) compliance, in connection with all or any portion of the Premises,
with all applicable Requirements, and (iv) any additional construction costs
incurred by Tenant on account of such Hazardous Substances.
     18.4 Tenant’s Indemnity. Tenant shall handle, store, dispose, transport and
maintain any Hazardous Substances that it introduces in the Premises after the
Effective Date in compliance with all applicable Requirements. Tenant further
covenants and agrees to indemnify, defend, protect and hold Landlord harmless
against and from any and all damages, losses, liabilities, obligations,
penalties, claims, litigation, demands, defenses, judgments, suits, proceedings,
costs, disbursements or expenses of any kind or of any nature whatsoever
(including, without limitation, attorneys’ and experts’ fees and disbursements)
which may at any time be imposed upon, incurred by or asserted or awarded
against Landlord and arising from or out of any Hazardous Substances on, in,
under or affecting all or any portion of the Premises introduced by Tenant or
parties claiming under Tenant after the Effective Date, including, without
limitation, (i) the costs of removal of any and all Hazardous Substances from
all or any

21



--------------------------------------------------------------------------------



 



portion of the Premises; (ii) additional costs required to take necessary
precautions to protect against the release of Hazardous Substances on, in, under
or affecting the Premises into the air, any body of water, any other public
domain or any surrounding areas; and (iii) compliance, in connection with all or
any portion of the Premises, with all applicable Requirements.
     18.5 Survival. The provisions of this Article XVIII shall survive the
expiration or earlier termination of this Lease.
ARTICLE XIX
LANDLORD’S REPRESENTATIONS AND WARRANTIES
     19.1 Landlord’s Representations and Warranties. Landlord represents and
warrants to Tenant as follows:
          (a) The person signing this Lease has the full power and authority to
execute this Lease on behalf of Landlord, lease the Premises in accordance
herewith and to otherwise perform the obligations of Landlord hereunder, without
the necessity of obtaining consent from any third party, including, without
limitation, any partner or lender. Landlord (i) has complete and full authority
to execute this Lease and to lease to Tenant good and marketable leasehold title
to the Premises, which is free and clear of all liens, encumbrances and other
exceptions to title except for the Permitted Title Exceptions; (ii) will execute
and deliver such other documents, instruments, agreements, including, but not
limited to, deeds, affidavits and certificates necessary to effectuate the
transaction contemplated herein; and (iii) will take all such additional action
necessary or appropriate to effect and facilitate the consummation of the lease
transaction contemplated herein.
          (b) To the best of Landlord’s knowledge, there is no action,
litigation, suit, proceeding or investigation pending or threatened by any
organization, person, individual or governmental agency, including, without
limitation, governmental actions under condemnation authority or proceedings
similar thereto, that affects the Premises (or any portion thereof) or Landlord
that would become a cloud on the title to the Premises or any portion thereof or
that questions the validity or enforceability of the transaction contemplated by
this Lease or any action taken pursuant hereto in any court or before or by any
federal, district, county, or municipal department, commission, board, bureau,
agency or other governmental instrumentality.
          (c) Landlord has not received notice of any violations of any
Requirements with respect to the Premises, the occupancy thereof or construction
thereon.
          (d) Landlord is not a “foreign person” as that term is defined in the
Internal Revenue Code Section 1445(f)(3), nor is the lease of the Premises
subject to any withholding requirements imposed by the Internal Revenue Code,
including, but not limited to, Section 1445 thereof. LANDLORD IS ENGAGED IN A
TRADE OR BUSINESS IN PUERTO RICO AND, THEREFORE, THE RENT AND OTHER SUMS PAYABLE
BY TENANT TO LANDLORD UNDER THIS LEASE ARE NOT SUBJECT TO THE PUERTO RICO INCOME
TAX WITHHOLDING REQUIREMENTS PRESCRIBED BY SECTION 1150 OF THE PUERTO RICO
INTERNAL REVENUE CODE OF PUERTO RICO, AS AMENDED.

22



--------------------------------------------------------------------------------



 



          (e) Landlord owns fee simple (pleno dominio) title to the Premises.
          (f) The execution, delivery and performance of this Lease by Landlord
does not conflict or will conflict with or results or will result in a breach of
or constitute or will constitute a default under any law or any order, writ,
injunction or decree of any court or governmental authority, or any agreement or
instrument to which Landlord is a party or to which it or any of its assets are
bound.
          (g) The Premises are and will be free and clear of any leases,
tenancies or claims of parties in possession, except for this Lease.
ARTICLE XX
RIGHT OF FIRST REFUSAL
     20.1 Right of First Refusal. If Landlord or one or more members of the
Control Group (Landlord or such member, as applicable, the “Transferor”) receive
and determine to accept during the Term a bona fide offer from a third party to
(i) in the case of the Landlord, purchase all or part of the Premises, the Land,
the Buildings and any improvements thereon, or (ii) in the case of such members
of the Control Group, purchase all or part of the outstanding direct or indirect
ownership interest in the Landlord resulting in a Change of Control (such
Premises or ownership interest, as applicable, the “Offered Asset”), prior to
accepting such bona fide offer, Transferor shall provide Tenant (and, in the
case of any member of the Control Group, Landlord shall cause such member to
provide Tenant) with a first refusal right to purchase the Offered Asset for
cash (the “First Refusal Right”) on and subject to the following terms and
conditions:
          (a) Transferor shall give written notice (the “Sale Notice”) to Tenant
setting forth the proposed purchase price (the “First Refusal Purchase Price”)
and the Basic Sale Terms for the Offered Asset set forth in the bona fide offer.
          (b) Tenant shall have thirty (30) days (the “Election Period”) after
the delivery by Transferor to Tenant of the Sale Notice to elect to exercise the
First Refusal Right with respect to the Offered Asset (such election to be made,
if at all, by giving written notice of Tenant’s election to exercise the First
Refusal Right (the “Exercise Notice”) to Transferor within the Election Period).
          (c) If Tenant fails to exercise the First Refusal Right, within the
Election Period, then, Tenant shall have no further right to purchase the
Offered Asset, except as may be expressly provided for below in this clause (c),
and Transferor shall have the right to enter into an agreement to sell, and to
sell, the Offered Asset to a third party at any time or times during a two
hundred and forty (240)-day period (the “Initial Period”) that commences on the
earlier of (x) the first day after the Election Period expires and (y) the date
on which Tenant notifies Transferor that Tenant will not be exercising the First
Refusal Right, for an aggregate consideration which is not less than
ninety-eight percent (98%) of the First Refusal Purchase Price (excluding any
customary pro-rations to such consideration determined and effectuated as of the
date of the closing of the sale of the Offered Asset, transfer taxes and other
closing costs or any brokerage commissions that would actually be payable to any
third-party broker), and on

23



--------------------------------------------------------------------------------



 



Basic Sale Terms which when considered as a whole, are at least as favorable to
Tenant as the Basic Sale Terms contained in the Sale Notice. If such an
agreement for a sale of the Offered Asset to a third party in accordance with
the preceding sentence is not entered into within the Initial Period, then the
First Refusal Right will apply to any sale of all or part of the Offered Asset
occurring subsequent to the Initial Period. Furthermore, if an agreement is
executed during the Initial Period but the closing under such agreement does not
occur within two hundred and forty (240) days after the end of the Initial
Period, the First Refusal Right will apply to any sale of the Offered Asset
occurring after such two hundred and forty (240)-day period.
          (d) If Tenant exercises the First Refusal Right within the Election
Period, then such exercise shall be deemed to create a contract between Tenant,
on one hand, and Transferor, on the other hand, pursuant to which Tenant agrees
to acquire and Transferor agrees to sell the Offered Asset for the First Refusal
Purchase Price and on the Basic Sale Terms, except that the closing date for
such sale shall be the later of (x) the closing date set forth in the Sale
Notice, and (y) the date which is sixty (60) days after the making of such
election (which date may be extended by an additional period of time not to
exceed thirty (30) days if necessary to consummate financing for the purchase),
and on the closing date, Transferor shall execute such public deeds and
instruments of transfer as are customarily executed and reasonably requested to
evidence and consummate the transfer of the Offered Asset to Tenant.
          (e) Each party shall bear its own legal fees and expenses and
Transferor and Tenant (in the case of a sale pursuant to clause (d) above) shall
each indemnify the other against claims for brokers’ fees and commissions.
Unless otherwise provided in the Sale Notice, in the case of a sale of all or
part of the Premises to Tenant under this Article XX, Landlord shall select the
notary public and shall pay the cost of all notarial tariffs and internal
revenue, notarial and legal assistance stamps required for the original of the
deed transferring title of the Offered Premises to Tenant, and Tenant shall pay
for the cost of all internal revenue, notarial and legal assistance stamps
required for the first certified copy of such deed and all stamps and vouchers
and all other costs relating to the recordation of such certified copy in the
Registry of Property.
          (f) As used herein, “Basic Sale Terms” means sale commissions, the
amount of cash payable by the purchaser at the closing, and any other material
economic, price-related terms of the proposed sale; “Change of Control” means
that the members of the Control Group cease, in the aggregate, to (i) own less
than 51% of the direct or indirect ownership interest in the Landlord, or
(ii) have the sole and absolute right and power to direct or cause the direction
of the management and policies of the Landlord, whether by contract or
otherwise; and “Control Group” means, collectively, Jacobo Ortiz Murias, Basilio
Dávila, Mario Oronoz and Matías Fernández Guillermety, and their respective
legal heirs.
ARTICLE XXI
MISCELLANEOUS
     21.1 Holding Over. In the event of Tenant’s continued occupancy of the
Premises after the expiration of the Term, or any earlier termination provided
or permitted by this Lease, such tenancy shall be from month-to-month. All
covenants, provisions, obligations and conditions of this Lease shall remain in
full force and effect during such month-to-month

24



--------------------------------------------------------------------------------



 



tenancy, provided, however, that Rent shall be equal to (i) for the first three
(3) calendar months immediately after such expiration or termination, one
hundred and ten percent (110%) of the Rent payable by Tenant on the last month
immediately preceding such expiration or termination, and (ii) thereafter, one
hundred and thirty percent (130%) of the Rent payable by Tenant on the last
month immediately preceding such expiration or termination.
     21.2 Non-Waiver of Default. No acquiescence by either party to any default
by the other party hereunder shall operate as a waiver of its rights with
respect to any other breach or default, whether of the same or any other
covenant or condition, nor shall the acceptance of rent by Landlord at any time
constitute a waiver of any rights of Landlord.
     21.3 Recordation. Landlord covenants and agrees that, on the Effective
Date, it will cooperate with Tenant and execute a public deed and any other
document as may be necessary or required to raise this Lease to the status of a
recordable public instrument. In connection with the recordation of this Lease
in the Registry of Property of Puerto Rico, Second Section of San Juan, Tenant
shall bear the cost of the notarial and internal revenue stamps on the original
and first certified copy of the corresponding deed, the recordation fee payable
in connection therewith and the notarial tariff relating to such deed.
     21.4 Notices. All notices shall be in writing and shall be sent by either
personal delivery, a reputable overnight courier which keeps receipts of
delivery (such as UPS or Federal Express), through the facilities of the United
States Post Office, postage prepaid, certified or registered mail, return
receipt requested, or by facsimile transmission. Unless expressly provided to
the contrary elsewhere in this Lease, any such notice shall be effective upon
delivery, if delivered by personal delivery or overnight courier, and on the
date of the postmark, if sent by U.S. mail in accordance with the above, and on
the date of the confirmation of transmission by the transmitting facsimile
machine, if given by facsimile transmission, provided that a copy of such notice
is given in any other manner permitted hereunder within three (3) days after the
date of such facsimile transmission. Notices to the respective parties shall be
sent to the following addresses unless written notice of a change of address has
been previously given pursuant hereto:

     
To Landlord:
  308 Colgate Palmolive
Metro Office Park
Guaynabo, Puerto Rico 00968
Attn: Jacobo Ortiz Murias
Facsimile: (787) 782-9110
 
   
To Tenant:
  Banco Santander Puerto Rico
207 Ponce de León Avenue
San Juan, Puerto Rico 00917
Attention: General Counsel
Facsimile: (787) 777-4557

25



--------------------------------------------------------------------------------



 



     
 
   
With a copy to:
  Pietrantoni Méndez & Alvarez, LLP
Popular Center, 19th Floor
209 Muñoz Rivera Avenue
San Juan, Puerto Rico 00918
Attention: Javier D. Ferrer, Esq.
Facsimile: (787) 274-1470

     21.5 Successors and Assigns. All covenants, promises, conditions,
representations, and agreements herein contained shall be binding upon, apply
and inure to the parties hereto and their respective heirs, executors,
administrators, successors, and permitted assigns.
     21.6 Time is of the Essence. Time is of the essence as to the performance
of all of the covenants, conditions, and agreements of this Lease.
     21.7 Partial Invalidity. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be held invalid, then
the remainder of this Lease or the application of such provision to persons or
circumstances other than those as to which it is held invalid shall not be
affected thereby, and each provision of this Lease shall be valid and enforced
to the fullest extent permitted by law.
     21.8 Interpretation. In interpreting this Lease in its entirety, the
printed provisions of this Lease and any additions written or typed thereon
shall be given equal weight, and there shall be no inference, by operation of
law or otherwise, that any provision of this Lease shall be construed against
either party hereto. Landlord and Tenant acknowledge that they and their counsel
have reviewed and revised this Lease and that any otherwise applicable rule of
construction or any other presumption to the effect that any ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any exhibits or amendments hereto.
     21.9 Headings, Captions and References. The headings and section captions
contained in this Lease are for convenience only and do not in any way limit or
amplify any term or provision hereof. The use of the terms “hereof,” “hereunder”
and “herein” shall refer to this Lease as a whole, inclusive of the Exhibits,
except when noted otherwise. The use of the masculine or neuter genders herein
shall include the masculine, feminine and neuter genders and the singular form
shall include the plural when the context so requires.
     21.10 Brokerage Commissions. Each party represents and warrants to the
other that no real estate broker or agent has been involved in the procurement
of this Lease other than CB Richard Ellis and Ríos Commercial Properties. Any
brokerage or other compensation to CB Richard Ellis and Ríos Commercial
Properties related to this Lease shall be paid by Tenant. Each of Tenant and
Landlord represent and warrant that it has not retained any other broker, nor
otherwise created any claim for any brokerage or other compensation. Each party
shall covenant and agree to indemnify, defend, protect and hold the other party
harmless against and from any and all damages, losses, liabilities, obligations,
penalties, claims, litigation, demands, defenses, judgments, suits, proceedings,
costs, disbursements or expenses of any kind or of any nature whatsoever
(including, without limitation, attorneys’ and experts’ fees and disbursements)
which

26



--------------------------------------------------------------------------------



 



may at any time be imposed upon, incurred by or asserted or awarded against the
other party by reason of any breach of the foregoing warranties.
     21.11 Governing Law. This Lease shall be construed under the laws of the
Commonwealth of Puerto Rico.
     21.12 Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed, either by the parties hereto or by any third party, to
create the relationship of principal and agent or create any partnership, joint
venture or other association between Landlord and Tenant.
     21.13 Force Majeure. In the event that either party shall be delayed or
hindered in, or prevented from, the performance of any work, service, or other
act required under this Lease to be performed by the party and such delay or
hindrance is due to strikes, lockouts, acts of God, governmental restrictions,
enemy act, civil commotion, fire or other casualty, or other causes of a like
nature beyond the control of the party so delayed or hindered, then performance
of such work, service, or other act shall be excused for the period of such
delay and the period for the performance of such work, service, or other act
shall be extended for a period equivalent to the period of such delay. In no
event shall a lack of financing be deemed an unavoidable delay hereunder.
     21.14 Estoppel Certificates. Within twenty (20) days after the request by
Tenant, Landlord agrees to deliver to Tenant and to any potential mortgagee,
assignee or purchaser of Tenant’s interest in the Premises an estoppel
certificate, in form and substance reasonably satisfactory to both parties,
certifying that this Lease is unmodified and in full force and effect (or, if
there have been modifications, whether same is in full force and effect as
modified, and stating the modifications); that, to Landlord’s reasonable
knowledge and belief, there are no defenses or offsets thereto (or stating those
claimed by Landlord); that there are no defaults by Landlord or, to the
reasonable knowledge and belief of Landlord, on the part of Tenant (or, if such
defaults exist, stating their nature). Within twenty (20) days after the request
by Landlord, Tenant agrees to deliver to Landlord any potential mortgagee or
purchaser of or from Landlord an estoppel certificate in the form attached
hereto as Exhibit “C” (as modified to be factually correct). No estoppel
certificate provided pursuant to this provision shall amend or modify this
Lease. Tenant shall provide such estoppel certificates at no cost to Landlord
except that a charge of five hundred dollars ($500) shall be due and payable as
to the second requested estoppel certificate in any twelve (12) month period and
all additional requested estoppel certificates in such twelve (12) month period
and as to any requested estoppel certificate which requests confirmation of
information not referenced above in this section (Tenant expressly reserving the
right to require the use of an estoppel certificate in the form attached hereto
as Exhibit “C”).
     21.15 Exculpation. Landlord hereby unconditionally and irrevocably releases
and discharges Tenant’s parent, subsidiaries and affiliated entities and the
directors, officers, agents and employees of such persons and of Tenant, from
any and all liability whatsoever which may now or hereafter accrue in favor of
Landlord in connection with or arising under this Lease. Landlord agrees to look
solely to Tenant and its assets for the satisfaction of any liability or
obligation arising under this Lease or for the performance of any of the
covenants, warranties or other agreements contained herein. Tenant shall look
solely to the estate and property of

27



--------------------------------------------------------------------------------



 



Landlord in and to the Premises in the event of any claim against Landlord
arising out of or in connection with this Lease.
     21.16 Grant of Easements. Tenant is hereby authorized, in connection with
the construction of the Annex Improvements, to grant easements across, under and
over the Premises, for the installation, construction, maintenance, repair and
replacement of sewer and other utility lines, for rights of way and for other
means of ingress and egress, provided that such easements does not materially
impair the use or value of the Premises, and Landlord covenants that it will,
upon request of any party to whom any such easement is granted, join in the
execution of such easements.
     21.17 Waiver of Landlord’s Lien. Landlord hereby waives in favor of Tenant
its landlord lien for rent against any and all of the property of Tenant, its
parent, subsidiaries or affiliates to the extent provided in the applicable
laws, regulations or ordinances where the Premises are located.
     21.18 Time Periods. If the time period by which any right, option or
election provided under this Lease must be exercised, or by which any act
required hereunder must be performed, expires on a Saturday, Sunday or legal or
bank holiday, then such time period shall be automatically extended through the
close of business on the next regularly scheduled business day.
     21.19 Costs and Attorneys’ Fees. If either party brings or commences any
legal action or proceeding to enforce any of the terms of this Lease (or for
damages by reason of an alleged breach of this Lease), each party shall bear its
own attorneys’ fees and costs.
     21.20 Counterparts. This Lease may be executed in several counterparts,
each of which may be deemed an original, and all of such counterparts together
shall constitute one and the same instrument.
     21.21 Entire Agreement. This Lease (including the Exhibits attached hereto)
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous representations,
statements, understandings, negotiations and agreements, oral or written,
between the parties, if any, with respect thereto.
     21.22 Landlord’s Access. Tenant shall permit Landlord to enter upon the
Premises during customary business hours of Tenant upon reasonable notice given
at least three (3) business days in advance, to make any necessary inspections
of the Premises; provided, however, that Landlord may only make one
(1) inspection (each inspection to extend for no more than three (3) days)
during a period of three (3) consecutive calendar months. Notwithstanding the
foregoing, Landlord may not at any time during the Term post “For Rent,” “For
Sale” or similar signs in, on or about the Premises. In the event of any entry
pursuant to this Section 22.22, Landlord shall not interfere with the conduct of
Tenant’s business.
     21.23 Exhibits. Each exhibit attached to and referred to in this Agreement
is hereby incorporated by reference as though set forth in full where referred
to (by letter or description) herein. The exhibits consist of:

28



--------------------------------------------------------------------------------



 



     
Exhibit “A”
  Legal Description of the Land
Exhibit “B”
  Permitted Exceptions
Exhibit “C”
  Form of Estoppel Certificate

            [Signature Page Follows]
                     

29



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, Landlord and Tenant have caused their duly authorized
representatives to execute and deliver this Lease under seal as of the Effective
Date.

            LANDLORD:

CORPORACIÓN HATO REY UNO,
a Puerto Rico corporation
      By:           Name:   Jacobo Ortiz Murias        Title:   President      
            Date of execution: December 20, 2007    

            TENANT:

BANCO SANTANDER PUERTO RICO,
a Puerto Rico banking corporation
      By:           Name:   Carlos Manuel García Rodríguez        Title:  
Senior Executive Vice President     

                  By:           Name:   Rafael Samuel Bonilla Rodríguez       
Title:   Senior Vice President                  Date of execution: December 20,
2007   

30



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
Legal Description of the Land
“URBANA: Propiedad en el Barrio Martín Peña del término municipal de San Juan,
Puerto Rico, que tiene una cabida superficial de CUATRO MIL CUATROCIENTOS
CUARENTA Y UNO PUNTO SIETE MIL QUINIENTOS CUARENTA Y TRES (4,441.7543) METROS
CUADRADOS, equivalentes a UNO PUNTO TRECE (1.13) CUERDAS, en lindes por el
NORTE, con la Avenida Quisqueya (Carretera Estatal Número Cuarenta (40)); por el
SUR, con terrenos de Santesson Management Trust; por el ESTE, con la Avenida
Ponce de León (Carretera Estatal Número Veinticinco (25)); y por el OESTE, con
la calle Haití.”
     The Land was formed by the grouping of the following parcels of land:
(i) property number 33,783, recorded in the Registry of Property of Puerto Rico,
Second Section of San Juan (the “Registry”) at page (folio) 82 of volume (tomo)
1,181 of Río Piedras Norte; (ii) property number 4,489, recorded in the Registry
at overleaf of page (folio) 173 of volume (tomo) 982 of Río Piedras Norte;
(iii) property number 2,859, recorded in the Registry at page (folio) 180 of
volume (tomo) 231 of Río Piedras Norte; and (iv) property number 2,863, recorded
in the Registry at overleaf of page (folio) 184 of volume (tomo) 1,007 of Río
Piedras Norte. Said grouping was effected pursuant to Deed Number 24, executed
in San Juan, Puerto Rico on the date hereof before Notary Public Antonio R.
Molina Machargo.

Exh. A-1



--------------------------------------------------------------------------------



 



EXHIBIT “B”
Permitted Exceptions
     The liens and encumbrances of record with respect to the Land in the
Registry of Property of Puerto Rico, Second Section of San Juan.

Exh. B-1



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Form of Estoppel Certificate
TO:

RE:   Lease Agreement dated December 20, 2007 (“Lease”), by and between
CORPORACIÓN HATO REY UNO, a Puerto Rico corporation (“Landlord”), and BANCO
SANTANDER PUERTO RICO, a Puerto Rico banking corporation (“Tenant”), for the
premises located at                                           as more fully
described in the Lease (the “Premises”).

     The undersigned, as Tenant under the above referenced Lease, hereby
certifies to the best of its actual knowledge, as of the date hereof, the
following:
     1. The undersigned has entered into occupancy of the Premises described in
the Lease;
     2. The Lease is in full force and effect and has not been assigned,
modified, supplemented or amended in any way, except as follows:
                                                            .
     3. The Lease commenced on                                         ;
     4. The expiration date of the Lease is
                                        , however, Tenant has additional options
to extend the term of the Lease as provided therein;
     5. Current annual Rent is $                    ; or, $                    
per month;
     6. All conditions of the Lease to be performed by Landlord and necessary to
the enforceability of the Lease have been satisfied;
     7. There are no defaults by either Landlord or Tenant thereunder;
     8. No rents have been paid in advance of one (1) month; and
     9. There are no existing defenses or offsets which the undersigned has
against the Landlord.

Exh. C-1



--------------------------------------------------------------------------------



 



     This Estoppel Certificate is given solely for the information of the party
to whom it is addressed and may not be relied upon by any other person or
entity. This Estoppel Certificate shall not result in any modification of or
amendment to the Lease.

            BANCO SANTANDER PUERTO RICO,
a Puerto Rico banking corporation               By:           Name:          
Title:                     Dated of execution:        

Exh. C-2



--------------------------------------------------------------------------------



 



Sale-Purchase Agreement
(Arterial Hostos Office Building)
Between
BANCO SANTANDER PUERTO RICO, as Seller
And
CORPORACIÓN HATO REY DOS, as Purchaser
Dated as of December 20, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
1.
  SALE OF PREMISES     1  
2.
  PURCHASE PRICE     2  
3.
  APPORTIONMENTS     3  
4.
  CLOSING DATE     3  
5.
  PERMITTED ENCUMBRANCES     3  
6.
  [INTENTIONALLY DELETED]     4  
7.
  REPRESENTATIONS AND WARRANTIES     4  
8.
  TRANSFER TAXES AND CLOSING COSTS     6  
9.
  CONDITIONS PRECEDENT TO CLOSING     6  
10.
  DOCUMENTS TO BE DELIVERED BY SELLER AT CLOSING     8  
11.
  DOCUMENTS TO BE DELIVERED BY PURCHASER AT CLOSING     9  
12.
  OPERATION OF THE PREMISES PRIOR TO THE CLOSING DATE     9  
13.
  POST-CLOSING COVENANTS     10  
14.
  AS-IS     12  
15.
  BROKER     14  
16.
  CASUALTY; CONDEMNATION     14  
17.
  REMEDIES     15  
18.
  PURCHASERS ACCESS TO THE PREMISES     16  
19.
  PURCHASER’S INDEMNITY     17  
20.
  DOWNPAYMENT     17  
21.
  ASSIGNMENT     17  
22.
  ACCESS TO RECORDS     18  
23.
  NOTICES     18  
24.
  PROPERTY INFORMATION AND CONFIDENTIALITY     19  
25.
  MISCELLANEOUS     20  

LIST OF SCHEDULES
Schedule 1 — Description of the Land
Schedule 2 — Fixtures
Schedule 3 — Excluded Personal Property
Schedule 4 — Permitted Encumbrances
Schedule 5 — Leases
LIST OF EXHIBITS
Exhibit A — Deed of Sale
Exhibit B — Assignment and Assumption of Licenses
Exhibit C — Bill of Sale
Exhibit D — Deed of Lease
Exhibit E — Assumption of Purchaser=s Confidentiality Agreement by Purchaser=s
Representative

i



--------------------------------------------------------------------------------



 



TABLE OF DEFINED TERMS
     The following capitalized terms are defined in the respective Section of
the Agreement identified below:
     “Agreement” — as such term is defined in the opening paragraph hereof.
     “Basic Sale Terms” — as such term is defined in Section 13(a)(ii) hereof.
     “Bill of Sale” — as such term is defined in Section 10(c) hereof.
     “Broker” — as such term is defined in Section 15 hereof.
     “Buildings” — as such term is defined in Section 1(a) hereof.
     “Change of Control” — as such term is defined in Section 13(a) hereof.
     “Closing” — as such term is defined in Section 4 hereof.
     “Closing Date” — as such term is defined in Section 4 hereof.
     “Control Group” — as such term is defined in Section 13(a) hereof.
     “Deed of Lease” — as such term is defined in Section 10(d) hereof.
     “Deed of Sale” — as such term is defined in Section 10(a) hereof.
     “Downpayment” — as such term is defined in Section 2(a) hereof.
     “Election Notice” — as such term is defined in Section 13(a)(ii) hereof.
     “Election Period” — as such term is defined in Section 13(a)(ii) hereof.
     “First Refusal Purchase Price” — as such term is defined in
Section 13(a)(i) hereof.
     “First Refusal Right” — as such term is defined in Section 13(a) hereof.
     “Initial Period” — as such term is defined in Section 13(a)(iii) hereof.
     “Investigations” — as such term is defined in Section 18 hereof.
     “Land” — as such term is defined in Section 1(a) hereof.
     “Laws” — as such term is defined in Section 7(a)(i)(3) hereof.
     “License Assignment” — as such term is defined in Section 10(b) hereof.

i



--------------------------------------------------------------------------------



 



     “Licenses” — as such term is defined in Section 10(b) hereof.
     “Notice of Objection” — as such term is defined in Section 20(b)(i) hereof.
     “Offer Expiration Date” — as such term is defined in Section 20(a)(i)
hereof.
     “Offered Assets” — as such term is defined in Section 13(b) hereof.
     “Permitted Encumbrances” — as such term is defined in Section 5 hereof.
     “Personal Property” — as such term is defined in Section 1(a) hereof.
     “Premises” — as such term is defined in Section 1(a) hereof.
     “Property Information” — as such term is defined in Section 24(e) hereof.
     “Purchase Price” — as such term is defined in Section 2(a) hereof.
     “Purchaser” — as such term is defined in the opening paragraph hereof.
     “Purchaser’s Documents” — as such term is defined in Section 7(b)(i)(2)
hereof.
     “Purchaser’s Representatives” — as such term is defined in Section 24(e)
hereof.
     “Sale Notice” — as such term is defined in Section 13(a)(i) hereof.
     “Seller” — as such term is defined in the opening paragraph hereof.
     “Seller’s Affiliates” — as such term is defined in Section 25(e) hereof.
     “Seller’s Documents” — as such term is defined in Section 7(a)(i)(2)
hereof.
     “Transferor” — as such term is defined in Section 13(a) hereof.

ii



--------------------------------------------------------------------------------



 



SALE -PURCHASE AGREEMENT
(Arterial Hostos Office Building)
     SALE-PURCHASE AGREEMENT (this “Agreement”), dated as of the 20th day of
December, 2007, by and between BANCO SANTANDER PUERTO RICO, a banking
corporation organized under the laws of the Commonwealth of Puerto Rico
(“Seller”), and CORPORACIÓN HATO REY DOS, a corporation organized under the laws
of the Commonwealth of Puerto Rico (“Purchaser”).
WITNESSETH
     WHEREAS, Seller is the owner of the Premises more particularly described
below and has expressed its intent to sell the Premises to Purchaser and
Purchaser has expressed its intent to purchase the Premises from Seller;
     WHEREAS, Purchaser agrees to purchase the Premises in its “AS-IS-WHERE-IS”
condition and further acknowledges that, except as set forth herein, Seller has
made no representations or warranties to Purchaser regarding the Premises or the
operation thereof; and
     WHEREAS, Seller and Purchaser now desire to enter into an agreement
whereby, subject to the terms and conditions contained herein, Seller shall sell
the Premises to Purchaser and Purchaser shall purchase the Premises from Seller.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:
1. SALE OF PREMISES.
     (a) Seller agrees to sell and convey to Purchaser, and Purchaser agrees to
purchase from Seller, at the price and upon the terms and conditions set forth
in this Agreement, that certain parcel of land located in the Hato Rey Norte
Ward of the Municipality of San Juan, Puerto Rico, as more particularly
described in Schedule “1” annexed hereto and made a part hereof (the “Land”),
together with (i) the building and other improvements situated on the Land
(collectively, the “Buildings”), (ii) all easements, rights of way,
reservations, privileges, appurtenances, and other estates and rights of Seller
pertaining to the Land and the Buildings, and (iii) all right, title and
interest of Seller in and to all fixtures attached or appurtenant to the Land or
the Buildings (collectively, the “Personal Property”), more particularly
described in Schedule “2” annexed hereto and made a part hereof (the Land,
together with all of the foregoing items listed in clauses (i)-(iii) above being
hereinafter sometimes collectively referred to as the “Premises”).
     (b) Specifically excluded from the Premises and this sale are all items of
personal property, equipment and furniture not described in Section 1(a) and the
items described in Schedule “3” annexed hereto and made a part hereof.

 



--------------------------------------------------------------------------------



 



     (c) Anything herein to the contrary notwithstanding, Seller shall not be
deemed to have incurred or assumed any obligation to Purchaser hereunder unless
and until Seller shall have executed and delivered this Agreement to Purchaser
on or prior to the Offer Expiration Date (as hereafter defined in
Section 20(a)(i)).
2. PURCHASE PRICE.
     (a) The purchase price to be paid by Purchaser to Seller for the Premises
(the “Purchase Price”) is TWENTY-FIVE MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS
($25,250,000.00) Dollars which shall not be subject to adjustment for any reason
(precio alzado). The Purchase Price shall be payable as follows:

  (i)   TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) (the “Downpayment”),
simultaneously with the execution and delivery of this Agreement, by a bank wire
transfer of immediately available funds to an account of Seller. The Downpayment
shall be held and disbursed by Seller in accordance with the terms of
Section 20. If the Closing shall occur, Seller shall be entitled to receive the
Downpayment; and     (ii)   TWENTY-FIVE MILLION DOLLARS ($25,000,000.00) at the
Closing by bank wire transfer of immediately available funds to Seller’s account
or to the account or accounts of such other party or parties as may be
designated by Seller on or before the Closing Date.

          The parties hereto acknowledge and agree that the value of the
Personal Property, if any, transferred hereunder is de minimus and no part of
the Purchase Price is allocable thereto. The parties hereto further acknowledge
and agree that the leases that have been executed by Seller prior to the Closing
Date for space in the Building are not being transferred by Seller to Purchaser
as part of this transaction. After the Closing said leases shall continue in
full force and effect with Seller becoming the sub-landlord and the existing
tenants becoming sub-tenants thereunder.
     (b) Purchaser acknowledges that Seller has no obligation to provide any
financing for the purchase of the Property by Purchaser.
     (c) Purchaser’s obligation to purchase the Property pursuant hereto is not
and shall not be:
          (i) contingent on Purchaser’s ability to obtain financing for any part
of the Purchase Price;
          (ii) subject to any regulatory approval or condition applicable to
Purchaser;
          (iii) contingent on the occurrence of events or conditions scheduled
or intended to occur following the Closing;

2



--------------------------------------------------------------------------------



 



          (iv) subject to any claim or condition for any allowance or deduction
based upon any grounds, including, without limitation, that the Property has a
particular surface area or will be fit for any particular purpose, use or
development; or
          (v) contingent on the results of Purchaser’s investigations,
examinations or inspections of the Property.
     (d) The Purchase Price shall be fully earned by the Seller on the Closing
Date.
3. APPORTIONMENTS.
     (a) The following shall be apportioned between Seller and Purchaser at the
Closing:

  (i)   Real property taxes, if any, on the basis of the actual number days in
the fiscal year during which the Closing Date occurs, and Seller shall be liable
for the period on and before the Closing Date, and Purchaser shall be liable for
the period after the Closing Date;     (ii)   Any prepaid items, including,
without limitation, fees for licenses which are transferred to Purchaser at the
Closing and annual permit and inspection fees; and     (iii)   Such other items
as are customarily apportioned between sellers and purchasers of real properties
of a type similar to the Premises and located in San Juan, Puerto Rico.

     (b) If any of the items subject to apportionment under the foregoing
provisions of this Section 3 cannot be apportioned at the Closing because of the
unavailability of the information necessary to compute such apportionment, or if
any errors or omissions in computing apportionments at the Closing are
discovered subsequent to the Closing, then such item shall be reapportioned and
such errors and omissions corrected as soon as practicable after the Closing
Date and the proper party reimbursed, which obligation shall survive the
Closing.
4. CLOSING DATE. The execution of the Deed and the consummation of the
transactions contemplated by this Agreement (the “Closing”) shall take place at
the offices of Seller’s counsel, Pietrantoni Méndez & Alvarez, LLP, in San Juan,
Puerto Rico, at 10:00 a.m. on December 20, 2007 (the “Closing Date”). Seller
will not grant Purchaser any extension of the Closing Date.
5. PERMITTED ENCUMBRANCES. Seller shall convey and Purchaser shall accept title
to the Premises subject to those matters set forth on Schedule “4” annexed
hereto and made a part hereof (collectively, the “Permitted Encumbrances”).

3



--------------------------------------------------------------------------------



 



6. [INTENTIONALLY DELETED].
7. REPRESENTATIONS AND WARRANTIES.
     (a) (i) Seller represents and warrants to Purchaser as follows:

  (1)   Seller is a duly formed and validly existing banking corporation under
the laws of the Commonwealth of Puerto Rico.     (2)   Seller has the full legal
right, power and authority to execute and deliver this Agreement and all
documents now or hereafter to be executed by Seller pursuant to this Agreement
(collectively, “Seller’s Documents”), to consummate the transaction contemplated
hereby, and to perform its obligations hereunder and under Seller’s Documents.  
  (3)   This Agreement and Seller’s Documents do not and will not contravene any
provision of the certificate of incorporation or the by-laws of Seller, any
judgment, order, decree, writ or injunction issued against Seller, or any
provision of any laws or governmental ordinances, rules, regulations, orders or
requirements (collectively, “Laws”) applicable to Seller. The consummation of
the transactions contemplated hereby will not result in a breach or constitute a
default or event of default by Seller under any agreement to which Seller or any
of its assets are subject or bound and will not result in a violation of any
Laws applicable to Seller.     (4)   To Seller’s knowledge, as of the date
hereof, there are no pending actions, suits, proceedings or investigations to
which Seller is a party before any court or other governmental authority which
may have an adverse impact on the Premises or the transaction contemplated
hereby.     (5)   To Seller’s knowledge, as of the date hereof, the Land and the
Building are in compliance with all Laws applicable to Seller, as in effect on
the date hereof, concerning pollution and protection of the environment,
including clean up of hazardous materials, except for such non compliance as
would not have a material adverse effect on the physical condition of the Land
and the Building taken as a whole.     (6)   Seller is the owner in fee simple
(“pleno dominio”) of the Land and the Building, subject to no liens,
encumbrances or rights of third parties, except for the Permitted Encumbrances.

4



--------------------------------------------------------------------------------



 



  (ii)   The representations and warranties of Seller set forth in
Section 7(a)(i) and elsewhere in this Agreement shall be true, accurate and
correct in all material respects upon the execution of this Agreement and shall
be deemed to be repeated on and as of the Closing Date (except as they relate
only to an earlier date). The representations and warranties (whether express or
implied) of Seller set forth in Section 7(a)(i) and elsewhere in this Agreement,
and/or the Seller’s Documents (including, without limitation, the Deed of Sale
and the Deed of Lease) shall expire on the Closing Date, and no action or claim
based thereon shall be commenced after the Closing Date, except that the
representations and warranties of Seller in Section 7(a)(i)(6) regarding title
to the Land and the Building shall survive the Closing Date and that the
representations and warranties of Seller in the Deed of Lease shall survive for
the terms specified therein.

     (b) (i) Purchaser represents and warrants to Seller as follows:

  (1)   Purchaser is a duly formed and validly existing corporation under the
laws of the Commonwealth of Puerto Rico and is qualified under the laws of the
Commonwealth of Puerto Rico to conduct business therein on the Closing Date.    
(2)   Purchaser has the full legal right, power, authority and financial ability
to execute and deliver this Agreement and all documents now or hereafter to be
executed by it pursuant to this Agreement (collectively, the “Purchaser’s
Documents”), to consummate the transactions contemplated hereby, and to perform
its obligations hereunder and under Purchaser’s Documents.     (3)   This
Agreement and Purchaser’s Documents do not and will not contravene any provision
of the organizational or governing documents of Purchaser, any judgment, order,
decree, writ or injunction issued against Purchaser, or any provision of any
Laws applicable to Purchaser. The consummation of the transactions contemplated
hereby will not result in a breach or constitute a default or event of default
by Purchaser under any agreement to which Purchaser or any of its assets are
subject or bound and will not result in a violation of any laws applicable to
Purchaser.     (4)   There are no pending actions, suits, proceedings or
investigations to which Purchaser is a party before any court or other
governmental authority which may have an adverse impact on the transactions
contemplated hereby.

  (ii)   The representations and warranties of Purchaser set forth in
Section 7(b)(i) and elsewhere in this Agreement shall be true, accurate and
correct in all

5



--------------------------------------------------------------------------------



 



      material respects upon the execution of this Agreement, shall be deemed to
be repeated on and as of the Closing Date (except as they relate only to an
earlier date) and shall expire on the Closing Date, except that the
representations and warranties of the Seller in the Deed of Lease shall survive
for the terms specified therein.

8. TRANSFER TAXES AND CLOSING COSTS.
     (a) With respect to the Deed of Sale, (i) Seller shall pay the cost of
internal revenue, notarial and legal assistance stamps required for the original
of the Deed of Sale; (ii) Purchaser shall pay the cost of internal revenue,
notarial and legal assistance stamps required for the first certified copy of
the Deed of Sale and all stamps and vouchers and other costs relating to the
recordation of such certified copy in the Registry of Property; and (iii) Seller
shall designate the notary public before whom the Deed of Sale shall be executed
and Seller shall pay the corresponding notarial tariff relating thereto.
     (b) With respect to each of the Deed of Lease, (i) Seller shall pay the
cost of internal revenue, notarial and legal assistance stamps required for the
original and first certified copy of the Deed of Lease and all stamps and
vouchers and other costs relating to the recordation of such certified copy in
the Registry of Property; and (ii) Seller shall designate the notary public
before whom the Deed of Lease shall be executed and shall pay the corresponding
notarial tariff relating thereto.
9. CONDITIONS PRECEDENT TO CLOSING.
     (a) Purchaser’s obligation under this Agreement to purchase the Premises on
the Closing Date is subject to the fulfillment of each of the following
conditions, subject, however, to the provisions of Section 9(c):

  (i)   The representations and warranties of Seller contained herein shall be
true, accurate and correct in all material respects as of the Closing Date
except to the extent they relate only to an earlier date;     (ii)   Seller
shall be ready, willing and able to deliver title to the Premises in accordance
with the terms and conditions of this Agreement; and     (iii)   Seller shall
have delivered all the documents and other items required pursuant to
Section 10, and shall have performed all other covenants, undertakings and
obligations, and complied with all conditions required by this Agreement to be
performed or complied with by the Seller at or prior to the Closing.

     (b) Seller’s obligation under this Agreement to sell the Premises to
Purchaser is subject to the fulfillment of each of the following conditions,
subject, however to the provisions of Section 9(c):

6



--------------------------------------------------------------------------------



 



  (i)   The representations and warranties of Purchaser contained herein shall
be true, accurate and correct in all material respects as of the Closing Date,
except to the extent that they relate to an earlier date;     (ii)   Purchaser
shall have delivered the funds required hereunder and all the documents to be
executed by Purchaser set forth in Section 11 and shall have performed all other
covenants, undertakings and obligations, and complied with all conditions
required by this Agreement to be performed or complied with by Purchaser at or
prior to the Closing;     (iii)   All consents and approvals of governmental
authorities and parties to agreements to which Purchaser is a party or by which
Purchaser’s assets are bound that are required with respect to the consummation
of the transactions contemplated by this Agreement shall have been obtained and
copies thereof shall have been delivered to Seller at or prior to the Closing;  
  (iv)   On or prior to the Closing Date, (A) Purchaser shall not have applied
for or consented to the appointment of a receiver, trustee or liquidator for
itself or any of its assets unless the same shall have been discharged prior to
the Closing Date, and no such receiver, liquidator or trustee shall have
otherwise been appointed, unless same shall have been discharged prior to the
Closing Date, (B) Purchaser shall not have admitted in writing an inability to
pay its debts as they mature, (C) Purchaser shall not have made a general
assignment for the benefit of creditors, (D) Purchaser shall not have been
adjudicated a bankrupt or insolvent, or had a petition for reorganization
granted with respect to Purchaser, (E) Purchaser shall not have filed a
voluntary petition seeking reorganization or an arrangement with creditors or
taken advantage of any bankruptcy, reorganization, insolvency, readjustment or
debt, dissolution or liquidation law or statute, or filed an answer admitting
the material allegations of a petition filed against it in any proceedings under
any such law, or had any petition filed against it in any proceeding under any
of the foregoing laws unless the same shall have been dismissed, canceled or
terminated prior to the Closing Date; and     (v)   Purchaser shall have
delivered the funds required under the Sale-Purchase Agreement also dated as of
December 20, 2007 between the Seller and the Purchaser regarding the sale of the
real properties recorded [at page 82 of volume 1181 of Río Piedras Norte,
property number 33,783] and all of the documents to be executed by the Purchaser
under said Sale-Purchase Agreement.

     (c) In the event that any condition contained in Section 9(a) or (b) is not
satisfied, the party entitled to the satisfaction of such condition as a
condition to its obligation to close title hereunder shall have as its sole
remedy hereunder the right to elect to (i) waive such unsatisfied

7



--------------------------------------------------------------------------------



 



condition whereupon title shall close as provided in this Agreement or
(ii) terminate this Agreement. In the event such party elects to terminate this
Agreement, this Agreement shall be terminated and neither party shall have any
further rights, obligations or liabilities hereunder, except for the Surviving
Obligations, and except that if Purchaser terminates this Agreement because of a
condition contained in Section 9(a) is not satisfied, then Purchaser shall be
entitled to a return of the Downpayment subject to Section 24(d) and provided
Purchaser is not otherwise in default hereunder. Nothing contained in this
Section 9(c) shall be construed so as to bestow any right of termination upon a
party for the failure of a condition to be satisfied unless such party is
expressly entitled to the satisfaction of such condition as provided in
Section 9(a) or (b).
10. DOCUMENTS TO BE DELIVERED BY SELLER AT CLOSING. At the Closing, Seller shall
execute, acknowledge and/or deliver, as applicable, the following to Purchaser:
     (a) A deed of purchase and sale in the form of Exhibit “A” annexed hereto
and made a part hereof (the “Deed of Sale”) conveying title to the Premises free
of all liens, encumbrances and rights of third parties except the Permitted
Encumbrances;
     (b) The Assignment and Assumption of Licenses in the form of Exhibit “B”
annexed hereto and made a part hereof (the “License Assignment”) assigning
without warranty or representation all of Seller’s right, title and interest, if
any, in and to all of the assignable licenses, permits, certificates, approvals,
authorizations and variances issued for or with respect to the Premises by any
governmental authority (collectively, the “Licenses”);
     (c) [A bill of sale in the form of Exhibit “C” annexed hereto and made a
part hereof (the “Bill of Sale”) conveying, transferring and selling to
Purchaser all right, title and interest of Seller in and to all Personal
Property;]
     (d) A lease agreement and a deed converting said lease agreement to a
public instrument, both documents in the form of Exhibit “D” annexed hereto and
made a part hereof (said lease agreement and the deed of conversion to public
deed, collectively, the “Deed of Lease”), whereby Purchaser, as landlord,
demises and leases to Seller, as tenant, the Premises;
     (e) To the extent in Seller’s possession and not already located at the
Premises, all Licenses;
     (f) To the extent in Seller’s possession, plans and specifications of the
Buildings;
     (g) (i) Copies of the resolutions of the board of directors of Seller
authorizing the execution, delivery and performance of this Agreement, the Deed
of Sale, the Deed of Lease and the consummation of the transactions contemplated
by this Agreement, certified as true and correct by the Secretary or Assistant
Secretary of Seller; and (ii) an incumbency certificate executed by the
Secretary or Assistant Secretary of Seller with respect to those officers of
Seller executing any documents or instruments in connection with the
transactions contemplated herein; and
     (h) All other documents Seller is required to deliver pursuant to the
provisions of this Agreement.

8



--------------------------------------------------------------------------------



 



11. DOCUMENTS TO BE DELIVERED BY PURCHASER AT CLOSING. At the Closing, Purchaser
shall execute, acknowledge and/or deliver, as applicable, the following to
Seller:
     (a) The cash portion of the Purchase Price payable at the Closing pursuant
to Section 2(a)(ii), subject to apportionments, credits and adjustments as
provided in this Agreement;
     (b) the Deed of Sale;
     (c) the License Assignment;
     (d) the Bill of Sale;
     (e) the Deed of Lease;
     (f) (i) copies of the organizational documents of Purchaser and of the
resolutions of the board of directors or other governing body Purchaser
authorizing the execution, delivery and performance of this Agreement, the Deed
of Sale, the Deed of Lease and the consummation of the transactions contemplated
by this Agreement certified as true and correct by the Secretary or Assistant
Secretary of Purchaser; and (ii) an incumbency certificate executed by the
Secretary or Assistant Secretary of Purchaser with respect to those officers of
Purchaser executing any documents or instruments in connection with the
transactions contemplated herein; and
     (g) All other documents Purchaser is required to deliver pursuant to the
provisions of this Agreement;
12. OPERATION OF THE PREMISES PRIOR TO THE CLOSING DATE. Between the date hereof
and the Closing Date, Seller shall have the right to continue to operate and
maintain the Premises. In connection therewith, with respect to the tax year in
which the Closing occurs, and all prior tax years, Seller is hereby authorized
to commence, continue and control the progress of, and to make all decisions
with respect to, any proceeding or proceedings, whether or not now pending, for
the reduction of the assessed valuation of the Premises, and, in its sole
discretion, to try or settle the same. All net tax refunds and credits
attributable to any tax year prior to the tax year in which the Closing occurs
shall belong to and be the property of Seller. All net tax refunds and credits
attributable to any tax year subsequent to the tax year in which the Closing
occurs shall belong to and be the property of Purchaser. All net tax refunds and
credits attributable to the tax year in which the Closing occurs shall be
divided between Seller and Purchaser in accordance with the apportionment of
taxes pursuant to the provisions of this Agreement, after deducting therefrom a
pro rata share of all expenses, including, without limitation, counsel fees and
disbursements and consultant’s fees, incurred in obtaining such refund, the
allocation of such expenses to be based upon the total refund obtained in such
proceeding and in any other proceeding simultaneously involved in the trial or
settlement. Purchaser agrees to cooperate with Seller in connection with the
prosecution of any such proceedings and to take all steps, whether before or
after the Closing Date, as may be necessary to carry out the intention of the
foregoing, including, without limitation, the delivery to Seller, upon demand,
of any relevant books and records, including receipted tax bills and canceled
checks used in payment of such taxes, the execution of any and all consents or
other documents, and

9



--------------------------------------------------------------------------------



 



the undertaking of any act necessary for the collection of such refund by
Seller. The provisions of this Section 12(b) shall survive the Closing.
13. POST-CLOSING COVENANTS.
     (a) Right of First Refusal. If Purchaser or one or more members of the
Control Group (Purchaser or such member, as applicable, the “Transferor”)
receive and determine to accept during the Term a bona fide offer from a third
party to (i) in the case of the Purchaser, purchase all or part of the Premises,
the Land, the Building and any improvements thereon, or (ii) in the case of such
members of the Control Group, purchase all or part of the outstanding direct or
indirect ownership interest in the Purchaser resulting in a Change of Control
(such Premises or ownership interest, as applicable, the “Offered Asset”), prior
to accepting such bona fide offer, Transferor shall provide Seller (and, in the
case of any member of the Control Group, Purchaser shall cause such member to
provide Seller) with a first refusal right to purchase the Offered Asset for
cash (the “First Refusal Right”) on and subject to the following terms and
conditions:

  (i)   Transferor shall give written notice (the “Sale Notice”) to Seller
setting forth the proposed purchase price (the “First Refusal Purchase Price”)
and the Basic Sale Terms for the Offered Asset set forth in the bona fide offer.
    (ii)   Seller shall have thirty (30) days (the “Election Period”) after the
delivery by Transferor to Seller of the Sale Notice to elect to exercise the
First Refusal Right with respect to the Offered Asset (such election to be made,
if at all, by giving written notice of Seller’s election to exercise the First
Refusal Right (the “Exercise Notice”) to Transferor within the Election Period).
    (iii)   If Seller fails to exercise the First Refusal Right, within the
Election Period, then, Seller shall have no further right to purchase the
Offered Asset, except as may be expressly provided for below in this clause
(iii), and Transferor shall have the right to enter into an agreement to sell,
and to sell, the Offered Asset to a third party at any time or times during a
two hundred and forty (240)-day period (the “Initial Period”) that commences on
the earlier of (x) the first day after the Election Period expires and (y) the
date on which Seller notifies Transferor that Seller will not be exercising the
First Refusal Right, for an aggregate consideration which is not less than 98%
of the First Refusal Purchase Price (excluding any customary pro-rations to such
consideration determined and effectuated as of the date of the closing of the
sale of the Offered Asset, transfer taxes and other closing costs or any
brokerage commissions that would actually be payable to any third-party broker),
and on Basic Sale Terms which when considered as a whole, are at least as
favorable to Seller as the Basic Sale Terms contained in the Sale Notice. If
such an agreement for a sale of the Offered Asset to a third party in accordance
with the preceding sentence is not entered into within the Initial Period, then
the First Refusal Right will apply to any sale of all or part of the Offered
Asset occurring subsequent to the Initial Period. Furthermore, if an agreement
is executed during the Initial Period but the closing under

10



--------------------------------------------------------------------------------



 



      such agreement does not occur within two hundred and forty (240) days
after the end of the Initial Period, the First Refusal Right will apply to any
sale of the Offered Asset occurring after such two hundred and forty (240)-day
period.

  (iv)   If Seller exercises the First Refusal Right within the Election Period,
then such exercise shall be deemed to create a contract between Seller, on one
hand, and Transferor, on the other hand, pursuant to which Seller agrees to
acquire and Transferor agrees to sell the Offered Asset for the First Refusal
Purchase Price and on the Basic Sale Terms, except that the closing date for
such sale shall be the later of (x) the closing date set forth in the Sale
Notice, and (y) the date which is sixty (60) days after the making of such
election (which date may be extended by an additional period of time not to
exceed thirty (30) days if necessary to consummate financing for the purchase),
and on the closing date, Transferor shall execute such public deeds and
instruments of transfer as are customarily executed and reasonably requested to
evidence and consummate the transfer of the Offered Assets to Seller.     (v)  
Each party shall bear its own legal fees and expenses and Transferor and Seller
(in the case of a sale pursuant to clause (d) above) shall each indemnify the
other against claims for brokers’ fees and commissions. Unless otherwise
provided in the Sale Notice, in the case of a sale of all or part of the
Premises to Seller under this Section 13(a), Purchaser shall select the notary
public and shall pay the cost of all notarial tariffs and internal revenue,
notarial and legal assistance stamps required for the original of the deed
transferring title of the Offered Premises to Seller, and Seller shall pay for
the cost of all internal revenue, notarial and legal assistance stamps required
for the first certified copy of such deed and all stamps and vouchers and all
other costs relating to the recordation of such certified copy in the Registry
of Property.     (vi)   Seller and Purchaser agree that this Section 13(a) shall
be included and form part of the Deed of Lease and be recorded in the Registry
of Property as a real property right of first refusal (derecho de tanteo) with
respect to the Premises.     (vii)   As used herein, “Basic Sale Terms” means
sale commissions, the amount of cash payable by the purchaser at the closing,
and any other material economic, price-related terms of the proposed sale;
“Change of Control” means that the members of the Control Group cease, in the
aggregate, to (i) own less than 51% of the direct or indirect ownership interest
in the Purchaser, or (ii) have the sole and absolute right and power to direct
or cause the direction of the management and policies of the Purchaser, whether
by contract or otherwise; and “Control Group” means, collectively, Jacobo

11



--------------------------------------------------------------------------------



 



      Ortiz Murias, Basilio Dávila, Mario M. Oronoz and Matías Fernández
Guillermety, and their respective legal heirs.

     (b) The provisions of this Section 13 shall survive the Closing.
14. AS-IS.
     (a) Purchaser agrees to accept title to the Premises subject to such facts,
circumstances, defects and problems which exist at the time of the Closing on an
“As-Is, Where-Is” basis and Purchaser declares, agrees and accepts that it is
not relying on any representations or warranties of Seller or any other person
as to the state of the Premises (including the Parking Spaces), except as
provided in Section 7 (a)(ii) of this Agreement.
     (b) This Agreement, as written, contains all the terms of the agreement
entered into between the parties as of the date hereof, and Purchaser
acknowledges that neither Seller nor any of Seller=s Affiliates, nor any of
their agents or representatives, nor Broker has made any representations or held
out any inducements to Purchaser, and Seller hereby specifically disclaims any
representation, oral or written, past, present or future, other than those
specifically set forth in Section 7(a) and Section 15. Without limiting the
generality of the foregoing, Purchaser has not relied on any representations or
warranties, and neither Seller nor any of Seller’s Affiliates, nor any of their
agents or representatives has or is willing to make any representations or
warranties, express or implied, other than as may be expressly set forth herein,
as to (i) the status of title to the Premises and the Personal Property,
(ii) the Licenses, (iii) the current or future real estate tax liability,
assessment or valuation of the Premises, but subject to apportionment as
provided in Section 3(a)(i); (iv) the potential qualification of the Premises
for any and all benefits conferred by any Laws whether for subsidies, special
real estate tax treatment, insurance, mortgages or any other benefits, whether
similar or dissimilar to those enumerated; (v) the compliance of the Premises in
its current or any future state with applicable Laws or any violations thereof,
including, without limitation, those relating to access for the handicapped,
environmental or zoning matters, and the ability to obtain a change in the
zoning or a variance in respect to the Premises’ non-compliance, if any, with
zoning Laws; (vi) the nature and extent of any access, egress, right-of-way,
lease, possession, lien, encumbrance, license, reservation, condition or
otherwise; (vii) the availability of any financing for the purchase, alteration,
rehabilitation or operation of the Premises from any source, including, without
limitation, any government authority or any lender; (viii) the current or future
use of the Premises, including, without limitation, the Premises’ use for
commercial, manufacturing or general office purposes; (ix) the present and
future condition and operating state of any Personal Property and the present or
future structural and physical condition of the Buildings, their suitability for
rehabilitation or renovation, or the need for expenditures for capital
improvements, repairs or replacements thereto; (x) the viability or financial
condition of any tenant; (xi) the status of the leasing market in Puerto Rico;
or (xii) the actual or projected income or operating expenses of the Premises.
     (c) Purchaser knowingly and expressly waives, and Seller hereby disclaims,
the warranties against latent and hidden defects imposed by the Civil Code of
Puerto Rico upon sellers of real property, including, but not limited to, the
warranties against latent and hidden defects set forth in Article 1363 of the
Civil Code of Puerto Rico. Purchaser declares and acknowledges that it

12



--------------------------------------------------------------------------------



 



has agreed to the waiver of the warranties against latent and hidden defects set
forth in the preceding sentence with full and complete knowledge of the risks
and legal consequences which such waiver entails.
     (d) Purchaser acknowledges that Seller has afforded Purchaser the
opportunity for full and complete investigations, examinations and inspections
of the Premises and all Property Information. Purchaser acknowledges and agrees
that (i) the Property Information delivered or made available to Purchaser and
Purchaser’s Representatives by Seller or Seller’s Affiliates, or any of their
agents or representatives may have been prepared by third parties and may not be
the work product of Seller and/or any of Seller’s Affiliates; (ii) neither
Seller nor any of Seller’s Affiliates has made any independent investigation or
verification of, or has any knowledge of, the accuracy or completeness of, the
Property Information; (iii) the Property Information delivered or made available
to Purchaser and Purchaser’s Representatives is furnished to each of them at the
request, and for the convenience of, Purchaser; (iv) Purchaser is relying solely
on its own investigations, examinations and inspections of the Premises and
those of Purchaser’s Representatives and is not relying in any way on the
Property Information furnished by Seller or any of Seller’s Affiliates, or any
of their agents or representatives; (v) Seller expressly disclaims any
representations or warranties with respect to the accuracy or completeness of
the Property Information and Purchaser releases Seller and Seller’s Affiliates,
and their agents and representatives, from any and all liability with respect
thereto; and (vi) any further distribution of the Property Information is
subject to Section 24.
     (e) Purchaser or anyone claiming by, through or under Purchaser, hereby
fully and irrevocably releases Seller and Seller’s Affiliates, and their agents
and representatives, from any and all claims that it may now have or hereafter
acquire against Seller or Seller’s Affiliates, or their agents or
representatives for any cost, loss, liability, damage, expense, action or cause
of action, whether foreseen or unforeseen, arising from or related to any
construction defects, errors or omissions on or in the Premises, the presence of
environmentally hazardous, toxic or dangerous substances, or any other
conditions (whether patent, latent or otherwise) affecting the Premises, except
for claims against Seller based upon any obligations and liabilities of Seller
expressly provided in this Agreement. Purchaser further acknowledges and agrees
that this release shall be given full force and effect according to each of its
expressed terms and provisions, including, but not limited to, those relating to
unknown and suspected claims, damages and causes of action. As a material
covenant and condition of this Agreement, Purchaser agrees that in the event of
any such construction defects, errors or omissions, the presence of
environmentally hazardous, toxic or dangerous substances, or any other
conditions affecting the Premises, Purchaser shall have no claims against
Seller, except for claims against Seller based upon any obligations and
liabilities of Seller expressly provided in this Agreement.
     (f) Purchaser hereby acknowledges that it has inspected the Premises, is
thoroughly acquainted with and accepts its condition, and has reviewed, to the
extent necessary in its discretion, all the Property Information. Seller shall
not be liable or bound in any manner by any oral or written “setups” or
information pertaining to the Premises or the rents furnished by Seller,
Seller’s Affiliates, their agents or representatives, any real estate broker,
including, without limitation, the Broker, or other person.

13



--------------------------------------------------------------------------------



 



     (g) The provisions of this Section 14 shall survive the termination of this
Agreement and the Closing.
15. BROKER. Purchaser and Seller represent and warrant to each other that CB
Richard Ellis and Ríos Commercial Properties (collectively, the “Broker”) are
the sole brokers with whom it has dealt in connection with the Premises and the
transactions described herein. Seller shall be liable for, and shall indemnify
Purchaser against, all brokerage commissions or other compensation due to the
Broker arising out of the transaction contemplated in this Agreement, which
compensation shall be paid subject and pursuant to a separate agreement between
Seller and the Broker. Each party hereto agrees to indemnify, defend and hold
the other harmless from and against any and all claims, causes of action,
losses, costs, expenses, damages or liabilities, including reasonable attorneys’
fees and disbursements, which the other may sustain, incur or be exposed to, by
reason of any claim or claims by any broker, finder or other person, except (in
the case of Purchaser as indemnitor hereunder) the Broker, for fees, commissions
or other compensation arising out of the transactions contemplated in this
Agreement if such claim or claims are based in whole or in part on dealings or
agreements with the indemnifying party. Notwithstanding any provisions of this
Agreement to the contrary, in no event shall Seller be liable for, and the
foregoing indemnity of Seller shall in no event apply to, claims by any broker,
finder or other person for such fees, commissions or other compensation if such
claims are based upon dealings or agreements with prior owners of the Premises.
The obligations and representations and warranties contained in this Section 15
shall survive the termination of this Agreement and the Closing.
16. CASUALTY; CONDEMNATION.
     (a) Casualty. If a “material” part (as hereinafter defined) of the Premises
is damaged or destroyed by fire or other casualty, Seller shall notify Purchaser
of such fact and, except as hereinafter provided, either party shall have the
option to terminate this Agreement upon notice to the other party given not
later than five (5) days after receipt of Seller’s notice. If this Agreement is
so terminated, the provisions of Section 16(d) shall apply. Notwithstanding the
foregoing, if a “material” part of the Premises is damaged or destroyed and
Purchaser elects to terminate this Agreement as provided above, Purchaser’s
election shall be ineffective if within ten (10) days after Seller’s receipt of
Purchaser’s election notice, Seller shall elect by notice to Purchaser to repair
such damage or destruction and shall thereafter complete such repair within
120 days after the then scheduled Closing Date at the time of Purchaser’s
election. If Seller makes such election to repair, Seller shall have the right
to adjourn the Closing Date one or more times for up to one hundred twenty
(120) days in the aggregate in order to complete such repairs and shall have the
right to retain all insurance proceeds which Seller may be entitled to receive
as a result of such damage or destruction. If (i) Purchaser does not elect to
terminate this Agreement, (ii) Purchaser elects to terminate this Agreement but
such election is ineffective because Seller elects to repair such damage and
completes such repair within such 120-day period provided above, or (iii) there
is damage to or destruction of an “immaterial” part (“immaterial” is herein
deemed to be any damage or destruction which is not “material”, as such term is
hereinafter defined) of the Premises, Purchaser shall close title as provided in
this Agreement and, at the Closing, Seller shall, unless Seller has repaired
such damage or destruction prior to the Closing, (x) pay over to Purchaser the
proceeds of any insurance collected by Seller, and (y) assign and transfer to
Purchaser all right, title and interest of Seller in and to any uncollected
insurance proceeds which Seller may be entitled to receive from such damage

14



--------------------------------------------------------------------------------



 



or destruction. A “material” part of the Premises shall be deemed to have been
damaged or destroyed if the cost of repair or replacement shall be $500,000 or
more as reasonably as estimated by Seller.
     (b) Condemnation: If, prior to the Closing Date, all or any “significant”
portion (as hereinafter defined) of the Premises is taken by eminent domain or
condemnation (or is the subject of a pending taking which has not been
consummated), Seller shall notify Purchaser of such fact and either party shall
have the option to terminate this Agreement upon notice to the other party given
not later than five (5) days after receipt of the Seller’s notice. If this
Agreement is so terminated, the provisions of Section 16(d) shall apply. If
Purchaser does not elect to terminate this Agreement, or if an “insignificant”
portion (“insignificant” is herein deemed to be any taking which is not
“significant”, as such term is herein defined) of the Premises is taken by
eminent domain or condemnation, at the Closing Seller shall assign and turnover,
and Purchaser shall be entitled to receive and keep, all awards or other
proceeds for such taking by eminent domain or condemnation. A “significant”
portion of the Premises means more than ten percent (10%) of the surface area of
the Land.
     (c) Notwithstanding anything contained in Section 16(a) and Section 16(b)
to the contrary, if this Agreement is not terminated as provided in
Section 16(a) or Section 16(b) and the insurance, eminent domain or condemnation
proceeds payable with respect to the Premises as a result of any casualty or
taking exceeds the Purchase Price, Seller’s obligation to pay over to Purchaser
those proceeds paid to Seller prior to the Closing shall be limited to the
amount of the Purchase Price and Seller shall be entitled to retain the
remainder of such proceeds. To the extent that payment of all or any portion of
such proceeds does not occur prior to the Closing, the parties agree that Seller
shall be entitled to that portion of the proceeds in excess of the Purchase
Price, which agreement shall survive the Closing. In such event, the provisions
of the Deed of Lease related to casualty or condemnation, as applicable, shall
apply to the relationship of the Seller and Purchaser, as lessee and lessor.
     (d) If Purchaser elects to terminate this Agreement pursuant to
Section 16(a) or 16(b), this Agreement shall be terminated and neither party
shall have any further rights, obligations or liabilities hereunder, except for
the Surviving Obligations, and except that Purchaser shall be entitled to a
return of the Downpayment subject to Section 24(d) and provided Purchaser is not
otherwise in default hereunder.
17. REMEDIES.
     (a) If the Closing fails to occur by reason of Seller’s inability to
perform its obligations under this Agreement, then Purchaser, as its sole remedy
for such inability of Seller, may terminate this Agreement by written notice to
Seller. If Purchaser elects to terminate this Agreement, then this Agreement
shall be terminated and neither party shall have any further rights, obligations
or liabilities hereunder, except for the Surviving Obligations, and except that
Purchaser shall be entitled to a return of the Downpayment subject to
Section 24(d) and provided Purchaser is not otherwise in default hereunder.
Except as set forth in this Section 17(a), Purchaser hereby expressly waives,
relinquishes and releases any other right or remedy available to it at law, in
equity or otherwise by reason of Seller’s inability to perform its obligations
hereunder.

15



--------------------------------------------------------------------------------



 



     (b) If the Closing fails to occur by reason of Purchaser’s failure or
refusal to perform its obligations hereunder, then Seller, as its sole remedy
hereunder, may (i) terminate this Agreement by written notice to Purchaser or
(ii) seek specific performance from Purchaser. If Seller elects to terminate
this Agreement, then this Agreement shall be terminated and Seller may retain
the Downpayment as liquidated damages for all loss, damage and expenses suffered
by Seller, it being agreed that Seller’s damages are impossible to ascertain,
and neither party shall have any further rights, obligations or liabilities
hereunder, except for the Surviving Obligations. Nothing contained herein shall
limit or restrict Seller’s ability to pursue any rights or remedies it may have
against Purchaser with respect to the Surviving Obligations.
     (c) If the Closing fails to occur by reason of Seller’s failure or refusal
to perform its obligations hereunder, then Purchaser, as its sole remedy
hereunder, may (i) terminate this Agreement by notice to Seller or (ii) seek
specific performance from Seller. If Purchaser elects to terminate this
Agreement, then this Agreement shall be terminated and neither party shall have
any further rights, obligations or liabilities hereunder, except for the
Surviving Obligations, and except that Purchaser shall be entitled to a return
of the Downpayment subject to Section 24(d) and provided Purchaser is not
otherwise in default hereunder. Except as set forth in this Section 17(c),
Purchaser hereby expressly waives, relinquishes and releases any other right or
remedy available to it at law, in equity or otherwise by reason of Seller’s
inability to perform its obligations hereunder. As a condition precedent to
Purchaser exercising any right it may have to bring an action for specific
performance as the result of Seller’s failure or refusal to perform its
obligations hereunder, Purchaser must commence such an action within ninety (90)
days after the occurrence of such default. Purchaser agrees that its failure to
timely commence such an action for specific performance within such ninety
(90) day period shall be deemed a waiver by it of its right to commence such an
action.
18. PURCHASER=S ACCESS TO THE PREMISES. (a) The parties hereto hereby
acknowledge that prior to the date of execution of this Agreement, Purchaser and
Purchaser’s Representatives have entered upon the Premises for the sole purpose
of inspecting the Premises and making surveys, soil borings, engineering tests
and other investigations, inspections and tests (collectively,
“Investigations”). As a condition precedent to the Investigations, Purchaser has
agreed to furnish to Seller, at no cost or expense to Seller, copies of all
surveys, soil test results, engineering, asbestos, environmental and other
studies and reports relating to the Investigations which Purchaser obtained with
respect to the Premises promptly after Purchaser’s receipt of same.
     (b) Purchaser hereby agrees to indemnify Seller and Seller’s Affiliates and
hold Seller and Seller’s Affiliates harmless from and against any and all
claims, demands, causes of action, losses, damages, liabilities, costs and
expenses (including, without limitation, attorneys’ fees and disbursements),
suffered or incurred by Seller or any of Seller’s Affiliates and arising out of
or in connection with (i) Purchaser’s and/or Purchaser’s Representatives’ entry
upon the Premises, (ii) any Investigations or other activities conducted thereon
by Purchaser or Purchaser’s Representatives, (iii) any liens or encumbrances
filed or recorded against the Premises as a consequence of the Investigations or
any and all other activities undertaken by Purchaser or Purchaser’s
Representatives, and/or (iv) any and all other activities undertaken by
Purchaser or Purchaser’s Representatives with respect to the Premises.

16



--------------------------------------------------------------------------------



 



     The provisions of this Section 18 shall survive the termination of this
Agreement and the Closing.
19. PURCHASER=S INDEMNITY. Except to the extent provided in the Deed of Lease,
Purchaser hereby agrees to indemnify Seller and Seller’s Affiliates against, and
to hold Seller and Seller’s Affiliates harmless from all claims, demands, causes
of action, losses, damages, liabilities, costs and expenses (including, without
limitation, attorneys’ fees and disbursements) asserted against or incurred by
Seller or any of Seller’s Affiliates in connection with or arising out of
(a) acts or omissions of Purchaser or Purchaser’s Representatives, or other
matters or occurrences that take place after the Closing and relate to the
ownership, maintenance or operation of the Premises, or (b) a breach of any
representation, warranty or covenant of Purchaser contained in this Agreement.
Purchaser’s obligations under this Section 19 shall survive the Closing.
20. DOWNPAYMENT. Seller shall hold the Downpayment, without being required to
pay any interest thereon, and shall dispose of the Downpayment only in
accordance with the following provisions:
     (a) Seller shall disburse the Downpayment as follows:

  (i)   To Purchaser, without interest, if Seller has not executed a counterpart
of this Agreement and delivered same to Purchaser on or before December 20, 2007
(the “Offer Expiration Date”);     (ii)   To Seller, simultaneously upon
completion of the Closing;     (iii)   To Seller, in the event that
(A) Purchaser has defaulted under this Agreement, or (B) this Agreement has been
otherwise terminated or canceled, and Seller is thereby entitled to receive the
Downpayment pursuant to the terms of this Agreement; or     (iv)   To Purchaser,
without interest, in the event that (A) Seller has defaulted under this
Agreement, or (B) this Agreement has been otherwise terminated or canceled, and
Purchaser is thereby entitled to receive the Downpayment pursuant to the terms
of this Agreement.

     (b) In the event of any dispute whatsoever among the parties with respect
to disposition of the Downpayment, Purchaser and Seller shall each have such
remedies as are available at law or in equity with respect thereto.
     (c) The provisions of this Section 20 shall survive the termination of this
Agreement and the Closing.
21. ASSIGNMENT. This Agreement may not be assigned by Purchaser without the
express written consent of Seller, which consent Seller shall have the right to
withhold or grant in its sole and absolute discretion; provided, however,
Purchaser shall be entitled, upon giving prior written notice to Seller, to
assign its rights under this Agreement to an affiliate that is one hundred
percent

17



--------------------------------------------------------------------------------



 



(100%) owned and controlled by Purchaser, which assignment shall not relieve
Purchaser of any of its obligations under this Agreement.
22. ACCESS TO RECORDS. For a period of five (5) years subsequent to the Closing
Date, Seller, Seller’s Affiliates and their employees, agents and
representatives shall be entitled to access during business hours to all
documents, books and records given to Purchaser by Seller at the Closing for tax
and audit purposes, regulatory compliance, and cooperation with governmental
investigations upon reasonable prior notice to Purchaser, and shall have the
right, at its sole cost and expense, to make copies of such documents, books and
records.
23. NOTICES.
     (a) All notices, elections, consents, approvals, demands, objections,
requests or other communications which Seller or Purchaser may be required or
desire to give pursuant to, under or by virtue of this Agreement must be in
writing and sent by (i) first class U.S. certified or registered mail, return
receipt requested, with postage prepaid, or (ii) express mail or courier (for
next business day delivery), addressed as follows:
If to Seller:
Banco Santander Puerto Rico
207 Ponce de León Avenue
San Juan, Puerto Rico 00917
Attention: General Counsel
With a copy to:
Pietrantoni Méndez & Alvarez LLP
Popular Center, 19th Floor
209 Muñoz Rivera Avenue
San Juan, Puerto Rico 00918
Attention: Javier D. Ferrer, Esq.
If to Purchaser:
Colgate-Palmolive Building
Suite 308
Metro Office Park
Guaynabo, Puerto Rico 00968-1705
Attention: Jacobo Ortiz-Murias, Esq.

18



--------------------------------------------------------------------------------



 



With a copy to:
Oronoz & Oronoz
Colgate-Palmolive Building
Suite 308
Metro Office Park
Guaynabo, Puerto Rico 00968-1705
Attention: Mario Oronoz, Esq.
     (b) Seller or Purchaser may designate another addressee or change its
address for notices and other communications hereunder by a notice given to the
other parties in the manner provided in this Section 23. A notice or other
communication sent in compliance with the provisions of this Section 23 shall be
deemed given and received on (i) the third (3rd) day following the date it is
deposited in the U.S. mail, or (ii) the date it is delivered to the other party
if sent by express mail or courier.
24. PROPERTY INFORMATION AND CONFIDENTIALITY.
     (a) Purchaser agrees that, prior to the Closing, all Property Information
has been and will continue to be kept strictly confidential and shall not,
without the prior consent of Seller, be disclosed by Purchaser or Purchaser’s
Representatives, in any manner whatsoever, in whole or in part, and will not be
used by Purchaser or Purchaser’s Representatives, directly or indirectly, for
any purpose other than evaluating the Premises. Moreover, Purchaser agrees that,
prior to the Closing, the Property Information has been and will be transmitted
only to Purchaser’s Representatives (i) who need to know the Property
Information for the purpose of evaluating the Premises, and who are informed by
the Purchaser of the confidential nature of the Property Information and
(ii) who agree in writing to be bound by the terms of this Section 24 and
Section 14(d). Prior to the delivery or disclosure of any Property Information
to Purchaser’s Representatives at any time prior to the Closing, Purchaser
agrees to notify Seller as to their identity and to furnish Seller with their
written assumption and adoption of the terms of this Section 24 and Section
14(d), all in the form annexed hereto as Exhibit “E” and made a part hereof. The
provisions of this Section 24(a) shall in no event apply to Property Information
which is a matter of public record and shall not prevent Purchaser from
complying with Laws, including, without limitation, governmental regulatory,
disclosure, tax and reporting requirements.
     (b) Purchaser and Seller, for the benefit of each other, hereby agree that
between the date hereof and the Closing Date, they will not release or cause or
permit to be released any press notices, publicity (oral or written) or
advertising promotion relating to, or otherwise announce or disclose or cause or
permit to be announced or disclosed, in any manner whatsoever, the terms,
conditions or substance of this Agreement or the transactions contemplated
herein, without first obtaining the written consent of the other party hereto.
It is understood that the foregoing shall not preclude either party from
discussing the substance or any relevant details of the transactions
contemplated in this Agreement, subject to the terms of Section 24(a), with any
of its attorneys, accountants, professional consultants or potential lenders, as
the case may be, or prevent either party hereto from complying with Laws,
including, without limitation, governmental regulatory, disclosure, tax and
reporting requirements.

19



--------------------------------------------------------------------------------



 



     (c) Purchaser shall indemnify and hold Seller and Seller’s Affiliates
harmless from and against any and all claims, demands, causes of action, losses,
damages, liabilities, costs and expenses (including, without limitation,
attorneys’ fees and disbursements) suffered or incurred by Seller or any of
Seller’s Affiliates and arising out of or in connection with a breach by
Purchaser or Purchaser’s Representatives of the provisions of this Section 24.
     (d) In the event this Agreement is terminated, Purchaser and Purchaser’s
Representatives shall promptly deliver to Seller all originals and copies of the
Property Information referred to in clause (i) of Section 24(e) in the
possession of Purchaser and Purchaser’s Representatives. Notwithstanding
anything contained herein to the contrary, in no event shall Purchaser be
entitled to receive a return of the Downpayment or the accrued interest thereon,
if any, if and when otherwise entitled thereto pursuant to this Agreement until
such time as Purchaser and Purchaser’s Representatives shall have performed the
obligations contained in the preceding sentence.
     (e) As used in this Agreement, the term “Property Information” shall mean
(i) all information and documents in any way relating to the Premises, the
operation thereof or the sale thereof (including, without limitation, Licenses)
furnished to, or otherwise made available for review by, Purchaser or its
directors, officers, employees, affiliates, partners, brokers, agents or other
representatives, including, without limitation, attorneys, accountants,
contractors, consultants, engineers and financial advisors (collectively,
“Purchaser’s Representatives”), by Seller or any of Seller’s Affiliates, or
their agents or representatives, including, without limitation, their attorneys,
accountants, consultants, brokers or advisors, and (ii) all analyses,
compilations, data, studies, reports or other information or documents prepared
or obtained by Purchaser or Purchaser’s Representatives containing or based, in
whole or in part, on the information or documents described in the preceding
clause (i), or the Investigations, or otherwise reflecting their review or
investigation of the Premises.
     (f) In addition to any other remedies available to Seller, Seller shall
have the right to seek equitable relief, including, without limitation,
injunctive relief or specific performance, against Purchaser or Purchaser’s
Representatives in order to enforce the provisions of this Section 24.
     (g) The provisions of this Section 24 shall survive the termination of this
Agreement and the Closing.
25. MISCELLANEOUS.
     (a) This Agreement shall not be altered, amended, changed, waived,
terminated or otherwise modified in any respect or particular, and no consent or
approval required pursuant to this Agreement shall be effective, unless the same
shall be in writing and signed by or on behalf of the party to be charged.
     (b) This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and to their respective heirs, executors, administrators,
successors and permitted assigns.

20



--------------------------------------------------------------------------------



 



     (c) All prior statements, understandings, representations and agreements
between the parties, oral or written, are superseded by and merged in this
Agreement, which alone fully and completely expresses the agreement between them
in connection with this transaction and which is entered into after full
investigation, neither party relying upon any statement, understanding,
representation or agreement made by the other not embodied in this Agreement.
This Agreement shall be given a fair and reasonable construction in accordance
with the intentions of the parties hereto, and without regard to or aid of
canons requiring construction against Seller or the party drafting this
Agreement.
     (d) Except as otherwise expressly provided herein and in the Deed of Lease,
Purchaser’s acceptance of the Deed of Sale shall be deemed a discharge of all of
the obligations of Seller hereunder and all of Seller’s representations,
warranties, covenants and agreements herein shall merge in the documents and
agreements executed at the Closing and shall not survive the Closing.
     (e) Purchaser agrees that it does not have and will not have any claims or
causes of action against any disclosed or undisclosed officer, director,
employee, trustee, shareholder, partner, principal, parent, subsidiary or other
affiliate of Seller, or any officer, director, employee, trustee, shareholder,
partner or principal of any such parent, subsidiary or other affiliate
(collectively, “Seller’s Affiliates”), arising out of or in connection with this
Agreement or the transactions contemplated hereby. Purchaser agrees to look
solely to Seller and its assets for the satisfaction of any liability or
obligation arising under this Agreement or the transactions contemplated hereby,
or for the performance of any of the covenants, warranties or other agreements
contained herein, and further agrees not to sue or otherwise seek to enforce any
personal obligation against any of Seller’s Affiliates with respect to any
matters arising out of or in connection with this Agreement or the transactions
contemplated hereby. Without limiting the generality of the foregoing provisions
of this Section 25(e), Purchaser hereby unconditionally and irrevocably waives
any and all claims and causes of action of any nature whatsoever it may now or
hereafter have against Seller’s Affiliates, and hereby unconditionally and
irrevocably releases and discharges Seller’s Affiliates from any and all
liability whatsoever which may now or hereafter accrue in favor of Purchaser
against Seller’s Affiliates, in connection with or arising out of this Agreement
or the transactions contemplated hereby. The provisions of this Section 25(e)
shall survive the termination of this Agreement and the Closing.
     (f) Purchaser agrees that, wherever this Agreement provides that Purchaser
must send or give any notice, make an election or take some other action within
a specific time period in order to exercise a right or remedy it may have
hereunder, time shall be of the essence with respect to the taking of such
action, and Purchaser’s failure to take such action within the applicable time
period shall be deemed to be an irrevocable waiver by Purchaser of such right or
remedy.
     (g) No failure or delay of either party in the exercise of any right or
remedy given to such party hereunder or the waiver by any party of any condition
hereunder for its benefit (unless the time specified herein for exercise of such
right or remedy has expired) shall constitute a waiver of any other or further
right or remedy nor shall any single or partial exercise of any right or remedy
preclude other or further exercise thereof or any other right or remedy. No
waiver by either party of any breach hereunder or failure or refusal by the
other party to comply with its obligations shall be deemed a waiver of any other
or subsequent breach, failure or refusal to so comply.

21



--------------------------------------------------------------------------------



 



     (h) Neither this Agreement nor any memorandum thereof shall be recorded and
any attempted recordation hereof shall be void and shall constitute a default.
     (i) Delivery of this Agreement shall not be deemed an offer and neither
Seller nor Purchaser shall have any rights or obligations hereunder unless and
until both parties have signed and delivered an original of this Agreement. This
Agreement may be executed in one or more counterparts, each of which so executed
and delivered shall be deemed an original, but all of which taken together shall
constitute but one and the same instrument.
     (j) Each of the Exhibits and Schedules referred to herein and attached
hereto is incorporated herein by this reference.
     (k) The caption headings in this Agreement are for convenience only and are
not intended to be a part of this Agreement and shall not be construed to
modify, explain or alter any of the terms, covenants or conditions herein
contained.
     (l) This Agreement shall be interpreted and enforced in accordance with the
laws of the Commonwealth of Puerto Rico without reference to principles of
conflicts of laws.
     (m) If any provision of this Agreement shall be unenforceable or invalid,
the same shall not affect the remaining provisions of this Agreement and to this
end the provisions of this Agreement are intended to be and shall be severable.
Notwithstanding the foregoing sentence, if (i) any provision of this Agreement
is finally determined by a court of competent jurisdiction to be unenforceable
or invalid in whole or in part, (ii) the opportunity for all appeals of such
determination have expired, and (iii) such unenforceability or invalidity alters
the substance of this Agreement (taken as a whole) so as to deny either party,
in a material way, the realization of the intended benefit of its bargain, such
party may terminate this Agreement within thirty (30) days after the final
determination by notice to the other. If such party so elects to terminate this
Agreement, then this Agreement shall be terminated and neither party shall have
any further rights, obligations or liabilities hereunder, except for the
Surviving Obligations, and except that Purchaser shall be entitled to a return
of the Downpayment (together with all interest accrued thereon, if any) subject
to Section 24(d) and provided Purchaser is not otherwise in default hereunder.
     (n) SELLER AND PURCHASER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY,
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY RIGHT EACH MAY HAVE TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER ARISING IN TORT OR CONTRACT)
BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT OR ANY OTHER DOCUMENT EXECUTED AND DELIVERED BY
EITHER PARTY IN CONNECTION HEREWITH (INCLUDING ANY ACTION TO RESCIND OR CANCEL
THIS AGREEMENT ON THE GROUNDS THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS
OTHERWISE VOID OR VOIDABLE).
[Signature Page Follows]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto as of the day and year first above written.

            BANCO SANTANDER PUERTO RICO,
Seller
      By:           Name:   Rafael Samuel Bonilla Rodríguez        Title:  
Senior Vice President              By:           Name:   Carlos Miguel García
Rodríguez        Title:   Senior Executive Vice President        CORPORACIÓN
HATO REY DOS,
Purchaser
      By:           Name:   Jacobo Ortiz Murias        Title:   President   

23



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
DESCRIPTION OF THE LAND
URBANA: Parcela número tres (3). Parcela de terreno localizada en el Barrio Hato
Rey Norte, del término municipal de San Juan, Puerto Rico, con una cabida de
tres mil cuatrocientos setenta y tres punto cero ocho nueve nueve (3,473.0899)
metros cuadrados, equivalentes a cero punto ocho ocho tres seis (0.8836)
cuerdas, en lindes por el NORTE, SUR, y ESTE, con terrenos de la Administración
de Terrenos (futuras calles locales); y por el OESTE, con terrenos de la
Administración de Terrenos (Arterial Hostos existente).
     The Land is recorded in the Registry of Property of Puerto Rico, Second
Section of San Juan at page (folio) two hundred sixty-one (261) of volume (tomo)
one thousand two hundred ninety-five (1,295) of Río Piedras Norte, property
number thirty-five thousand nine hundred seventy-two (35,972).

Sch. 1-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
FIXTURES

Sch. 2-1



--------------------------------------------------------------------------------



 



SCHEDULE 3
EXCLUDED PERSONAL PROPERTY

1.   All signs and logos of “Santander” attached to the Building.   2.   All
furniture, equipment and fixtures in the Building, other than the equipment and
fixtures described in Schedule “2” hereto.

Sch. 3-1



--------------------------------------------------------------------------------



 



SCHEDULE 4
PERMITTED ENCUMBRANCES
Purchaser shall take title to the Premises subject to:

  1.   Present and future zoning laws, ordinances, resolutions, orders and
regulations of all local municipal, state, commonwealth or federal governments
having jurisdiction over the Premises and the use of improvements thereon.    
2.   All covenants, restrictions, easements, encumbrances, liens and agreements
of record.     3.   Beams and beam rights and party walls and party wall
agreements.     4.   Such state of facts as a current, accurate survey of the
Premises would disclose.     5.   Such state of facts as a physical inspection
of the Premises and of the appurtenances, fixtures, equipment and personal
property included in this sale would disclose.     6.   The lien of any unpaid
real estate taxes, water charges and sewer rents for the fiscal year(s) or other
applicable period in which the Closing occurs, provided same are apportioned at
the Closing in accordance with this Agreement.     7.   (a) The lien of all
unpaid tax assessments encumbering the Premises on the date of this Agreement,
and installments thereof, due and payable on or after the Closing Date, and
(b) the lien of all unpaid tax assessments which first encumber the Premises
subsequent to the date of this Agreement, and installments thereof, whether due
and payable prior to, on or after the Closing Date, subject to Section 3(a)(i)
of this Agreement.     8.   All liens and encumbrances resulting from the
Investigations or any and all other activities undertaken by Purchaser or
Purchaser’s Representatives.     9.   Rights, if any, of any utility company to
construct and/or maintain lines, pipes, wires, cables, poles, conduits and
distributions boxes and equipment in, over, under, and/or upon the Premises or
any portion thereof.     10.   Building codes and restrictions heretofore or
hereafter adopted by any public agency.     11.   Encroachments of stoops,
areas, cellar, steps, trim, cornices, retaining walls, windows, window sills,
ledges, fire escapes, doors, door caps, projecting air conditioner units or
equipment, hedges, railings, coping, cellar doors or fences, if

Sch. 4-1



--------------------------------------------------------------------------------



 



      any, upon any street, highway, sidewalk or adjoining premises; variations
between record line and retaining walls; encroachments of adjoining premises
upon the Premises.

  12.   Variations between the description contained in Schedule “1” and the tax
map description of the Premises.     13.   Right, lack of right or restricted
right of any owner of the Premises to construct and/or maintain fuel tanks, coal
chutes, electric transformers, sidewalk elevators, gratings, manholes, hoists or
excavations under, in, upon or over any street, highway, sidewalk or adjoining
Premises.     14.   The printed standard exceptions listed in Schedule “B” of
the Title Commitment.     15.   Easement in favor of the Puerto Rico Electric
Power Authority.     16.   Sewer and aqueduct easement in favor of the United
States of America.     17.   Use and development restriction constituted
pursuant to Deed Number Eight, executed in San Juan, Puerto Rico on March 15,
1991 before Notary Public José Eladio Figueroa González, recorded in the
Registry at page (folio) 261 of volume (tomo) 1,295 of Río Piedras Norte,
property number 35,972.

Sch. 4-2



--------------------------------------------------------------------------------



 



SCHEDULE 5
LEASES

Sch. 5-1



--------------------------------------------------------------------------------



 



EXHIBIT A
DEED OF SALE

Exh. A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
ASSIGNMENT AND ASSUMPTION OF LICENSES
     ASSIGNMENT AND ASSUMPTION LICENSES, dated December 20, 2007, between BANCO
SANTANDER PUERTO RICO, a banking corporation organized and existing under the
laws of the Commonwealth of Puerto Rico (“Assignor”), and CORPORACIÓN HATO REY
DOS, a corporation organized and existing under the laws of the Commonwealth of
Puerto Rico (“Assignee”).
WITNESSETH
     WHEREAS, Assignor has this day sold and conveyed to assignee the real
property more particularly described in Schedule “1” annexed hereto and made a
part hereof (the “Premises”).
     NOW, THEREFORE, in consideration of good and valuable consideration paid by
Assignee to Assignor, the receipt and sufficiency of which are hereby
acknowledged, Assignor hereby assigns, transfers and conveys to Assignee all of
Assignor’s right, title and interest, if any, in and to all of the licenses,
permits, certificates, approvals, authorizations and variances issued for or
with respect to the Premises by any governmental authority set forth on Schedule
“2” annexed hereto and made a part hereof (collectively, the “Licenses”).
     TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns,
forever, from and after the date hereof, subject to the terms, covenants,
conditions and provisions of the Licenses.
     ASSIGNEE HEREBY ACCEPTS the foregoing assignment and assumes and agrees to
perform all of the obligations of Assignor under the Licenses accruing from and
after the date hereof; and
     ASSIGNEE FURTHER AGREES to defend and indemnify Assignor and any disclosed
or undisclosed officer, director, employee, trustee, shareholder, partner,
principal, parent, subsidiary or other person or entity affiliated with Assignor
(collectively, “Assignor’s Affiliates”) against, and to hold Assignor and
Assignor’s Affiliates harmless from, any and all claims, demands, causes of
action, losses, damages, liabilities, and costs and expenses (including, without
limitation, attorney’s fees and disbursements), whether foreseen or unforeseen,
asserted against or incurred by Assignor or any of Assignor’s Affiliates in
connection with or arising out of acts or omissions of Assignee or its
directors, officers, employees, affiliates, partners, brokers, agents,
contractors, consultants and/or representatives, or other matters or occurrences
that take place, from and after the date hereof relating to the Licenses.
     Assignee hereby unconditionally and irrevocably waives any and all claims
and causes of action of any nature whatsoever it may now or hereafter have
against Assignor or Assignor’s Affiliates, and hereby unconditionally and
irrevocably fully releases and discharges Assignor and Assignor’s Affiliates
from any and all liability whatsoever which may now or hereafter

Exh. B-1



--------------------------------------------------------------------------------



 



accrue in favor of Assignee against Assignor or Assignor’s Affiliates, in
connection with or arising out of the Licenses.
     This Assignment and Assumption of Licenses is made without any covenant,
warranty or representation by, or recourse against, Assignor or Assignor’s
Affiliates of any kind whatsoever.
     IN WITNESS WHEREOF, this Assignment and Assumption of Contracts and
Licenses has been executed on the date and year first above written.

            ASSIGNOR:

BANCO SANTANDER PUERTO RICO
      By:           Name:   Rafael Samuel Bonilla Rodríguez        Title:  
Senior Vice President              By:           Name:   Carlos Miguel García
Rodríguez        Title:   Senior Executive Vice President        ASSIGNEE:

CORPORACIÓN HATO REY DOS
      By:           Name:   Jacobo Ortiz Murias        Title:   President     

Affidavit No.                     
     Acknowledged and subscribed before me, by the following persons, personally
known to me, in San Juan, Puerto Rico, this 20th day of December, 2007: Rafael
Samuel Bonilla Rodríguez, of legal age, married, executive and resident of San
Juan, Puerto Rico, in his capacity as Senior Vice President of Banco Santander
Puerto Rico; Carlos Miguel García Rodríguez, of legal age, married, executive
and resident of Guaynabo, Puerto Rico, in his capacity as Senior Executive Vice
President of Banco Santander Puerto Rico and Jacobo Ortiz Murias, of legal age,
married, attorney-at-law and resident of Dorado, Puerto Rico, in his capacity as
President of Corporación Hato Rey Dos.

                        Notary Public         

Exh. B-2



--------------------------------------------------------------------------------



 



         

EXHIBIT C
BILL OF SALE
     KNOW ALL MEN BY THESE PRESENTS, that BANCO SANTANDER PUERTO RICO, a banking
corporation organized and existing under the laws of the Commonwealth of Puerto
Rico (“Seller”), for good and valuable consideration paid to Seller by
CORPORACION HATO REY DOS, a corporation organized and existing under the laws of
the Commonwealth of Puerto Rico (“Purchaser”), the receipt and sufficiency of
which are hereby acknowledged, does hereby sell, grant, convey and transfer to
Purchaser all of Seller’s right, title and interest, if any, in and to all the
fixtures, machinery and equipment described in Schedule “2” annexed hereto and
made a part hereof which are attached or appurtenant to, the real property amd
more particularly described in Schedule “2” annexed hereto and made a part
hereof (the “Premises”), but excluding property (i) removable by any tenants
pursuant to their respective leases (including the Lease), licenses or other
occupancy agreements covering portions of the Premises, (ii) owned by public
utility suppliers and (iii) owned by any cleaning or other independent
contractors (collectively, the “Personal Property”).
     TO HAVE AND TO HOLD the same unto Purchaser, its successors and assigns,
forever, from and after the date hereof.
     Purchaser hereby unconditionally waives any and all claims and causes of
action of any nature whatsoever it may now or hereafter have against Seller or
any disclosed or undisclosed officer, director, employee, trustee, shareholder,
partner, principal, parent, subsidiary or other person or entity affiliated with
Seller (collectively, “Seller’s Affiliates”), and hereby unconditionally and
irrevocably fully releases Seller and Seller’s Affiliates from any and all
liability whatsoever which may now or hereafter accrue in favor of Purchaser
against Seller or Seller’s Affiliates, in connection with or arising out of the
Personal Property.
     This Bill of Sale is made without any covenant warranty or representation
by, or recourse against, Seller or Seller’s Affiliates of any kind whatsoever.
     IN WITNESS WHEREOF, Seller and Purchaser have executed this Bill of Sale on
December 20, 2007.

            SELLER:

BANCO SANTANDER PUERTO RICO
      By:           Name:   Rafael Samuel Bonilla Rodríguez        Title:  
Senior Vice President   

Exh. C-1



--------------------------------------------------------------------------------



 



         

                  By:           Name:   Carlos Miguel García Rodríguez       
Title:   Senior Executive Vice President        PURCHASER:

CORPORACIÓN HATO REY DOS
      By:           Name:   Jacobo Ortiz Murias        Title:   President     

Affidavit No. ______
     Acknowledged and subscribed before me, by the following persons, personally
known to me, in San Juan, Puerto Rico, this 20th day of December, 2007: Rafael
Samuel Bonilla Rodríguez, of legal age, married, executive and resident of San
Juan, Puerto Rico, in his capacity as Senior Vice President of Banco Santander
Puerto Rico; Carlos Miguel García Rodríguez, of legal age, married, executive
and resident of Guaynabo, Puerto Rico, in his capacity as Senior Executive Vice
President of Banco Santander Puerto Rico and Jacobo Ortiz Murias, of legal age,
married, attorney-at-law and resident of Dorado, Puerto Rico, in his capacity as
President of Corporación Hato Rey Dos.

                        Notary Public         

Exh. C-2



--------------------------------------------------------------------------------



 



         

EXHIBIT D
DEED OF LEASE

Exh. D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSUMPTION OF PURCHASER=S CONFIDENTIALITY AGREEMENT
BY PURCHASER=S REPRESENTATIVE
[Letterhead of Purchaser’s Representative]
[Date]
Banco Santander Puerto Rico
207 Ponce de León Avenue
San Juan, Puerto Rico 00917

Re:   [Name or other description of property and street address or other
description of location] (the “Premises”)

Ladies/Gentlemen:
     Reference is made to a certain Sale-Purchase Agreement
dated                                        , 2007 (the “Sale-Purchase
Agreement”) between Banco Santander Puerto Rico (“Seller”) and
                                         (“Purchaser”) relating to Purchaser’s
acquisition of the Premises from Seller (the “Transaction”). Except as otherwise
defined herein, all capitalized terms used herein shall have the same meanings
as set forth in the Sale-Purchase Agreement.
     In consideration of Seller giving the undersigned access to the Premises
and/or to the Property Information, the undersigned agrees for the benefit of
Seller and Seller’s Affiliates as follows:

  1.   In connection with the Transaction, the undersigned is acting as a
Purchaser’s Representative. The undersigned acknowledges that it has been
furnished by Purchaser with a copy of the relevant provisions of the
Sale-Purchase Agreement and agrees to comply with, and to be bound by, those
terms and provisions of the Sale-Purchase Agreement applicable in any way to the
undersigned’s performance of its activities as a Purchaser’s Representative,
including, without limitation, those contained in Section 24 and the last
sentence of Section 4(a)(i) thereof, with the same full force and effect as if
the undersigned were a party to the Sale-Purchase Agreement, and such terms are
hereby incorporated into this letter agreement by this reference and made a part
hereof. Without limiting the operation of the foregoing provisions of this
Paragraph 1, the undersigned hereby agrees, with regard to the undersigned’s
performance of its activities as a Purchaser’s Representative, to indemnity and
hold harmless Seller and Seller’s Affiliates in the manner and to the same
extent as provided in Section 24(c) of the Sale-Purchase Agreement.

Exh. E-1



--------------------------------------------------------------------------------



 



  2.   The undersigned further expressly acknowledges and agrees to the
provisions of Section 14(c) and Sections 25(a), (b), (e), (g), (l) and (n) of
the Sale-Purchase Agreement, all with the same force and effect as if the
undersigned were a party to the Sale-Purchase Agreement, and such Sections are
hereby incorporated into this letter agreement by this reference and made a part
hereof.     3.   The provisions of Paragraph 1 and 2 above shall survive the
termination of this letter agreement and the Sale-Purchase Agreement, and the
Closing.

            Very truly yours,

[PURCHASER=S REPRESENTATIVE]
                                By:           Name:           Title:        

Exh. E-2



--------------------------------------------------------------------------------



 



I CERTIFY: That on the date of execution I issued a FIRST CERTIFIED COPY of this
Deed to Jacobo Ortiz Murias, I ATTEST AND GIVE FAITH. -----------
NOTARY PUBLIC
-------------- NUMBER TWENTY-FIVE (25) -------------
------------- DEED OF PURCHASE AND SALE ------------
----------------- (Arterial Hostos)----------------
--- In the Municipality of San Juan, Commonwealth of Puerto Rico, this twentieth
(20th) day of December, two thousand seven (2007). -------------------------
--------------------- BEFORE ME --------------------
--- ANTONIO R. MOLINA MACHARGO, Attorney-at-Law and Notary in and for the
Commonwealth of Puerto Rico, with residence in San Juan, Puerto Rico and offices
on the nineteenth (19th) floor of the Banco Popular Center Building, two hundred
nine (209) Muñoz Rivera Avenue, in the Hato Rey Ward of the Municipality of San
Juan, Puerto Rico.— -----------------------------
----------------------- APPEAR ---------------------
--- AS PARTY OF THE FIRST PART: BANCO SANTANDER PUERTO RICO, a banking
corporation organized and existing under the laws of the Commonwealth of Puerto
Rico (hereinafter referred to as the “Seller”), Employer Identification Number
66-0312389, represented herein by its Senior Executive Vice President, Carlos
Miguel García Rodríguez, who is of legal age, married, banker and resident of
Guaynabo, Puerto Rico, and by its Senior Vice President, Rafael Samuel Bonilla
Rodríguez, who is of legal age, married, attorney-at-law and resident of San
Juan, Puerto Rico, who have been duly authorized to execute this Deed pursuant
to a resolution of the Board of Directors of the Seller, as evidenced by a
Certificate of Resolution executed on December eighteen (18), two thousand seven
(2007) by the Secretary of the Seller, Rafael Samuel Bonilla Rodríguez, before
Notary Public Xiomara I. Cebollero Dávila.
---------------------------------------------
--- AS PARTY OF THE SECOND PART: CORPORACIÓN HATO REY

1



--------------------------------------------------------------------------------



 



DOS, a corporation organized and existing under the laws of the Commonwealth of
Puerto Rico (hereinafter referred to as the “Purchaser”), Employer
Identification Number 66-0705063, represented herein by its President, Jacobo
Ortiz Murias, who is of legal age, married, attorney-at-law and resident of
Dorado, Puerto Rico, who has been duly authorized to execute this Deed pursuant
to a resolution of the Board of Directors of the Purchaser, as evidenced by a
Certificate of Corporate Resolution executed on December nineteen (19), two
thousand seven (2007) by the Secretary of the Purchaser, Mario M. Oronoz
Rodríguez, before Notary Public Jacobo Ortiz Murias.
--- I, the Notary, do hereby certify that I personally know the appearing
parties of the FIRST AND SECOND PARTS, and I further certify from their
statements as to their age, civil status, occupation and residence. They assure
me that they have, and in my judgment they do have, the necessary legal capacity
for this act, and they freely and voluntarily ---------------
----------------------- STATE ----------------------
--- FIRST: Title, Liens and Encumbrances. The Seller represents and warrants
that it is the owner in fee simple (pleno dominio) of a certain parcel of land
(the AProperty@) located in the Municipality of San Juan, Puerto Rico, described
in the Registry of Property of Puerto Rico, Second Section of San Juan (the
ARegistry@), as follows: ----------------------
----- AURBANA: Parcela número tres (3). Parcela de terreno localizada en el
Barrio Hato Rey Norte, del término municipal de San Juan, Puerto Rico, con una
cabida de tres mil cuatrocientos setenta y tres punto cero ocho nueve nueve
(3,473.0899) metros cuadrados, equivalentes a cero punto ocho ocho tres seis
(0.8836) cuerdas, en lindes por el NORTE, SUR, y ESTE, con terrenos de la
Administración de Terrenos (futuras calles locales); y por el OESTE, con
terrenos de la Administración de Terrenos (Arterial

2



--------------------------------------------------------------------------------



 



Hostos existente).” -------------------------------
----- The Property is recorded in the Registry at page (folio) two hundred
sixty-one (261) of volume (tomo) one thousand two hundred ninety-five (1,295) of
Río Piedras Norte, property number thirty-five thousand nine hundred seventy-two
(35,972). -----------------
----- The Seller acquired the Property pursuant to Deed Number One Hundred
Thirty-Nine (139), executed in San Juan, Puerto Rico on December sixteen (16),
nineteen hundred ninety-eight (1998) before Notary Public María De Lourdes
González Rivas, recorded in the mobile book (tomo móvil) of the Registry number
one thousand four hundred thirty-seven (1,437) of Río Piedras Norte, under
property number thirty-five thousand nine hundred seventy-two (35,972), fifth
(5th) inscription. ---------------------------------
----- The Property is subject to the following liens and encumbrances of record:
------------------------
------- (a) By its origin: --------------------------
--------- (i) Easement in favor of the Puerto Rico Electric Power Authority.
--------------------------
--------- (ii) Sewer and aqueduct easement in favor of the United States of
America. ----------------------
------- (b) By itself: Use and development restriction constituted pursuant to
Deed Number Eight (8), executed in San Juan, Puerto Rico on March fifteen (15),
nineteen hundred ninety-one (1991) before Notary Public José Eladio Figueroa
González, recorded in the Registry at page (folio) two hundred sixty-one
(261) of volume (tomo) one thousand two hundred ninety-five (1,295) of Río
Piedras Norte, property number thirty-five thousand nine hundred seventy-two
(35,972). ------------------------------

3



--------------------------------------------------------------------------------



 



--- SECOND: Purchase and Sale. The Seller has agreed to sell, convey and
transfer the Property to the Purchaser, and the Purchaser has agreed to purchase
and acquire the Property from the Seller, in accordance with the following
----------------------
---------------- TERMS AND CONDITIONS ---------------
----- One. Sale and Transfer. The Seller hereby sells, conveys and transfers to
the Purchaser, free and clear of any liens and encumbrances, except for the
liens and encumbrances described in Article SECOND of this Deed and the
Permitted Encumbrances (as such term is defined in the Sale Agreement described
below), and the Purchaser hereby purchases and acquires from the Seller, the
Property together with all of its rights, buildings, structures, improvements,
easements, servitudes and appurtenances thereto.
-------------------------------------------
----- Two. Purchase Price. The purchase price of the Property is the amount of
TWENTY-FIVE MILLION TWO HUNDRED FIFTY THOUSAND DOLLARS ($25,250,000), which
shall not be subject to adjustment for any reason (precio alzado), and which
amount the Seller acknowledges having received from the Purchaser prior to this
act to the Seller=s full satisfaction, and, consequently, the Seller
acknowledges receipt of payment in full of the purchase price for the Property.
------------------------------------------
----- Three. Sale Agreement. The Seller and the Purchaser hereby agree that this
Deed is entered into and is subject to that certain Sale-Purchase Agreement,
dated as of December twenty (20), two thousand seven (2007)(the “Sale
Agreement”), by and between the Seller and the Purchaser. All of the

4



--------------------------------------------------------------------------------



 



representations, warranties, indemnities, agreements, limitations and
disclaimers made and/or agreed to by the Seller and the Purchaser in the Sale
Agreement are hereby expressly ratified and confirmed and shall survive the
execution of this Deed for the periods set forth therein.
-----------------------------------
----- Four. WAIVER OF WARRANTY. NOTWITHSTANDING ANYTHING SET FORTH HEREIN AND IN
THE SALE AGREEMENT, THE SELLER HEREBY DISCLAIMS, AND THE PURCHASER WAIVES AND
RELEASES THE SELLER OF, THE WARRANTY AGAINST LATENT AND HIDDEN DEFECTS IMPOSED
UPON SELLERS OF REAL PROPERTY PURSUANT TO ARTICLE ONE THOUSAND THREE HUNDRED AND
SIXTY-THREE (TWO) (1,363(2)) OF THE CIVIL CODE OF PUERTO RICO. THE PURCHASER
DECLARES AND ACKNOWLEDGES THAT IT HAS AGREED TO THE WAIVER OF THE WARRANTY
AGAINST LATENT AND HIDDEN DEFECTS SET FORTH IN THE PRECEDING SENTENCE WITH FULL
AND COMPLETE KNOWLEDGE OF THE RISKS AND LEGAL CONSEQUENCES WHICH SUCH WAIVER
ENTAILS. THE PURCHASER HEREBY ACCEPTS TITLE TO THE PROPERTY SUBJECT TO THE
FACTS, CIRCUMSTANCES, DEFECTS AND PROBLEMS WHICH EXIST AT THIS TIME AND AS OF
THE DATE OF THE AGREEMENT ON AN “AS-IS, WHERE-IS” BASIS AND THE PURCHASER
DECLARES, AGREES AND ACCEPTS THAT IT IS NOT RELYING ON ANY REPRESENTATION OR
WARRANTIES OF THE SELLER OR ANY OTHER PERSON AS TO THE STATE OF THE PROPERTY,
OTHER THAN AS SET FORTH HEREIN AND IN THE SALE AGREEMENT.
----- Five. Taxes; Apportionment. All real property taxes and assessments
corresponding to the Property up to the date prior to the date of execution of
this Deed shall be for the account of the Seller and, thereafter, for the
account of the Purchaser. ------
----- Six. Right to Possession. This Deed shall

5



--------------------------------------------------------------------------------



 



entitle the Purchaser to enter into immediate possession of the Property without
any additional formality or request. ------------------------------
----- Seven: Expenses of Deed. The Internal Revenue and Legal Assistance stamps
required for the original of this Deed shall be for the account of the Seller,
and the Internal Revenue stamps and Legal Assistance for the first certified
copy of this Deed and the fees for its recordation in the Registry shall be for
the account of the Purchaser. The notarial tariff incurred in connection with
the execution of this Deed shall be for the account of the Seller. -------
----- Eight: Successors and Assigns. All of the terms, conditions and provisions
of this Deed shall apply to and be binding upon the successors and assigns of
the appearing parties and all the persons claiming under or through them.
-----------------------------------
--- THIRD: Headings. The headings of the Articles of this Deed are for
convenience and are
not to be deemed to be controlling over the text of any such Article.
-------------------------------------------
--- FOURTH: Further Assurances. The parties hereto agree to execute and deliver
any additional instruments and documents which may be necessary to record the
transaction contemplated by this Deed in the Registry. Any costs and expenses
incurred in connection with the execution of any additional instruments and
documents shall be for the account of the party or parties at fault, except that
each party shall pay the fees of their respective counsel. ----
--- FIFTH: Interpretation. This Deed shall be interpreted without regard to any
presumption or rule requiring construction against the party causing this

6



--------------------------------------------------------------------------------



 



Deed to be drafted. --------------------------------
--- SIXTH: Request to the Registrar. The Honorable Registrar of the Property is
respectfully requested to record the sale to the Purchaser of the Property and
the transfer of fee simple (pleno dominio) title thereto in favor of the
Purchaser as set forth in Article SECOND of this Deed. -----------------------
--------- ACCEPTANCE, WARNINGS AND EXECUTION --------
--- The appearing parties fully ratify and confirm the statements contained
herein, and find this Deed as drafted to their entire satisfaction, having I,
the Notary, made to the appearing parties the necessary legal warnings
concerning the execution of this Deed, including, but not limited to (i) the
meaning and legal effects of the execution of this Deed; (ii) the fact that this
Deed was prepared in reliance on a title abstract prepared on December seven
(7), two thousand seven (2007) by Hato Rey Title Insurance Agency, Inc., an
independent contractor, and not by the Notary, and, therefore, the Notary is
released from any and all liability with respect to any error or omission
committed in the preparation of such title abstract; (iii) that subsequent to
the date of such title abstract and before the presentation for recording of
this Deed other documents may be presented or recorded in the Registry that may
affect the title to the Property and/or achieve priority over this Deed; (iv) of
the convenience of accrediting the state of liens and encumbrances of the
Property with the corresponding certification of the Registry or direct
corroboration by examining the books of the Registry, and that the negative
certification of the Registry does not exclude the

7



--------------------------------------------------------------------------------



 



possibility of liens recorded after the date of the certification; (v) that if
the Property is located in a flood zone, the owner or party in possession of the
Property is required to observe and comply with the regulations applicable to
flood zone areas, including, without limitation, the provisions contained in 23
L.P.R.A. $225 et. seq.; (vi) of the importance of recording a certified copy of
this Deed in the Registry and the costs relating thereto; (vii) of the
consequences that would result if a certified copy of this Deed is not recorded
in the Registry; (viii) of the desirability of performing a search of the
records of the Municipal Revenue Collection Center (CRIM) to the determine the
payment status of the real property taxes applicable to the Property; (ix) that
real property taxes for the last five (5) years and the current tax year
constitute a senior, preferred statutory lien on the Property; and (x) that the
transactions effected pursuant to this Deed are subject to the applicable tax
statutes and regulations. ---------------------------------------
--- I, the Notary, warned the Purchaser of the risks and legal consequences
related to the waiver of warranty against latent or hidden defects made by the
Purchaser in Section Four of Article SECOND of this Deed.
----------------------------------------------
--- I, the Notary, hereby certify that this Deed was read by the persons
appearing herein; that I advised them of their right to have witnesses present
at the execution hereof, which right they waived; that they acknowledged that
they understood the contents of this Deed and the legal effect thereof; and that
thereupon they signed this Deed before me and affixed

8



--------------------------------------------------------------------------------



 



their initials to each and every page hereof. ------
---------------------------------------------------
---------------------------------------------------
---------------------------------------------------
---------------------------------------------------
--- I the Notary, do hereby certify as to everything stated or contained in this
instrument. I, the Notary, ATTEST AND GIVE FAITH. ---------------------

9



--------------------------------------------------------------------------------



 



--- Signed: JACOBO ORTIZ MURIAS, CARLOS MIGUEL GARCÍA RODRÍGUEZ and RAFAEL
SAMUEL BONILLA RODRÍGUEZ. -------------------------
--- Signed, sealed, marked and flourished: ANTONIO R. MOLINA MACHARGO.
----------------------------------------------------
--- The corresponding internal revenue and notarial stamps have been canceled on
the original. -------------------------------
--- The initials of the appearing parties have been affixed on each page (folio)
of the original. ---------------------------
--- I, the Notary, certify that the foregoing is a true and exact copy of Deed
Number Twenty-Five (25), the original of which forms part of my protocol of
public instruments for the year two thousand and seven (2007), which contains
nine(9) pages (folios). ----------------------------------------------------
--- IN WITNESS WHEREOF, and at the request of Jacobo Ortiz Murias, I issue the
FIRST certified copy of this Deed, in San Juan, Puerto Rico, this
twentieth(20th) day of December, two thousand seven (2007).
---------------------------------------

            Notary Public
         

10



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
(Arterial Hostos)
Between
CORPORACIÓN HATO REY DOS, as Landlord
And
BANCO SANTANDER PUERTO RICO, as Tenant
December 20, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
ARTICLE I
  DEMISE OF PREMISES     1  
ARTICLE II
  DELIVERY OF POSSESSION     1  
ARTICLE III
  LEASE TERM     1  
ARTICLE IV
  RENT     2  
ARTICLE V
  TAXES     4  
ARTICLE VI
  UTILITIES     5  
ARTICLE VII
  USE AND COMPLIANCE WITH REQUIREMENTS     6  
ARTICLE VIII
 
MAINTENANCE AND REPAIRS; IMPROVEMENTS; PERSONAL PROPERTY AND FIXTURES
    7  
ARTICLE IX
  INSURANCE     8  
ARTICLE X
  DAMAGE OR DESTRUCTION     9  
ARTICLE XI
  CONDEMNATION     11  
ARTICLE XII
  SELF HELP     12  
ARTICLE XIII
  DEFAULT     13  
ARTICLE XIV
  QUIET ENJOYMENT     14  
ARTICLE XV
  SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT     15  
ARTICLE XVI
  TRANSFERS BY LANDLORD     16  
ARTICLE XVII
  SIGNAGE     16  
ARTICLE XVIII
  ASSIGNMENT AND SUBLETTING; LEASEHOLD MORTGAGES     16  
ARTICLE XIX
  HAZARDOUS SUBSTANCES     18  
ARTICLE XX
  LANDLORD’S REPRESENTATIONS AND WARRANTIES     20  
ARTICLE XXI
  RIGHT OF FIRST REFUSAL     21  
ARTICLE XXII
  MISCELLANEOUS     23  

      Exhibits      
Exhibit “A” —
  Legal Description of the Land
Exhibit “B” —
  Permitted Exceptions
Exhibit “C” —
  Form of Estoppel Certificate

i



--------------------------------------------------------------------------------



 



TABLE OF DEFINED TERMS
     The following capitalized terms are defined in the respective Section of
the Agreement identified below:
     “Appraiser” — as such term is defined in Section 4.3(a) hereof.
     “Building” — as such term is defined in Article I hereof.
     “Change of Control” — as such term is defined in Section 21.1 hereof.
     “Control Group” — as such term is defined in Section 21.1 hereof.
     “CPI” — as such term is defined in Section 4.2 hereof.
     “Effective Date” — as such term is defined in the opening paragraph hereof.
     “Election Period” — as such term is defined in Section 21.1(b) hereof.
     “Exercise Notice” — as such term is defined in Section 21.1(b) hereof.
     “FMRV” — as such term is defined in Section 4.3 hereof.
     “First Refusal Purchase Price” — as such term is defined in Section 21.1(a)
hereof.
     “First Refusal Right” — as such term is defined in Section 21.1 hereof.
     “Hazardous Substances” — as such term is defined in Section 19.1 hereof.
     “Initial Period” — as such term is defined in Section 21.1(c) hereof.
     “Interest Rate” — as such term is defined in Article XII hereof.
     “Land” — as such term is defined in Article I hereof.
     “Landlord” — as such term is defined in the opening paragraph hereof.
     “Lease” — as such term is defined in the opening paragraph hereof.
     “Lease Year” — as such term is defined in Section 3.1 hereof.
     “Leasehold Mortgage” — as such term is defined in Section 18.2 hereof.
     “Leasehold Mortgagee” — as such term is defined in Section 18.2 hereof.

ii



--------------------------------------------------------------------------------



 



     “Landlord’s Restoration Obligations” — as such term is defined in Article X
hereof.
     “Mortgage” — as such term is defined in Section 15.1 hereof.
     “Mortgagee” — as such term is defined in Section 15.1 hereof.
     “Offered Asset” — as such term is defined in Section 21.1 hereof.
     “Option Term or Option Terms” — as such terms are defined in Section 3.2(a)
hereof.
     “Permitted Exceptions” — as such term is defined in Article XIV hereof.
     “Premises” — as such term is defined in Article I hereof.
     “Real Estate Taxes” — as such term is defined in Section 5.1(a) hereof.
     “Rent” — as such term is defined in Section 4.1 hereof.
     “Requirements” — as such term is defined in Section 7.2(a) hereof.
     “Sale Notice” — as such term is defined in Section 21.1(a) hereof.
     “Tenant” — as such term is defined in the opening paragraph hereof.
     “Term” — as such term is defined in Section 3.1 hereof.
     “Transferor” — as such term is defined in Section 21.1 hereof.
     “Vault” — as such term is defined in Section 8.3 hereof.

iii



--------------------------------------------------------------------------------



 



LEASE AGREEMENT
(Arterial Hostos)
     THIS LEASE AGREEMENT (this “Lease”) is made and entered into as of
December 20, 2007 (the “Effective Date”) by and between CORPORACIÓN HATO REY
DOS, a corporation organized and existing under the laws of the Commonwealth of
Puerto Rico (“Landlord”), and BANCO SANTANDER PUERTO RICO, a banking corporation
organized and existing under the laws of the Commonwealth of Puerto Rico
(“Tenant”).
ARTICLE I
DEMISE OF PREMISES
     For and in consideration of the covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord, upon the following terms and conditions, approximately
3,473.0899 square meters, equivalent to 0.8836 cuerdas of land (the “Land”)
lying and being in the Hato Rey Norte Ward of the Municipality of San Juan,
Puerto Rico, and being more particularly described or depicted on Exhibit “A”
attached hereto, together with all rights, easements and appurtenances
pertaining thereto, including, without limitation, any and all rights of ingress
and egress to streets, street beds and roadways, if any, associated therewith
and all improvements (including, without limitation, the Building as such term
is defined below) located thereon. The Land, the Building and all other
improvements now or hereafter located thereupon and the rights, easements and
appurtenances pertaining thereto are hereinafter collectively referred to as the
“Premises”. The nine (9) floor office building currently located on the Premises
is hereinafter referred to as the “Building”.
ARTICLE II
DELIVERY OF POSSESSION
     Landlord shall tender exclusive possession of the Premises to Tenant on the
Effective Date. Upon delivery, the Premises shall be free of any right or claim
to right of possession by any entity or person other than Tenant.
ARTICLE III
LEASE TERM
     3.1 Term. The initial term of this Lease (said term, together with any
exercised Option Terms (as defined in Section 3.2 hereof), is hereinafter
referred to as the “Term”), shall commence on the Effective Date hereof and
shall terminate at the end of the sixteenth (16th) Lease Year on December 31,
2022. For purposes of this Lease, the term “Lease Year” shall mean the period
beginning on the Effective Date and ending on December 31, 2007 and each twelve
(12) month period commencing on each January 1 thereafter.

1



--------------------------------------------------------------------------------



 



     3.2 Extension Options.
          (a) Tenant shall have two (2) successive options to extend the Term
for a period of five (5) years each (collectively, the “Option Terms” or each an
“Option Term”), on the same terms and conditions then in effect, except as
expressly otherwise provided herein. Tenant may exercise any such extension
option for one or more Option Terms by written notice to Landlord not less than
twelve (12) months prior to the expiration of the Term; provided, however, that
if Tenant shall fail to give any such notice within such time limit, Tenant’s
right to exercise its option shall nevertheless continue until thirty (30) days
after Landlord shall have given Tenant notice of Landlord’s election to
terminate such option, and Tenant may exercise such option at any time prior to
the expiration of such thirty (30) day period.
          (b) The parties intend to avoid forfeiture of Tenant’s rights to
extend the Term under any of the Option Terms set forth in this Section 3.2
through failure to give notice of exercise thereof within the time limits
prescribed. Accordingly, if Tenant shall fail to give notice to Landlord of
Tenant’s election to extend the Term for any of the Option Terms and Landlord
shall fail to give notice to Tenant of Landlord’s election to terminate Tenant’s
right to extend this Lease under the option applicable thereto, then the Term
shall be automatically extended from month to month upon all of the terms and
conditions then in effect, subject to Tenant’s right under such option to extend
the Term for the remainder of the Option Term covered thereby and to Landlord’s
right to place the thirty (30) day limit on such option by notice in the manner
provided in this Section 3.2.
     3.3 Surrender Upon Expiration. Upon the expiration of the Term, Tenant
shall surrender to Landlord the Premises, free and clear of all liens created by
Tenant, and in broom-clean condition and good repair, normal wear and tear and
casualty damage excepted. Tenant shall have the right to remove such structures,
trade fixtures, furniture, equipment, systems, vault doors and other personal
property as Tenant sees fit. Title to improvements remaining on the Premises
upon the expiration of the Term shall automatically pass to Landlord without the
necessity for the execution of any instrument of conveyance.
ARTICLE IV
RENT
     4.1 Rent. Starting on the Effective Date and continuing throughout the
Term, Tenant agrees to pay Landlord at the address referenced on Section 21.4 of
this Lease, or such other place as Landlord shall designate in writing, a
monthly rent of ONE HUNDRED SEVENTY-FOUR THOUSAND FIVE HUNDRED FORTY-TWO DOLLARS
AND FIFTY CENTS ($174,542.50) (the “Rent”), without any deduction, set-off or
counterclaim (except as set forth in Articles VI, X and XVIII of this Lease).
Rent shall be payable in advance, in equal monthly installments, on the first
(1st) day of each and every calendar month subsequent to the Effective Date
during the Term hereof and shall be proportionately reduced for any partial
month during the Term. If any party to whom Tenant shall not then be paying Rent
under this Lease shall demand payment of Rent or other amounts from Tenant
alleging the right to receive such Rent or other amount as a result of a
transfer of Landlord’s interest in this Lease or for any other reason, or if
conflicting demands are made on Tenant concerning the payment of Rent by parties

2



--------------------------------------------------------------------------------



 



comprising Landlord, Tenant shall not be obligated to honor such demand unless
Tenant shall receive written instructions to do so from the person to whom
Tenant shall then be paying Rent or shall otherwise receive evidence
satisfactory to Tenant of the right of the person or entity making the demand.
The withholding of Rent, or any other amount payable by Tenant under this Lease,
by Tenant pending the determination of the right of the party making the demand
shall not be deemed to be a default on the part of Tenant.
     4.2 CPI Percentage Increase. Commencing on the first (1st) day of the
second Lease Year, and on the first (1st) day of each Lease Year thereafter
during the Term (excluding the first Lease Year of the first and second Option
Terms), Rent shall be increased by an amount equal to the product of (i) the
Rent payable by Tenant during the preceding Lease Year and (ii) the percentage
increase which occurred in the CPI (as defined below) for the most recent twelve
(12) month period for which the CPI is published. As used herein, “CPI” shall
mean the Consumer Price Index for All Urban Consumers, All Items (1982 — 84 =
100) published by the Bureau of Labor Statistics of the U.S. Department of
Labor, or an equivalent successor official index then in effect. In the event
that the CPI is discontinued with no successor or comparable successor index, a
reliable governmental or other non-partisan publication of Tenant’s choice
evaluating substantially the same information previously used in determining the
CPI shall be used.
     4.3 Rent During Option Terms. The Rent payable by Tenant during the first
Option Term and during the second Option Term shall be equal to the fair market
rental value (the “FMRV”) for the Premises as determined in this Section 4.3,
and shall be payable by Tenant as set forth in Section 4.1. The FMRV shall be
negotiated between Landlord and Tenant and the FMRV shall be based on the actual
rental rates for comparable space in other comparable buildings in the vicinity
of the Premises for a comparable term and for non-renewal, non-encumbered,
non-equity space that tenants comparable to Tenant would pay and are paying to a
willing landlord comparable to Landlord at arm=s length. The FMRV shall be
further based on all tenant concessions and inducements that a tenant comparable
to Tenant is receiving for space comparable to the Premises, including one
hundred percent (100%) of the following concessions: (i) limitations provided to
tenants in connection with the payment of operating and tax expenses,
(ii) rental abatement concessions being given such tenants, (iii) tenant
improvement allowances and (iv) all other tenant inducements and landlord
concessions. FMRV shall be determined pursuant to the preceding factors and
shall mean the FMRV in effect as of the first day of the first month of the
first Option Term and the second Option Term, respectively. If Landlord and
Tenant are unable to agree as to the amount of the FMRV within ninety (90) days
of Tenant=s delivery of notice to Landlord of Tenant=s exercise of either Option
Term, as provided in Section 3.2, then the FMRV shall be determined as follows:
          (a) Each party, at its cost and by giving notice to the other party,
shall appoint a licensed real estate broker (hereinafter referred to as
AAppraiser@) with at least five years of full-time commercial real estate
brokerage experience in San Juan, Puerto Rico to appraise and set the FMRV. If a
party does not appoint an Appraiser within fifteen (15) days after the other
party has given notice of the name of its Appraiser, the single Appraiser
appointed shall be the sole Appraiser and shall set the FMRV.
          (b) If two (2) Appraisers are appointed by the parties, they shall
meet promptly and within thirty (30) days after the second Appraiser has been
appointed, each

3



--------------------------------------------------------------------------------



 



Appraiser shall render his/her written appraisal as to the FMRV for the
Premises, and thereafter, the two appraisals shall be added together and their
total divided by two (2); the resulting amount shall be the FMRV. If, however,
there is more than a ten percent (10%) difference in the two (2) appraisals, and
the two Appraisers are then unable to agree as to the FMRV within such thirty
(30) day period, the two Appraisers shall select a third Appraiser meeting the
qualifications stated above, within fifteen (15) days after the last day the two
(2) Appraisers are given to set the FMRV. The third Appraiser selected, however,
shall be a person who has not previously acted in any capacity for either party.
          (c) Within thirty (30) days after the selection of the third
Appraiser, the third Appraiser shall set the FMRV in the manner set forth below.
The third Appraiser shall select one of the two written appraisals submitted by
the first two Appraisers, which appraisal shall be the one that is closer to the
FMRV determined by the third Appraiser, and third Appraiser shall not adopt a
compromise. The appraisal so selected shall be the FMRV.
          (d) The decision of the first two Appraisers, or if necessary the
decision of the third Appraiser, shall be final and binding on Landlord and
Tenant, and the parties shall immediately after receiving the written decision
of the Appraisers execute an amendment to this Lease (to be drafted by Tenant)
stating the Rent for the first Option Term or the second Option Term,
respectively. Landlord and Tenant shall share the cost of the third Appraiser
equally and each party shall pay for the cost of its own Appraiser. Until the
determination of the FMRV, Tenant shall continue to pay Landlord the amount of
Rent then last in effect.
ARTICLE V
TAXES
     5.1 Real Estate Taxes.
          (a) Landlord represents to Tenant that the Land is a separate legal
parcel with its own parcel identification number and that the Premises are
separately assessed for the purpose of paying all real estate taxes and
assessments for betterments and improvements that are levied or assessed by any
lawful authority on the Premises (“Real Estate Taxes”). From and after the
Effective Date, Landlord shall pay, without contribution from Tenant, all Real
Estate Taxes on the Premises (including the Building and any improvements or
additions thereto made or constructed after the Effective Date) on or prior to
the last day on which Real Estate Taxes can be paid without interest or penalty;
provided, however, that (i) Tenant shall pay to Landlord any increases in Real
Estate Taxes that occur during the first six (6) Lease Years of the Term based
on the highest available discount for early payment which are, in the aggregate,
in excess of TWO HUNDRED AND TEN THOUSAND DOLLARS ($210,000). Tenant shall pay
such excess, if any, to Landlord during the Term of the Lease on or prior to the
last date on which such excess can be paid with the highest available discount
for early payment and without interest or penalty. Any increases in Real Estate
Taxes that occur after the first six (6) Lease Years of the Term will be payable
by Landlord.
          (b) In addition to Real Estate Taxes described in Section 5.1(a),
Landlord shall be responsible for paying, without contribution from Tenant:
(i) income, intangible,

4



--------------------------------------------------------------------------------



 



franchise, capital stock, estate or inheritance taxes or taxes substituted for
or in lieu of the foregoing exclusions; (ii) except as provided in Section 5.3,
taxes on gross receipts or revenues (other than rent) of Landlord from the
Premises; or (iii) any rollback, greenbelt or similar deferred taxes which are
assessed after the Effective Date, but relate to time periods prior to the
Effective Date by reason of a change in zoning, use or ownership.
          (c) If Landlord shall sell or otherwise transfer its interest in the
Premises and as a result thereof, there shall be a reassessment of the Premises,
then Tenant shall not be required to pay any increase in Real Estate Taxes due
to such reassessment. All Real Estate Taxes due to such reassessment shall
instead be paid by Landlord in the year of such reassessment and all subsequent
years during the Term.
     5.2 Personal Property Taxes. Tenant shall pay all personal property taxes
assessed on Tenant’s personal property on the Premises. If Landlord has paid any
such tax in the first instance, as required by the applicable taxing authority,
Tenant shall reimburse Landlord upon Tenant’s receipt of paid invoices for such
taxes, provided that Landlord shall give Tenant notice of any such tax prior to
paying same.
     5.3 Other Taxes. In the event that any taxing authority having jurisdiction
over the Premises impose a tax and/or assessment of any kind or nature upon,
against, measured by or with respect to the rentals payable by Tenant under this
Lease, Tenant shall, together with each payment of Rent hereunder, pay to
Landlord such tax and/or assessment relating to such payment of Rent, and
Landlord shall deliver such tax and/or assessment to the relevant taxing
authority in accordance with applicable law.
     5.4 Right to Contest. Tenant may contest, by appropriate proceedings, the
amount or validity, in whole or in part, of any tax or assessment payable by it
under Sections 5.1(a) and 5.3, in any manner permitted by applicable law,
provided that (i) such contest is conducted by Tenant diligently and in good
faith, (ii) such contest shall not subject Landlord to any liability (criminal,
civil or otherwise) or create any lien against the Premises or pose an imminent
threat to the title of the Premises, and (iii) Landlord is provided with notice
of such contest prior to its commencement. Upon the termination of such contest,
Tenant shall pay such taxes and assessments or part thereof (to the extent then
unpaid), as finally determined in such proceedings. Any refunds or rebates on
account of such taxes and assessments paid by Tenant under the provisions of
this Lease shall belong to Tenant, and any such refunds or rebates received by
Landlord shall be deemed trust funds and as such shall be received by Landlord
in trust and paid to Tenant forthwith.
ARTICLE VI
UTILITIES
     From and after the Effective Date, Tenant shall pay directly to the
applicable utility companies or governmental agencies for all utilities
(including, but not limited to, electric, gas, water, sewage or telephone)
consumed on the Premises by Tenant during the Term. Landlord shall not take or
permit any person claiming under Landlord to take any action which shall
interrupt or interfere with any utility service to the Premises. In the event
that any such

5



--------------------------------------------------------------------------------



 



interruption or interference caused by Landlord occurs and continues for longer
than one (1) day, Rent shall be fully abated for each additional day that such
interruption or interference continues.
ARTICLE VII
USE AND COMPLIANCE WITH REQUIREMENTS
     7.1 Use, No Obligation to Construct, Open or Operate.
          (a) The Premises may be used for any lawful purpose. Without limiting
the generality of the foregoing, Tenant shall have the right to use the entire
Premises as Tenant sees fit for general office purposes, administrative and
executive use, the operation of retail banking or other banking and/or financial
services business, and any other incidental use relating to the foregoing,
including without limitation, the right (i) to use the sidewalks adjacent to the
Building for any lawful purpose, including, without limitation, providing food
and beverage to employees and customers for promotional events; (ii) to maintain
employee lunchrooms and kitchenettes; and (iii) to install and operate pay
telephones or automatic teller machines and other self-serve banking facilities
on the exterior wall of the Building or sidewalk in front of the Building or
elsewhere on the Premises. Notwithstanding any provision contained herein or in
any other documents, Tenant shall not have any obligation to construct any
improvements on the Premises or open or operate in the Premises.
          (b) In no event shall Tenant or the Premises be bound by or subject to
any exclusive, restrictive or prohibited use agreement granted by Landlord after
the Effective Date.
     7.2 Compliance with Requirements.
          (a) Landlord shall comply with and shall cause the Premises to be in
compliance with all Requirements applicable to the Premises. Subject to the
preceding sentence, Tenant shall comply with all applicable Requirements with
respect to its use and occupancy of the Premises; provided, however, that Tenant
shall only be responsible for making improvements to the Premises mandated by
applicable Requirements if the necessity arises from Tenant’s specific use of
the Premises; and provided, further, that Landlord shall be responsible for
making structural or non-structural improvements to the Premises mandated by
applicable Requirements if such improvements would have been required
irrespective of the nature of the current tenancy. The term “Requirements” shall
mean all requirements of all current and future laws, orders, ordinances, rules
and regulations of federal, Puerto Rico and municipal authorities, and of any
certificate of occupancy, use permit, or other direction issued pursuant to law
by any public officer or officers, which shall relate to the Premises or the
use, occupancy or control thereof or the conduct of any business thereon,
including those relating to or which necessitate structural changes or
improvements or alteration, repair or removal of any improvements on any part of
the Premises. Notwithstanding the foregoing, Landlord, not Tenant, shall be
responsible for any violations or breaches of the Requirements arising after the
Effective Date and caused by Landlord.
          (b) Tenant shall have the right, at its own cost and expense, to
contest or review by legal proceedings the validity, legality or applicability
of any Requirement, and during such contest, Tenant may refrain from complying
therewith, provided that such compliance may

6



--------------------------------------------------------------------------------



 



be deferred only if (i) neither Tenant nor Landlord will thereby be subjected to
civil or criminal liability for failure to comply therewith; (ii) compliance may
be so deferred without the incurrence of any lien, charge or liability of any
kind against the Premises or any interest therein or part thereof; and
(iii) Tenant prosecutes the contest in good faith and with due diligence.
Landlord shall at all times during the Term cooperate with Tenant, at Tenant’s
expense, in requesting such modifications, changes in zoning, variances, special
use permits and such other changes in Requirements affecting the Premises, as
Tenant may request.
ARTICLE VIII
MAINTENANCE AND REPAIRS; IMPROVEMENTS;
PERSONAL PROPERTY AND FIXTURES
     8.1 Maintenance. Except as set forth in Article X, Tenant shall maintain
the Premises, including the parking lot(s) and parking buildings, landscaping
and drainage system located thereon, in reasonably good condition and shall be
responsible for all repairs to the Premises, except repairs or replacements
necessitated by damage caused by the willful acts or negligence of Landlord, its
employees, agents and contractors (which repairs may be made by Tenant at
Landlord’s cost). All development and construction on and to the Premises and
all maintenance, repair and other work with respect thereto required hereunder
shall be Tenant’s sole responsibility and Landlord shall have no obligation with
respect thereto, except as may be specifically otherwise set forth herein and in
Section 7.2(a).
     8.2 Construction of Improvements. Tenant shall have the right, at its sole
cost and without the necessity of obtaining Landlord’s consent, to make at any
time and from time to time, improvements and alterations to the Premises
(including the construction and installation from time to time of one or more
signs (including Tenant’s existing signs on the Premises as of the Effective
Date and the substitution or replacement thereof from time to time in Tenant’s
sole discretion) and the installation of one or more sets of satellite receiving
equipment or the like on or near the Land and/or the Building), and to construct
other improvements on the Premises, so long as Tenant complies with all
applicable Requirements. Landlord shall cooperate with Tenant and shall execute
all instruments necessary or appropriate to obtain, and shall join in the
application for, all permits, licenses and other approvals from the applicable
governmental authorities to make such alterations and improvements to satisfy
the Requirements. Any improvements made by Tenant to the Premises under this
Section 8.2 shall belong to Tenant for the duration of the Term and the cost
thereof shall be depreciated by Tenant during the Term. Notwithstanding anything
to the contrary in this Section 8.2, any improvement or alteration made by
Tenant to the Premises which affects the external appearance or structural
integrity of the Building shall require the prior consent of Landlord, which
consent shall be not be unreasonably conditioned, withheld or delayed. Tenant
shall provide to Landlord a copy of the plans and specifications relating to any
improvements or alterations made by Tenant to the Premises (whether or not such
improvements or alterations require Landlord’s consent), and a reasonable
estimate of the cost thereof, prior to commencing such improvements or
alterations.
     8.3 Personal Property and Fixtures. All articles of personal property,
trade fixtures, furniture, equipment, systems and other personal property,
including, without limitation, movable partitions, all signs and signage,
vaults, vault doors, safes, night depositories, safe

7



--------------------------------------------------------------------------------



 



deposit booths, teller lines, cabinetry, business machines and equipment, and
communication equipment that Tenant places or installs in the Premises, at its
expense prior to or during the Term hereof (including, without limitation, those
placed or installed in the Premises as of the Effective Date), shall remain
Tenant’s property and may be removed at any time and from time to time by
Tenant. Landlord acknowledges and agrees that, notwithstanding anything in this
Lease to the contrary, Tenant shall have the right, at Tenant’s sole cost and
expense, to utilize the vault which exists at the Premises as of the date hereof
(the “Vault”). In addition, Landlord agrees that Tenant may relocate the Vault
within the Premises and/or install such other vaults in the Premises as Tenant
may require. Notwithstanding anything in this Lease to the contrary, upon the
expiration or earlier termination of this Lease, Landlord may request Tenant, at
Tenant’s sole cost and expense, to remove any vault (excluding the Vault)
installed by Tenant in the Premises after the Effective Date.
ARTICLE IX
INSURANCE
     9.1 Tenant’s Insurance. From and after the Effective Date, Tenant shall
maintain the following insurance coverages:
          (a) commercial general liability insurance, including, but not limited
to contractual liability, covering the Premises against claims for bodily
injury, personal injury and damage to property with minimum limits of TWO
MILLION DOLLARS ($2,000,000) combined single limit;
          (b) “all risk” property damage insurance covering the Building for
damage or other loss caused by fire, and such other risks as may be included in
the standard form of extended coverage insurance from time to time available, in
an amount equal to eighty percent (80%) of replacement value of the Building and
all improvements on the Premises other than foundations, such amount to be
adjusted every three (3) years; and
          (c) workers’ compensation or similar coverage for the benefit of
Tenant’s employees.
The insurance required to be maintained by Tenant under subsections (a) and
(b) of this Section 9.1, shall be issued by an insurance company having a
financial rating of class “A-” or better in Best’s Insurance Guide and, if
required by law, licensed to do business in the Commonwealth of Puerto Rico.
     9.2 Insurance Certificates. Tenant shall name Landlord as an additional
insured under the policies carried pursuant to Section 9.1(a) and (b) above. All
of the foregoing insurance policies required pursuant to Section 9.1 above will
be written with companies of recognized standing and will provide that the party
named as an additional insured shall be given a minimum of ten (10) days written
notice by any such insurance company prior to the cancellation, termination or
alteration of the terms or limits of such coverage. Tenant will deliver to
Landlord copies of the foregoing insurance policies or certificates thereof
within thirty (30) days after the Effective Date and evidence of all renewals or
replacements of same not less than ten (10) days prior to the expiration date of
such policies. As an alternative to delivering a

8



--------------------------------------------------------------------------------



 



certificate of insurance, Tenant may provide Landlord with a website address
maintained by Tenant’s insurance consultant which shall enable Landlord to
electronically review all insurance maintained by Tenant from time to time
during the term to confirm Tenant’s compliance with the terms of this Lease
related to insurance. All such policies may be maintained under a blanket
insurance policy of the insuring party (or by self-insurance as to Tenant, as
aforesaid).
     9.3 Mutual Release; Waiver of Subrogation. Landlord and Tenant hereby each
release the other party and anyone claiming through or under the other party by
way of subrogation or otherwise from any and all insured loss of or damage to
Premises, or Tenant’s personal property, whether or not caused by the negligence
or fault of the other party. In addition, Tenant shall cause any property
insurance policy carried by it insuring the Premises or the contents thereof to
be written to provide that the insurer waives all rights of recovery by way of
subrogation against Landlord in connection with any loss or damage covered by
the policy.
     9.4 Mutual Indemnification. Subject to the terms of Section 9.3 above, each
of Landlord and Tenant covenants and agrees to indemnify, defend, protect and
hold the other harmless against and from any and all damages, losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
judgments, suits, proceedings, costs, disbursements or expenses of any kind or
of any nature whatsoever (including, without limitation, attorneys’ and experts’
fees and disbursements) which may at any time be imposed upon, incurred by or
asserted or awarded against the other arising from or in connection with the
loss of life, personal injury and/or damage to property occasioned by any
negligent or willful act or omission of the indemnifying party or its agents,
contractors, servants or employees. In addition, Tenant covenants and agrees to
indemnify, defend, protect and hold the Landlord harmless against and from any
and all damages, losses, liabilities, obligations, penalties, claims,
litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements or expenses of any kind or of any nature whatsoever (including,
without limitation, attorneys’ and experts’ fees and disbursements) which may at
any time be imposed upon, incurred by or asserted or awarded against the
Landlord and arising from or in connection with the loss of life, personal
injury and/or damage to property arising from or out of any occurrence in or
upon the Premises, unless caused by any negligent or willful act or omission of
Landlord or its agents, contractors, servants or employees, or a default of
Landlord with respect to its obligations hereunder. If an indemnified party
shall, without fault, be made a party to any litigation commenced by or against
the other party, or if a party shall, in its reasonable discretion, determine
that it must intervene in such litigation to protect its interest hereunder, the
indemnifying party shall defend such other party using attorneys reasonably
satisfactory to such other party and shall pay all costs, expenses and
reasonable attorneys’ fees and costs in connection with such litigation.
ARTICLE X
DAMAGE OR DESTRUCTION
     In the event that the Building and/or the Premises are damaged or destroyed
(partially or totally) by fire or casualty, Landlord shall promptly and
diligently complete the repair and reconstruction of such Building and/or the
Premises (excluding any improvements made by Tenant at Tenant’s cost, and
Tenant’s Property) to their condition and character immediately prior to such
fire or casualty (collectively, “Landlord’s Restoration Obligations”), and all

9



--------------------------------------------------------------------------------



 



proceeds from Tenant’s insurance carried in accordance with this Lease shall be
applied by Tenant for Landlord’s Restoration Obligations. Within thirty
(30) days after the casualty, Landlord shall deliver to Tenant a certificate
from Landlord’s architect or engineer specifying the time it shall take Landlord
to complete Landlord’s Restoration Obligations. If Landlord’s Restoration
Obligations can not be completed within one hundred eighty (180) days following
the date of damage or destruction, Tenant may, within thirty (30) days after
receipt of Landlord’s notice, terminate this Lease by delivering written notice
thereof to Landlord. In the event that Landlord fails to complete Landlord’s
Restoration Obligations within one hundred eighty (180) days after the date of
damage or destruction, Tenant shall have the right to terminate this Lease by
delivering notice thereof to Landlord and this Lease shall terminate on the
thirtieth (30th) day after Landlord’s receipt of such notice; provided, however,
if Landlord completes Landlord’s Restoration Obligations prior to the end of
such thirty (30) day period, Tenant’s election to terminate this Lease shall be
null and void and this Lease shall continue in full force and effect.
Notwithstanding the foregoing, if during or after the thirteenth (13th) Lease
Year of the initial Term or during the last Lease Year of any Option Term, the
Premises are damaged or destroyed either Landlord or Tenant may, within sixty
(60) days following the date such damage or destruction occurs, terminate this
Lease by written notice to the other party. The provisions of this Article X to
the contrary notwithstanding, if this Lease is terminated in accordance with
this Article X, and Landlord elects to rebuild the Building or substantially
similar improvements in the Premises within two (2) years after the date of such
damage or destruction, Landlord shall first offer such space in the Premises to
Tenant before marketing such space in any other manner on terms no less
favorable than those under which Landlord will market such space. If this Lease
is terminated pursuant to this Article X, Tenant shall surrender possession of
the Premises within sixty (60) days after notice of termination is duly given,
and all obligations of either party hereunder, including any obligation of
Tenant to pay Rent or other charges, shall terminate as of the date of such
damage or destruction, except for obligations (such as indemnity obligations)
which, by their terms survive the expiration or termination of this Lease.
Landlord shall promptly refund to Tenant any unearned Rent paid, or Tenant shall
promptly pay to Landlord any unpaid Rent then accrued. Following the date of any
damage or destruction and during the period in which Landlord’s Restoration
Obligations have not been completed, all Rent shall abate from the date of such
damage or destruction until the date which is ninety (90) days after Landlord
has completed Landlord’s Restoration Obligations, in proportion to the part of
the Premises that is unfit for use by Tenant. During the period between
Landlord’s completion of Landlord’s Restoration Obligations and the
recommencement of Tenant’s obligation to pay Rent without abatement, Tenant and
Tenant’s employees, agents and contractors shall have the right to enter upon
the Premises for the purpose of erecting, constructing, or installing such
improvements, alterations, fixtures, equipment and furniture as Tenant deems
necessary for resuming business in the Premises. In the event Rent shall
completely abate for any period pursuant to the provisions of this Lease, the
Term shall toll for the period of such abatement, in which event, the monthly
installments of Rent following the end of the period of such abatement shall
recommence and thereafter continue at the same Rent rate that was in effect at
the time of such abatement; the remaining scheduled increases of Rent shall be
postponed for the period of such abatement to reflect such tolling, the
expiration date of the then applicable Term (whether the initial Term or any
Option Term) and the commencement and expiration dates of any subsequent Option
Terms shall be extended for the period of such abatement.

10



--------------------------------------------------------------------------------



 



ARTICLE XI
CONDEMNATION
     11.1 Total Taking. If the entire Premises shall be taken under power of
eminent domain by any public or private authority or conveyed by Landlord to
said authority in lieu of such taking, then this Lease shall terminate as of the
date of such taking or conveyance, subject, however, to the right of Tenant, at
its election, (i) to continue to occupy the Premises, subject to the terms and
provisions of this Lease, for all or such part, as Tenant may determine, of the
period between the date of such taking or conveyance and the date when
possession of the Premises shall be taken by or conveyed to the appropriating
authority, and any unearned Rent or other charges, if any, paid in advance,
shall be refunded to Tenant; and (ii) to keep this Lease in full force and
effect in accordance with all Requirements, if termination hereof would reduce
any award for a taking, as set forth below in this Article XI. In the event of
any such termination, this Lease shall be of no further force or effect and
neither party hereto shall have any further rights, duties or liabilities
hereunder other than those rights, duties and liabilities which have arisen or
accrued hereunder prior to the effective date of such termination. Landlord
shall not convey all or a portion of the Premises to the appropriating authority
in lieu of a taking without Tenant’s consent, which shall not be unreasonably
conditioned, withheld or delayed.
     11.2 Partial Taking. If any taking under the power of eminent domain by a
public or private authority or any conveyance by Landlord in lieu thereof shall
result in:
          (a) any reduction of the floor area of the Building;
          (b) a taking of a portion of the access roads to the Premises which,
in Tenant’s reasonable business judgment, impedes or interferes with access to
the Premises or materially adversely affects the conduct of Tenant’s business as
theretofore conducted at the Premises;
          (c) the reduction of the parking serving the Premises to below the
greater of (i) the amount required by law; or (ii) four (4) parking spaces for
every one thousand (1,000) square feet of floor area of the Premises; or
          (d) the closing of any entrance or exit to the Premises;
and such taking or conveyance has a material affect on Tenant’s ability to
continue its operations on the Premises in substantially the same manner, then
Tenant may, at its election, terminate this Lease by giving Landlord notice of
the exercise of Tenant’s election within thirty (30) days after Tenant shall
receive actual written notice of such taking or conveyance. In the event of
termination by Tenant under the provisions of this Section 11.2, this Lease
shall terminate as of the date of such taking, subject to the right of Tenant,
at its election, to continue to occupy the Premises, subject to the terms and
provisions of this Lease (including the payment of Rent to Landlord and the Real
Estate Taxes payable by Tenant for such period of occupation by Tenant), for all
or such part, as Tenant may determine, of the period between the date of such
taking and the date when possession of the Premises shall be taken by the
appropriating authority. In the event of any such termination, this Lease shall
be of no further force or effect and neither party hereto shall have any further
rights, duties or liabilities hereunder other than those rights, duties and
liabilities which have arisen or accrued hereunder prior to the effective date
of such

11



--------------------------------------------------------------------------------



 



termination. All Rent or other charges paid by Tenant for periods after the date
of such taking or conveyance in lieu thereof shall be promptly refunded.
Notwithstanding anything in the foregoing to the contrary, if any condemnation
award for any taking would be reduced by the termination of this Lease with
respect to a taking, as hereinabove set forth, then Tenant may elect to keep
this Lease in full force and effect so as to obtain the highest possible award
from the condemning authority. Landlord shall not convey all or any portion of
the Premises to the appropriating authority in lieu of a taking without Tenant’s
consent, which shall not be unreasonably conditioned, withheld or delayed.
     11.3 Restoration. In the event of a taking or conveyance in respect of
which Tenant shall not have the right to elect to terminate this Lease or, in
the event Tenant, having such right, shall not elect to terminate this Lease,
Tenant, at Tenant’s sole cost and expense, shall promptly and diligently proceed
to restore the remaining portions of the Premises (or raze the Building and any
other improvements on the Premises and place the Premises in a safe condition).
An equitable proportion of the Rent reserved hereunder and any other charges
payable by Tenant hereunder, according to the nature and extent of the injury to
the Premises and to Tenant’s business, shall be abated until the completion of
such restoration and thereafter the Rent and any other charges shall be reduced
to equitably reflect the effect of such taking on Tenant’s business.
     11.4 Award. All compensation awarded for any taking of the Premises shall
belong to the party to whom such award was made. If only one award is made as to
the Premises, such award shall be allocated between Landlord and Tenant in
accordance with their respective interests. Notwithstanding the foregoing, any
award attributable or applicable to any improvements on the Premises made by
Tenant shall belong to Tenant.
ARTICLE XII
SELF HELP
     If Landlord (i) defaults in the performance of any obligation imposed on it
by this Lease; (ii) breaches any representation or warranty set forth in
Article XIX hereof; or (iii) makes a representation in Article XIX hereof which
is or becomes inaccurate, and does not cure such default, breach or inaccuracy
within thirty (30) days after written notice from Tenant specifying the default,
breach or inaccuracy, Tenant shall have the right at any time thereafter to cure
such default, breach or inaccuracy for the account of Landlord, and Landlord,
within ten (10) days of the receipt of a statement therefor, shall reimburse
Tenant for any amount paid and any expense or contractual liability so incurred.
Any sum not paid when due shall accrue interest thereafter at a rate equal to
the rate announced by The Wall Street Journal from time to time as the “prime
rate” plus 2% per annum, but not to exceed the highest rate permitted by law
(the interest rate determined hereby is referred to as the “Interest Rate”). In
the event of an emergency, or where necessary to prevent injury to persons or
damage to Premises, Tenant may cure any such default, breach or inaccuracy by
Landlord before the expiration of the cure period set forth above, with such
written or oral notice to Landlord as is appropriate under the circumstances.

12



--------------------------------------------------------------------------------



 



DEFAULT
     12.1 Remedies Upon Tenant’s Default. In the event (i) Tenant shall at any
time fail to pay Rent or other monetary amounts herein required to be paid by
Tenant, such failure shall continue for ten (10) days after receipt by Tenant of
an initial written notice from Landlord (provided that such cure period and
notice shall not apply if in a single Lease Year such failure occurs more than
once), or (ii) Tenant shall fail to observe or perform any of the other
covenants and agreements required to be performed and observed by Tenant
hereunder and any such default shall continue for a period of thirty (30) days
after receipt by Tenant of written notice from Landlord and Tenant shall not
thereafter cure such default (if such default is by its nature not reasonably
susceptible of being cured within such thirty (30) day period, such thirty
(30) day period shall be extended as necessary to provide Tenant the opportunity
to cure the default, provided Tenant within said period commences and thereafter
diligently proceeds to cure such default without interruption until such cure is
completed), then Landlord shall be entitled at its election, to exercise
concurrently or successively, any one or more of the following rights: (i) to
bring suit for collection of Rent or other amounts for which Tenant may be in
default, or for performance of any other covenant or agreement of Tenant;
(ii) to re-enter the Premises upon order of a court with competent jurisdiction
after due notice and hearing and dispossess Tenant and any occupants thereof,
remove their personal property not previously removed by them and hold the
Premises free from this lease; and/or (iii) to relet the Premises or any part or
parts thereof in the name of Landlord for a term or terms which may be less than
or exceed the balance of the Term, and Tenant shall pay to Landlord any
deficiency between the (x) Rent plus the reasonable costs of reletting the
Premises and (y) the amount of rent and other charges collected on account of
the new lease or leases of the Premises for each month of the period which would
otherwise have constituted the balance of the Term (not including any Option
Term, the commencement of which shall not have occurred prior to such
dispossession or removal). Such deficiency shall be paid by Tenant in monthly
installments on the dates specified in the Lease for payment of Rent, and any
suit brought to collect the amount of the deficiency for any month shall not
prejudice in any way the right of Landlord to collect the deficiency for any
subsequent month by a similar proceeding. Landlord shall be obligated to
mitigate its damages and in no event shall Landlord have the right to accelerate
Rent payable hereunder. In no event shall Tenant be liable to Landlord for
consequential, indirect, speculative or punitive damages in connection with or
arising out of any default by Tenant.
          Notwithstanding anything herein to the contrary, if Landlord asserts a
monetary default arising out of Tenant’s exercise of its abatement right under
Article VI, X or XVIII which is disputed by Landlord and it is ultimately
determined by court of competent jurisdiction that such abatement was not
proper, Landlord shall not be entitled to exercise any rights or remedies if
Tenant pays to Landlord the amount the court determined to be due and owing
within ten (10) business days after such judicial determination, together with
interest accruing from the date said amount is due to the date of payment at a
rate equal to the Interest Rate.
     12.2 Remedies Upon Landlord’s Default. In the event that Landlord shall at
any time be in default in the observance or performance of any of the covenants
and agreements required to be performed and observed by Landlord hereunder and
any such default shall continue for a period of thirty (30) days after written
notice to Landlord (provided that, if such default is by its nature not
reasonably susceptible of being cured within such thirty (30) day period, such
thirty

13



--------------------------------------------------------------------------------



 



(30) day period shall be extended as necessary to provide Landlord the
opportunity to cure the default, provided Landlord within said period commences
and thereafter diligently proceeds to cure such default without interruption
until such cure is completed), Tenant shall be entitled at its election, in
addition to all remedies otherwise provided in this Lease and otherwise
available at law or in equity under the laws of the United States or the State
in which the Premises is located: (i) to bring suit for the collection of any
amounts for which Landlord may be in default, or for the performance of any
other covenant or agreement devolving upon Landlord, without terminating this
Lease; and/or (ii) to terminate this Lease without waiving Tenant’s rights to
damages for Landlord’s failure to perform any of its covenants or agreements
hereunder. In the event Tenant shall elect to terminate this Lease, all rights
and obligations of Tenant, and of any permitted successors or assigns, shall
cease and terminate, except that Tenant shall have and retain full right to sue
for and collect all amounts for the payment of which Landlord shall then be in
default and all damages to Tenant by reason of any such breach.
     12.3 Indemnification for Breach. Subject to the terms of Section 9.3 above,
each of Landlord and Tenant covenants and agrees to indemnify, defend, protect
and hold the other harmless against and from any and all damages, losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
judgments, suits, proceedings, costs, disbursements or expenses of any kind or
of any nature whatsoever (including, without limitation, attorneys’ and experts’
fees and disbursements) which may at any time be imposed upon, incurred by or
asserted or awarded against the other arising from or in connection with the
loss of life, personal injury and/or damage to property in connection with the
failure to comply with the provisions of this Lease or the breach of any
warranty or representation of the indemnifying party contained herein.
     12.4 Remedies Cumulative. All remedies of Landlord and Tenant herein
created or remedies otherwise existing at law or in equity are cumulative and
the exercise of one or more rights or remedies shall not be taken to exclude or
waive the right to the exercise of any other, but in no event shall Landlord
have the right to accelerate Rent payable hereunder. All such rights and
remedies may be exercised and enforced concurrently and whenever and as often as
either Landlord or Tenant shall, as applicable, deem necessary.
ARTICLE XIII
QUIET ENJOYMENT
     Landlord covenants and warrants that Landlord is the true and lawful owner
in fee simple (pleno dominio) of the Premises subject only to those liens and
encumbrances set forth in Exhibit “B” attached hereto (the “Permitted
Exceptions”) and has good right and full power to let and lease the same.
Landlord agrees that, contingent upon Tenant’s compliance with the terms of this
Lease, Tenant shall quietly and peaceably hold, possess and enjoy the Premises
for the full Term of this Lease without any hindrance or molestation by any
party whomsoever. Landlord will defend the title to the Premises and the use and
occupancy of the same by Tenant against the lawful claims of all persons
whomsoever, except those claiming by or through Tenant, and indemnify, defend,
protect and hold Tenant harmless against and from any and all damages, losses,
liabilities, obligations, penalties, claims, litigation, demands, defenses,
judgments, suits, proceedings, costs, disbursements or expenses of any kind or
of any nature whatsoever (including, without limitation, attorneys’ and experts’
fees and disbursements) which

14



--------------------------------------------------------------------------------



 



may at any time be imposed upon, incurred by or asserted or awarded against
Tenant and arising from or attributable to a breach by Landlord of the covenants
and warranties set forth in this Article XIII.
ARTICLE XIV
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
     14.1 Tenant=s Rights. This Lease shall be recorded in the Registry of
Property of Puerto Rico, Second Section of San Juan as set forth in
Section 21.3, and shall constitute a first priority lien on the Premises;
provided, however, that this Lease shall become subject and subordinate to any
existing or future mortgage (hereinafter, the “Mortgage”) of the Premises or all
or any portion thereof, and any renewals, modifications, replacements or
extensions thereof, only if and when a non-disturbance and attornment agreement
is entered into in respect of such Mortgage by the holder thereof (hereinafter,
the “Mortgagee”) acknowledging Tenant’s possession and providing that: (a) so
long as Tenant is not in default after the expiration of any applicable notice
and grace period, the Term shall not be terminated or modified in any respect
whatsoever nor shall the rights or remedies of Tenant hereunder or its use,
quiet enjoyment or occupancy of the Premises be disturbed or interfered with or
otherwise affected in any manner as a result of any act or omission of Landlord,
including any breach of or default under the Mortgage, or otherwise; (b) all
condemnation awards and proceeds of insurance shall be applied in the manner
provided in this Lease; (c) no such Mortgagee shall name or join Tenant as a
party defendant or otherwise in any suit, action or proceeding to enforce, nor
will this Lease or the Term hereof be terminated (except as permitted by the
provisions of this Lease) or otherwise affected by foreclosure or enforcement
of, any rights given to any such Mortgagee pursuant to the terms, covenants or
conditions contained therein or in any other documents held by any such
Mortgagee or otherwise given to any such Mortgagee as a matter of law or equity;
and (d) such Mortgagee will give Tenant notice of any default by Landlord under
such Mortgage concurrently with any notice given to Landlord thereunder. Such
non-disturbance and attornment agreement shall be set forth in the subordination
agreement referred to in Section 14.2 and shall be binding upon such Mortgagee
and any successor in interest thereto, including any purchaser at any trustee’s
or foreclosure sale, or other party claiming by, through or under such Mortgagee
     14.2 Attornment Agreement. Upon request of the holder of a Mortgage to
which this Lease becomes subordinate, Tenant shall execute, acknowledge and
deliver to such Mortgagee an agreement: (a) to attorn to such Mortgagee as
Landlord if such Mortgagee becomes Landlord hereunder; and/or (b) not to make
any payment of Rent for a period of more than one month in advance; and/or
(c) to subordinate this Lease to such Mortgage; provided, however, that Tenant
shall not be obligated to execute any such agreement until such Mortgagee shall
have executed and delivered to Tenant a non-disturbance and attornment agreement
as provided in Section 14.1 above; and, further provided, that in no event shall
any of Tenant’s Property be or become subject or subordinate to any Mortgage or
other lien of any kind in favor of Landlord or granted by Landlord to any
Mortgagee or other person.
     14.3 Certain Limitations. Tenant shall not be required to execute or
deliver any instrument or document which, by its proposed terms, would
(i) increase the amount of Rent or any other monetary obligation of Tenant under
this Lease, or (ii) require any modification or

15



--------------------------------------------------------------------------------



 



change of this Lease, or (iii) require Tenant to obtain the consent or approval
of any Mortgagee or other mortgagee or purchaser (or proposed mortgagee or
purchaser) in order for Tenant to exercise any of its existing rights, benefits
or privileges under this Lease.
ARTICLE XV
TRANSFERS BY LANDLORD
     Subject to Tenant’s right of first refusal set forth in Section 20.1,
Landlord shall have the unfettered right to transfer its fee simple interest
(pleno dominio) in the Premises from time to time, but no such transfer or sale
of Landlord’s interest hereunder shall release Landlord from any of its
obligations or duties under this Lease, unless Tenant consents in writing to the
assignment by Landlord of its rights and obligations under this Lease to the
purchaser or transferee in such sale or transfer, which consent shall not be
unreasonably conditioned, withheld or delayed. Landlord and Tenant hereby agree
to record this Lease in the Registry of Property of Puerto Rico, Second Section
of San Juan as set forth in Section 21.3. Upon the expiration of this Lease,
Tenant shall, at its sole cost and expense, execute any and all public
instruments required to cancel this Lease and file any such public instrument
for recordation in the Registry of Property together with the payment of the
corresponding filing and recording fees.
ARTICLE XVI
SIGNAGE
     Tenant shall have the right to install such directional signs and signs on
the interior and exterior of the Building as may be desired by Tenant, subject
to compliance with the Requirements. Landlord agrees to cooperate with Tenant in
obtaining any permits and approvals required by the Requirements, as well as any
waivers, special use permits and other special permits as may be required in
order for Tenant to install any signs which exceed or differ from the signs
permitted by the Requirements.
ARTICLE XVII
ASSIGNMENT AND SUBLETTING; LEASEHOLD MORTGAGES
     17.1 Assignment and Subletting. Tenant shall have the right to assign this
Lease or to sublet all or any portion of the Premises, without Landlord’s
consent, and provided that Tenant remains liable for all of its obligations
under this Lease, to (i) any corporation or other entity with which Tenant is
merged or consolidated or which is a subsidiary of Tenant or of which Tenant is
a subsidiary or with which Tenant is owned or commonly controlled, (ii) any
corporation or other entity which acquires all or substantially of the assets of
Tenant or any successor to Tenant’s assets or business by reason of merger,
consolidation, reorganization, purchase of assets or action of governmental or
regulatory authority, (iii) any subsidiary or affiliate of Grupo Santander or
Santander BanCorp, including, without limitation, Santander Mortgage
Corporation, Santander Securities Corporation, Santander Asset Management
Corporation, Santander Insurance Agency and Santander Financial Services, Inc.,
or (iv) any existing tenant of the Building as of the Effective Date. Tenant
shall have the right to assign this Lease or to sublet all or any portion of the
Premises to any other third party not specified in the

16



--------------------------------------------------------------------------------



 



preceding sentence, subject to obtaining Landlord’s prior written consent, which
shall not be unreasonably withheld, conditioned or delayed. Such consent shall
be deemed granted unless, within ten (10) calendar days after Tenant has
requested Landlord’s consent, Landlord disapproves such request in writing
specifying the reason or all of the reasons therefor and any curative actions
which may be taken. Tenant shall be entitled to any and all rent and other
consideration relating to any such subleasing or assignment contemplated in this
Section 17.1.
     17.2 Leasehold Mortgages. Notwithstanding anything to the contrary in this
Lease, Tenant may at any time execute and deliver one or more mortgages, deeds
to secure debt or deeds of trust (any such mortgage, deed to secure debt or deed
of trust is herein called a “Leasehold Mortgage”) granting a lien or security
interest in Tenant’s leasehold estate and rights hereunder without the consent
of Landlord; provided, however, that Tenant shall remain liable hereunder for
the payment of Rent and any additional rent payable hereunder and for
performance of all the obligations of Tenant under this Lease. In no event shall
any such Leasehold Mortgage encumber Landlord’s fee interest in the Premises. If
either Tenant or the holder of any such Leasehold Mortgage notifies Landlord of
the existence of such Leasehold Mortgage and the address of the holder
thereunder for the service of notices, such holder shall be deemed to be a
“Leasehold Mortgagee” as such term is used in this Lease. Landlord shall be
under no obligation under this provision to any holder of a Leasehold Mortgage
of whom Landlord has not received such notice.
          (a) If an event of default by Tenant under this Lease occurs, Landlord
shall give written notice thereof to any Leasehold Mortgagee, and Landlord shall
take no action to terminate this Lease or to interfere with the occupancy, use
or enjoyment of the Premises, provided that (A) if such event of default is a
default in the payment of any installment of Rent or any additional rent, such
Leasehold Mortgagee cures such default not later than thirty (30) days after
receipt of such notice; (B) if such event of default is a default in observing
or performing any other covenant or condition to be observed or performed by
Tenant hereunder, and such default can be cured by such Leasehold Mortgagee
without obtaining possession of the Premises, such Leasehold Mortgagee remedies
such default within thirty (30) days after receipt of such notice; provided,
however, in the case of a default that cannot with diligence be cured, or the
curing of which cannot be commenced, within such thirty (30) days, such
Leasehold Mortgagee shall have such additional period as may be necessary to
cure such default with diligence and continuity; or (C) if such event of default
is a default that can only be remedied by such Leasehold Mortgagee upon
obtaining possession of the Premises, such Leasehold Mortgagee obtains such
possession with diligence and continuity, through a receiver or otherwise, and
cures such default within thirty (30) days after obtaining such possession;
provided, however, in the case of a default that cannot with diligence be cured,
or the curing of which cannot be commenced, within such period of thirty
(30) days, such Leasehold Mortgagee shall have such additional period as may be
necessary to cure such default with diligence and continuity.
          (b) If any Leasehold Mortgagee or a person designated by such
Leasehold Mortgagee either becomes the owner of the interest of Tenant hereunder
upon the exercise of any remedy provided for in the Leasehold Mortgage, or
enters into a new lease with Landlord as provided in clause (c) below, such
Leasehold Mortgagee or such person shall have the right to assign to any person
such interest or such new lease.

17



--------------------------------------------------------------------------------



 



          (c) If this Lease terminates for any reason or is rejected or
disaffirmed pursuant to bankruptcy law or other law affecting creditors’ rights,
any Leasehold Mortgagee or a person designated by such Leasehold Mortgagee shall
have the right, exercisable by notice to Landlord, within thirty (30) days after
the effective date of such termination, to enter into a new lease of the
Premises with Landlord. The term of said new lease shall begin on the date of
the termination of this Lease and shall continue for the remainder of the Term
(including the right to exercise all extension options pursuant to Section 3.2
above). Such new lease shall otherwise contain the same terms and conditions as
those set forth herein, except for requirements that are no longer applicable or
have already been performed, provided that such Leasehold Mortgagee shall have
cured all defaults on the part of Tenant hereunder that are susceptible of being
cured by the payment of money, and that such new lease shall require the tenant
thereunder promptly to commence, and expeditiously to continue, to cure all
other defaults on the part of Tenant hereunder to the extent susceptible of
being cured. This provision shall survive the termination of this Lease and
shall continue in full force and effect thereafter to the same extent as if this
provision were a separate and independent contract among Landlord, Tenant and
each Leasehold Mortgagee.
          (d) No Leasehold Mortgagee shall become personally liable for the
performance or observation of any covenants or conditions to be performed or
observed by Tenant unless and until such Leasehold Mortgagee becomes the owner
of Tenant’s interest hereunder upon the exercise of any remedy provided for in
any Leasehold Mortgage or enters into a new lease with Landlord pursuant to
clause (c) above. Thereafter, such Leasehold Mortgagee shall be liable for
(A) the performance and observance of such covenants and conditions only so long
as such Leasehold Mortgagee owns such interest or is the lessee under such new
lease, and (B) any defaults by such Leasehold Mortgagee occurring during the
period it owned such interest or was the lessee under such new lease.
          (e) Upon the reasonable request of any Leasehold Mortgagee, Landlord
and Tenant shall cooperate in including in this Lease by suitable amendment from
time to time any provision for the purpose of implementing the protective
provisions contained in this Lease for the benefit of such Leasehold Mortgagee
in allowing such Leasehold Mortgagee reasonable means to protect or preserve the
lien of its proposed Leasehold Mortgage on the occurrence of a default under the
terms of the Lease. Landlord and Tenant shall execute, deliver and acknowledge
any amendment reasonably necessary to effect any such requirement; provided,
however, that any such amendment shall not in any way affect the Term or rental
under this Lease nor otherwise in any material respect adversely affect any
rights of Landlord under this Lease.
ARTICLE XVIII
HAZARDOUS SUBSTANCES
     18.1 Definition of Hazardous Substances. “Hazardous Substances” for
purposes of this Lease shall be interpreted broadly to include, but not be
limited to, any material or substance that is defined, regulated or classified
under any environmental law or other applicable federal, state or local laws and
the regulations promulgated thereunder as (i) a “hazardous substance” pursuant
to section 101 of the Comprehensive Environmental Response, Compensation and

18



--------------------------------------------------------------------------------



 



Liability Act, 42 U.S.C. §9601(14), the Federal Water Pollution Control Act, 33
U.S.C. §1321(14), as now or hereafter amended; (ii) a “hazardous waste” pursuant
to section 1004 or section 3001 of the Resource Conservation and Recovery Act,
42 U.S.C. §§6903(5), 6921, as now or hereafter amended; (iii) toxic pollutant
under Section 307(a)(1) of the Federal Water Pollution Control Act, 33 U.S.C.
§1317(a)(1) as now or hereafter amended; (iv) a “hazardous air pollutant” under
Section 112 of the Clean Air Act, 42 U.S.C. §7412(a)(6), as now or hereafter
amended; (v) a “hazardous material” under the Hazardous Materials Transportation
Uniform Safety Act of 1990, 49 U.S.C. §5102(2), as now or hereafter amended;
(vi) toxic or hazardous pursuant to regulations promulgated now or hereafter
under the aforementioned laws or any Puerto Rico counterpart to any of the
aforementioned laws; or (vii) presenting a risk to human health or the
environment under other applicable federal, state or local laws, ordinances or
regulations, as now or as may be passed or promulgated in the future. “Hazardous
Substances” shall also mean any substance that after release into the
environment or upon exposure, ingestion, inhalation or assimilation, either
directly from the environment or directly by ingestion through food chains, will
or may reasonably be anticipated to cause death, disease, behavior
abnormalities, cancer or genetic abnormalities and specifically includes, but is
not limited to, asbestos, polychlorinated biphenyls (“PCBs”), radioactive
materials, including radon and naturally occurring radio nuclides, natural gas,
natural gas liquids, liquefied natural gas, synthetic gas, oil, petroleum and
petroleum-based derivatives and urea formaldehyde.
     18.2 Landlord’s Remediation Obligation. If at any time Hazardous Substances
are determined to be present on the Premises (other than Hazardous Substances
introduced by Tenant or parties claiming under Tenant as of the Effective Date),
Landlord shall take all steps necessary to promptly remove or otherwise abate
all such Hazardous Substances in accordance with all applicable Requirements.
Landlord shall use its best efforts not to interfere with the conduct of
Tenant’s business during any such removal or abatement process. If Tenant
determines, in its sole judgment, that Landlord is unable or unwilling to take
such steps to remove or abate the Hazardous Substances condition, and that said
condition has or will have a negative impact upon the conduct of Tenant’s
business or the safety and health of its employees or customers, then Tenant
may, after giving Landlord at least thirty (30) days’ advance notice, and
Landlord has failed within such thirty (30) days period to remove or abate the
Hazardous Substances condition, elect to (i) terminate this Lease without
further liability to Tenant; or (ii) expend such sums as Tenant reasonably
determines are necessary to remove or abate the condition and to offset said
amounts against the next Rent and other charges due under this Lease.
Notwithstanding the foregoing, if Landlord is able to demonstrate to Tenant’s
sole satisfaction that Landlord is able to remove or abate the Hazardous
Substances condition within a reasonable period of time and Landlord is
diligently pursuing such removal or abatement, Tenant shall have no right to
terminate the Lease, but Tenant’s Rent and other charges payable hereunder shall
be equitably reduced to take into account the economic loss to Tenant during the
period in which the Hazardous Substances condition is being removed or abated
unless the subject Hazardous Substances were introduced by Tenant or parties
claiming under Tenant. Nothing herein shall be deemed to limit any other rights
or remedies to which Tenant may be entitled by reason of the existence of
Hazardous Substances. If Tenant terminates this Lease, then this Lease shall be
of no further force or effect and neither party hereto shall have any further
rights, duties or liabilities hereunder other than those rights, duties and
liabilities which have arisen or accrued hereunder prior to the effective date
of such termination.

19



--------------------------------------------------------------------------------



 



     18.3 Landlord’s Indemnity. Landlord further covenants and agrees to
indemnify, defend, protect and hold Tenant harmless against and from any and all
damages, losses, liabilities, obligations, penalties, claims, litigation,
demands, defenses, judgments, suits, proceedings, costs, disbursements or
expenses of any kind or of any nature whatsoever (including, without limitation,
attorneys’ and experts’ fees and disbursements) which may at any time be imposed
upon, incurred by or asserted or awarded against Tenant and arising from or out
of any Hazardous Substances on, in, under or affecting all or any portion of the
Premises (other than any Hazardous Substances introduced by Tenant or parties
claiming under Tenant) including, without limitation, (i) the costs of removal
of any and all Hazardous Substances from all or any portion of the Premises;
(ii) additional costs required to take necessary precautions to protect against
the release of Hazardous Substances on, in, under or affecting the Premises into
the air, any body of water, any other public domain or any surrounding areas;
and (iii) compliance, in connection with all or any portion of the Premises,
with all applicable Requirements, and (iv) any additional construction costs
incurred by Tenant on account of such Hazardous Substances.
     18.4 Tenant’s Indemnity. Tenant shall handle, store, dispose, transport and
maintain any Hazardous Substances that it introduces in the Premises after the
Effective Date in compliance with all applicable Requirements. Tenant further
covenants and agrees to indemnify, defend, protect and hold Landlord harmless
against and from any and all damages, losses, liabilities, obligations,
penalties, claims, litigation, demands, defenses, judgments, suits, proceedings,
costs, disbursements or expenses of any kind or of any nature whatsoever
(including, without limitation, attorneys’ and experts’ fees and disbursements)
which may at any time be imposed upon, incurred by or asserted or awarded
against Landlord and arising from or out of any Hazardous Substances on, in,
under or affecting all or any portion of the Premises introduced by Tenant or
parties claiming under Tenant after the Effective Date, including, without
limitation, (i) the costs of removal of any and all Hazardous Substances from
all or any portion of the Premises; (ii) additional costs required to take
necessary precautions to protect against the release of Hazardous Substances on,
in, under or affecting the Premises into the air, any body of water, any other
public domain or any surrounding areas; and (iii) compliance, in connection with
all or any portion of the Premises, with all applicable Requirements.
     18.5 Survival. The provisions of this Article XVIII shall survive the
expiration or earlier termination of this Lease.
ARTICLE XIX
LANDLORD’S REPRESENTATIONS AND WARRANTIES
     19.1 Landlord’s Representations and Warranties. Landlord represents and
warrants to Tenant as follows:
          (a) The person signing this Lease has the full power and authority to
execute this Lease on behalf of Landlord, lease the Premises in accordance
herewith and to otherwise perform the obligations of Landlord hereunder, without
the necessity of obtaining consent from any third party, including, without
limitation, any partner or lender. Landlord (i) has complete and full authority
to execute this Lease and to lease to Tenant good and marketable leasehold

20



--------------------------------------------------------------------------------



 



title to the Premises, which is free and clear of all liens, encumbrances and
other exceptions to title except for the Permitted Title Exceptions; (ii) will
execute and deliver such other documents, instruments, agreements, including,
but not limited to, deeds, affidavits and certificates necessary to effectuate
the transaction contemplated herein; and (iii) will take all such additional
action necessary or appropriate to effect and facilitate the consummation of the
lease transaction contemplated herein.
          (b) To the best of Landlord’s knowledge, there is no action,
litigation, suit, proceeding or investigation pending or threatened by any
organization, person, individual or governmental agency, including, without
limitation, governmental actions under condemnation authority or proceedings
similar thereto, that affects the Premises (or any portion thereof) or Landlord
that would become a cloud on the title to the Premises or any portion thereof or
that questions the validity or enforceability of the transaction contemplated by
this Lease or any action taken pursuant hereto in any court or before or by any
federal, district, county, or municipal department, commission, board, bureau,
agency or other governmental instrumentality.
          (c) Landlord has not received notice of any violations of any
Requirements with respect to the Premises, the occupancy thereof or construction
thereon.
          (d) Landlord is not a “foreign person” as that term is defined in the
Internal Revenue Code Section 1445(f)(3), nor is the lease of the Premises
subject to any withholding requirements imposed by the Internal Revenue Code,
including, but not limited to, Section 1445 thereof. LANDLORD IS ENGAGED IN A
TRADE OR BUSINESS IN PUERTO RICO AND, THEREFORE, THE RENT AND OTHER SUMS PAYABLE
BY TENANT TO LANDLORD UNDER THIS LEASE ARE NOT SUBJECT TO THE PUERTO RICO INCOME
TAX WITHHOLDING REQUIREMENTS PRESCRIBED BY SECTION 1150 OF THE PUERTO RICO
INTERNAL REVENUE CODE OF PUERTO RICO, AS AMENDED.
          (e) Landlord owns fee simple (pleno dominio) title to the Premises.
          (f) The execution, delivery and performance of this Lease by Landlord
does not conflict or will conflict with or results or will result in a breach of
or constitute or will constitute a default under any law or any order, writ,
injunction or decree of any court or governmental authority, or any agreement or
instrument to which Landlord is a party or to which it or any of its assets are
bound.
          (g) The Premises are and will be free and clear of any leases,
tenancies or claims of parties in possession, except for this Lease.
ARTICLE XX
RIGHT OF FIRST REFUSAL
     20.1 Right of First Refusal. If Landlord or one or more members of the
Control Group (Landlord or such member, as applicable, the “Transferor”) receive
and determine to accept during the Term a bona fide offer from a third party to
(i) in the case of the Landlord, purchase all or part of the Premises, the Land,
the Building and any improvements thereon, or (ii) in the

21



--------------------------------------------------------------------------------



 



case of such members of the Control Group, purchase all or part of the
outstanding direct or indirect ownership interest in the Landlord resulting in a
Change of Control (such Premises or ownership interest, as applicable, the
“Offered Asset”), prior to accepting such bona fide offer, Transferor shall
provide Tenant (and, in the case of any member of the Control Group, Landlord
shall cause such member to provide Tenant) with a first refusal right to
purchase the Offered Asset for cash (the “First Refusal Right”) on and subject
to the following terms and conditions:
          (a) Transferor shall give written notice (the “Sale Notice”) to Tenant
setting forth the proposed purchase price (the “First Refusal Purchase Price”)
and the Basic Sale Terms for the Offered Asset set forth in the bona fide offer.
          (b) Tenant shall have thirty (30) days (the “Election Period”) after
the delivery by Transferor to Tenant of the Sale Notice to elect to exercise the
First Refusal Right with respect to the Offered Asset (such election to be made,
if at all, by giving written notice of Tenant’s election to exercise the First
Refusal Right (the “Exercise Notice”) to Transferor within the Election Period).
          (c) If Tenant fails to exercise the First Refusal Right, within the
Election Period, then, Tenant shall have no further right to purchase the
Offered Asset, except as may be expressly provided for below in this clause (c),
and Transferor shall have the right to enter into an agreement to sell, and to
sell, the Offered Asset to a third party at any time or times during a two
hundred and forty (240)-day period (the “Initial Period”) that commences on the
earlier of (x) the first day after the Election Period expires and (y) the date
on which Tenant notifies Transferor that Tenant will not be exercising the First
Refusal Right, for an aggregate consideration which is not less than
ninety-eight percent (98%) of the First Refusal Purchase Price (excluding any
customary pro-rations to such consideration determined and effectuated as of the
date of the closing of the sale of the Offered Asset, transfer taxes and other
closing costs or any brokerage commissions that would actually be payable to any
third-party broker), and on Basic Sale Terms which when considered as a whole,
are at least as favorable to Tenant as the Basic Sale Terms contained in the
Sale Notice. If such an agreement for a sale of the Offered Asset to a third
party in accordance with the preceding sentence is not entered into within the
Initial Period, then the First Refusal Right will apply to any sale of all or
part of the Offered Asset occurring subsequent to the Initial Period.
Furthermore, if an agreement is executed during the Initial Period but the
closing under such agreement does not occur within two hundred and forty
(240) days after the end of the Initial Period, the First Refusal Right will
apply to any sale of the Offered Asset occurring after such two hundred and
forty (240)-day period.
          (d) If Tenant exercises the First Refusal Right within the Election
Period, then such exercise shall be deemed to create a contract between Tenant,
on one hand, and Transferor, on the other hand, pursuant to which Tenant agrees
to acquire and Transferor agrees to sell the Offered Asset for the First Refusal
Purchase Price and on the Basic Sale Terms, except that the closing date for
such sale shall be the later of (x) the closing date set forth in the Sale
Notice, and (y) the date which is sixty (60) days after the making of such
election (which date may be extended by an additional period of time not to
exceed thirty (30) days if necessary to consummate financing for the purchase),
and on the closing date, Transferor shall execute such public deeds and
instruments of transfer as are customarily executed and reasonably requested to
evidence and consummate the transfer of the Offered Asset to Tenant.

22



--------------------------------------------------------------------------------



 



          (e) Each party shall bear its own legal fees and expenses and
Transferor and Tenant (in the case of a sale pursuant to clause (d) above) shall
each indemnify the other against claims for brokers’ fees and commissions.
Unless otherwise provided in the Sale Notice, in the case of a sale of all or
part of the Premises to Tenant under this Article XXI, Landlord shall select the
notary public and shall pay the cost of all notarial tariffs and internal
revenue, notarial and legal assistance stamps required for the original of the
deed transferring title of the Offered Premises to Tenant, and Tenant shall pay
for the cost of all internal revenue, notarial and legal assistance stamps
required for the first certified copy of such deed and all stamps and vouchers
and all other costs relating to the recordation of such certified copy in the
Registry of Property.
          (f) As used herein, “Basic Sale Terms” means sale commissions, the
amount of cash payable by the purchaser at the closing, and any other material
economic, price-related terms of the proposed sale; “Change of Control” means
that the members of the Control Group cease, in the aggregate, to (i) own less
than 51% of the direct or indirect ownership interest in the Landlord, or
(ii) have the sole and absolute right and power to direct or cause the direction
of the management and policies of the Landlord, whether by contract or
otherwise; and “Control Group” means, collectively, Jacobo Ortiz Murias, Basilio
Dávila, Mario Oronoz and Matías Fernández Guillermety, and their respective
legal heirs.
ARTICLE XXI
MISCELLANEOUS
     21.1 Holding Over. In the event of Tenant’s continued occupancy of the
Premises after the expiration of the Term, or any earlier termination provided
or permitted by this Lease, such tenancy shall be from month-to-month. All
covenants, provisions, obligations and conditions of this Lease shall remain in
full force and effect during such month-to-month tenancy, provided, however,
that Rent shall be equal to (i) for the first three (3) calendar months
immediately after such expiration or termination, one hundred and ten percent
(110%) of the Rent payable by Tenant on the last month immediately preceding
such expiration or termination, and (ii) thereafter, one hundred and thirty
percent (130%) of the Rent payable by Tenant on the last month immediately
preceding such expiration or termination.
     21.2 Non-Waiver of Default. No acquiescence by either party to any default
by the other party hereunder shall operate as a waiver of its rights with
respect to any other breach or default, whether of the same or any other
covenant or condition, nor shall the acceptance of rent by Landlord at any time
constitute a waiver of any rights of Landlord.
     21.3 Recordation. Landlord covenants and agrees that, on the Effective
Date, it will cooperate with Tenant and execute a public deed and any other
document as may be necessary or required to raise this Lease to the status of a
recordable public instrument. In connection with the recordation of this Lease
in the Registry of Property of Puerto Rico, Second Section of San Juan, Tenant
shall bear the cost of the notarial and internal revenue stamps on the original
and first certified copy of the corresponding deed, the recordation fee payable
in connection therewith and the notarial tariff relating to such deed.

23



--------------------------------------------------------------------------------



 



     21.4 Notices. All notices shall be in writing and shall be sent by either
personal delivery, a reputable overnight courier which keeps receipts of
delivery (such as UPS or Federal Express), through the facilities of the United
States Post Office, postage prepaid, certified or registered mail, return
receipt requested, or by facsimile transmission. Unless expressly provided to
the contrary elsewhere in this Lease, any such notice shall be effective upon
delivery, if delivered by personal delivery or overnight courier, and on the
date of the postmark, if sent by U.S. mail in accordance with the above, and on
the date of the confirmation of transmission by the transmitting facsimile
machine, if given by facsimile transmission, provided that a copy of such notice
is given in any other manner permitted hereunder within three (3) days after the
date of such facsimile transmission. Notices to the respective parties shall be
sent to the following addresses unless written notice of a change of address has
been previously given pursuant hereto:

     
To Landlord:
  308 Colgate Palmolive
 
  Metro Office Park
 
  Guaynabo, Puerto Rico 00968
 
  Attn: Jacobo Ortiz Murias
 
  Facsimile: (787) 782-9110
 
   
To Tenant:
  Banco Santander Puerto Rico
 
  207 Ponce de León Avenue
 
  San Juan, Puerto Rico 00917
 
  Attention: General Counsel
 
  Facsimile: (787) 777-4557
 
   
With a copy to:
  Pietrantoni Méndez & Alvarez, LLP
 
  Popular Center, 19th Floor
 
  209 Muñoz Rivera Avenue
 
  San Juan, Puerto Rico 00918
 
  Attention: Javier D. Ferrer, Esq.
 
  Facsimile: (787) 274-1470

     21.5 Successors and Assigns. All covenants, promises, conditions,
representations, and agreements herein contained shall be binding upon, apply
and inure to the parties hereto and their respective heirs, executors,
administrators, successors, and permitted assigns.
     21.6 Time is of the Essence. Time is of the essence as to the performance
of all of the covenants, conditions, and agreements of this Lease.
     21.7 Partial Invalidity. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be held invalid, then
the remainder of this Lease or the application of such provision to persons or
circumstances other than those as to which it is held invalid shall not be
affected thereby, and each provision of this Lease shall be valid and enforced
to the fullest extent permitted by law.

24



--------------------------------------------------------------------------------



 



     21.8 Interpretation. In interpreting this Lease in its entirety, the
printed provisions of this Lease and any additions written or typed thereon
shall be given equal weight, and there shall be no inference, by operation of
law or otherwise, that any provision of this Lease shall be construed against
either party hereto. Landlord and Tenant acknowledge that they and their counsel
have reviewed and revised this Lease and that any otherwise applicable rule of
construction or any other presumption to the effect that any ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any exhibits or amendments hereto.
     21.9 Headings, Captions and References. The headings and section captions
contained in this Lease are for convenience only and do not in any way limit or
amplify any term or provision hereof. The use of the terms “hereof,” “hereunder”
and “herein” shall refer to this Lease as a whole, inclusive of the Exhibits,
except when noted otherwise. The use of the masculine or neuter genders herein
shall include the masculine, feminine and neuter genders and the singular form
shall include the plural when the context so requires.
     21.10 Brokerage Commissions. Each party represents and warrants to the
other that no real estate broker or agent has been involved in the procurement
of this Lease other than CB Richard Ellis and Ríos Commercial Properties. Any
brokerage or other compensation to CB Richard Ellis and Ríos Commercial
Properties related to this Lease shall be paid by Tenant. Each of Tenant and
Landlord represent and warrant that it has not retained any other broker, nor
otherwise created any claim for any brokerage or other compensation. Each party
shall covenant and agree to indemnify, defend, protect and hold the other party
harmless against and from any and all damages, losses, liabilities, obligations,
penalties, claims, litigation, demands, defenses, judgments, suits, proceedings,
costs, disbursements or expenses of any kind or of any nature whatsoever
(including, without limitation, attorneys’ and experts’ fees and disbursements)
which may at any time be imposed upon, incurred by or asserted or awarded
against the other party by reason of any breach of the foregoing warranties.
     21.11 Governing Law. This Lease shall be construed under the laws of the
Commonwealth of Puerto Rico.
     21.12 Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed, either by the parties hereto or by any third party, to
create the relationship of principal and agent or create any partnership, joint
venture or other association between Landlord and Tenant.
     21.13 Force Majeure. In the event that either party shall be delayed or
hindered in, or prevented from, the performance of any work, service, or other
act required under this Lease to be performed by the party and such delay or
hindrance is due to strikes, lockouts, acts of God, governmental restrictions,
enemy act, civil commotion, fire or other casualty, or other causes of a like
nature beyond the control of the party so delayed or hindered, then performance
of such work, service, or other act shall be excused for the period of such
delay and the period for the performance of such work, service, or other act
shall be extended for a period equivalent to the period of such delay. In no
event shall a lack of financing be deemed an unavoidable delay hereunder.

25



--------------------------------------------------------------------------------



 



     21.14 Estoppel Certificates. Within twenty (20) days after the request by
Tenant, Landlord agrees to deliver to Tenant and to any potential mortgagee,
assignee or purchaser of Tenant’s interest in the Premises an estoppel
certificate, in form and substance reasonably satisfactory to both parties,
certifying that this Lease is unmodified and in full force and effect (or, if
there have been modifications, whether same is in full force and effect as
modified, and stating the modifications); that, to Landlord’s reasonable
knowledge and belief, there are no defenses or offsets thereto (or stating those
claimed by Landlord); that there are no defaults by Landlord or, to the
reasonable knowledge and belief of Landlord, on the part of Tenant (or, if such
defaults exist, stating their nature). Within twenty (20) days after the request
by Landlord, Tenant agrees to deliver to Landlord any potential mortgagee or
purchaser of or from Landlord an estoppel certificate in the form attached
hereto as Exhibit “C” (as modified to be factually correct). No estoppel
certificate provided pursuant to this provision shall amend or modify this
Lease. Tenant shall provide such estoppel certificates at no cost to Landlord
except that a charge of five hundred dollars ($500) shall be due and payable as
to the second requested estoppel certificate in any twelve (12) month period and
all additional requested estoppel certificates in such twelve (12) month period
and as to any requested estoppel certificate which requests confirmation of
information not referenced above in this section (Tenant expressly reserving the
right to require the use of an estoppel certificate in the form attached hereto
as Exhibit “C”).
     21.15 Exculpation. Landlord hereby unconditionally and irrevocably releases
and discharges Tenant’s parent, subsidiaries and affiliated entities and the
directors, officers, agents and employees of such persons and of Tenant, from
any and all liability whatsoever which may now or hereafter accrue in favor of
Landlord in connection with or arising under this Lease. Landlord agrees to look
solely to Tenant and its assets for the satisfaction of any liability or
obligation arising under this Lease or for the performance of any of the
covenants, warranties or other agreements contained herein. Tenant shall look
solely to the estate and property of Landlord in and to the Premises in the
event of any claim against Landlord arising out of or in connection with this
Lease.
     21.16 Waiver of Landlord’s Lien. Landlord hereby waives in favor of Tenant
its landlord lien for rent against any and all of the property of Tenant, its
parent, subsidiaries or affiliates to the extent provided in the applicable
laws, regulations or ordinances where the Premises are located.
     21.17 Time Periods. If the time period by which any right, option or
election provided under this Lease must be exercised, or by which any act
required hereunder must be performed, expires on a Saturday, Sunday or legal or
bank holiday, then such time period shall be automatically extended through the
close of business on the next regularly scheduled business day.
     21.18 Costs and Attorneys’ Fees. If either party brings or commences any
legal action or proceeding to enforce any of the terms of this Lease (or for
damages by reason of an alleged breach of this Lease), each party shall bear its
own attorneys’ fees and costs.
     21.19 Counterparts. This Lease may be executed in several counterparts,
each of which may be deemed an original, and all of such counterparts together
shall constitute one and the same instrument.

26



--------------------------------------------------------------------------------



 



     21.20 Entire Agreement. This Lease (including the Exhibits attached hereto)
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous representations,
statements, understandings, negotiations and agreements, oral or written,
between the parties, if any, with respect thereto.
     21.21 Landlord’s Access. Tenant shall permit Landlord to enter upon the
Premises during customary business hours of Tenant upon reasonable notice given
at least three (3) business days in advance, to make any necessary inspections
of the Premises; provided, however, that Landlord may only make one
(1) inspection (each inspection to extend for no more than three (3) days)
during a period of three (3) consecutive calendar months. Notwithstanding the
foregoing, Landlord may not at any time during the Term post “For Rent,” “For
Sale” or similar signs in, on or about the Premises. In the event of any entry
pursuant to this Section 21.21, Landlord shall not interfere with the conduct of
Tenant’s business.
     21.22 Exhibits. Each exhibit attached to and referred to in this Agreement
is hereby incorporated by reference as though set forth in full where referred
to (by letter or description) herein. The exhibits consist of:
          Exhibit “A” Legal Description of the Land
          Exhibit “B” Permitted Exceptions
          Exhibit “C” Form of Estoppel Certificate
[Signature Page Follows]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Landlord and Tenant have caused their duly authorized
representatives to execute and deliver this Lease under seal as of the Effective
Date.

            LANDLORD:

CORPORACIÓN HATO REY DOS,
a Puerto Rico corporation
      By:           Name:   Jacobo Ortiz Murias        Title:   President      
  Date of execution: December 20, 2007        TENANT:

BANCO SANTANDER PUERTO RICO,
a Puerto Rico banking corporation
      By:           Name:   Carlos Manuel García Rodríguez        Title:  
Senior Executive Vice President              By:           Name:   Rafael Samuel
Bonilla Rodríguez        Title:   Senior Vice President         Date of
execution: December 20, 2007   

28



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
Legal Description of the Land
“URBANA: Parcela número tres (3). Parcela de terreno localizada en el Barrio
Hato Rey Norte, del término municipal de San Juan, Puerto Rico, con una cabida
de tres mil cuatrocientos setenta y tres punto cero ocho nueve nueve
(3,473.0899) metros cuadrados, equivalentes a cero punto ocho ocho tres seis
(0.8836) cuerdas, en lindes por el NORTE, SUR, y ESTE, con terrenos de la
Administración de Terrenos (futuras calles locales); y por el OESTE, con
terrenos de la Administración de Terrenos (Arterial Hostos existente).”
     The Land is recorded in the Registry of Property of Puerto Rico, Second
Section of San Juan at page (folio) 261 of volume (tomo) 1,295 of Río Piedras
Norte, property number 35,972.

Exh. A-1



--------------------------------------------------------------------------------



 



EXHIBIT “B”
Permitted Exceptions
     The liens and encumbrances of record with respect to the Land in the
Registry of Property of Puerto Rico, Second Section of San Juan.

Exh. B-1



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Form of Estoppel Certificate
TO:

RE:   Lease Agreement dated December 20, 2007 (“Lease”), by and between
CORPORACIÓN HATO REY DOS, a Puerto Rico corporation (“Landlord”), and BANCO
SANTANDER PUERTO RICO, a Puerto Rico banking corporation (“Tenant”), for the
premises located at                                                           as
more fully described in the Lease (the “Premises”).

     The undersigned, as Tenant under the above referenced Lease, hereby
certifies to the best of its actual knowledge, as of the date hereof, the
following:
     1. The undersigned has entered into occupancy of the Premises described in
the Lease;
     2. The Lease is in full force and effect and has not been assigned,
modified, supplemented or amended in any way, except as follows:         
                                                                       .
     3. The Lease commenced on                                         
     4. The expiration date of the Lease
is                                         , however, Tenant has additional
options to extend the term of the Lease as provided therein;
     5. Current annual Rent is $                    ; or,
$                     per month;
     6. All conditions of the Lease to be performed by Landlord and necessary to
the enforceability of the Lease have been satisfied;
     7. There are no defaults by either Landlord or Tenant thereunder;
     8. No rents have been paid in advance of one (1) month; and
     9. There are no existing defenses or offsets which the undersigned has
against the Landlord.

Exh. C-1



--------------------------------------------------------------------------------



 



     This Estoppel Certificate is given solely for the information of the party
to whom it is addressed and may not be relied upon by any other person or
entity. This Estoppel Certificate shall not result in any modification of or
amendment to the Lease.

            BANCO SANTANDER PUERTO RICO,
a Puerto Rico banking corporation
      By:           Name:           Title:         Dated of execution:    

Exh. C-2